Exhibit 10.5

NOTE

Loan # R1036

November 30, 2017


[Date]

Sacramento,


[City]

CA


[State]

Agricultural Land and Seed Processing Facilities, Canyon County, ID, Fresno
County, CA and Columbia County, WI


[Property Address]



BORROWER'S PROMISE TO PAY

In return for a loan that Borrower has received, Borrower promises to pay U.S.
$10,400,000.00 (this amount is called "Principal"), plus interest, to the order
of the Lender. The Lender is Conterra Agricultural Capital, LLC. Borrower will
make all payments under this Note in the form of cash, check or money order.

Borrower understands that the Lender may transfer this Note. The Lender or
anyone who takes this Note by transfer and who is entitled to receive payments
under this Note is also called the "Lender."

INTEREST

Prior to default, interest will be charged on unpaid principal until the full
amount of Principal has been paid. Borrower will pay interest at a yearly rate
of 7.750%.

After default, interest will be charged on unpaid principal at the interest rate
stated in Section 8 of this Note.

SCHEDULED PAYMENTS

Time and Amount of Payments

1 interest payment on January 1, 2018, with interest calculated from the date of
closing on the unpaid principal balance at 7.750% per annum; 5 consecutive
semi-annual principal and interest payments of $515,710.54 each, beginning July
1, 2018, and the final payment of $10,107,215.72 on November 30, 2020, which is
called the "Maturity Date." In the event Borrower elects the Option to Extend
pursuant to Section 4 of this Note, and Lender approves of such extension
pursuant to Section 4 of this Note, Borrower shall make 4 additional consecutive
semi-annual principal and interest payments of $515,710.54 each, beginning
January 1, 2021, and a final payment of $9,510,811.17 on November 30, 2022.

Place of Payments

Borrower will make payments at 7755 Office Plaza Dr. North, Suite 195, West Des
Moines, IA 50266 or at a different place if required by Lender.

OPTION TO EXTEND

Provided that no default or event of default is then existing under this Note or
under the Security Instrument, as hereinafter defined, Borrower shall have,
subject to Lender's approval, the option to extend the Maturity Date of the Note
to November 30, 2022. The option to extend set forth herein shall be a single
option to extend, subject to Lender's sole approval, exercisable by Borrower
prior the original Maturity Date under this Note.

INTEREST CALCULATION

Interest on this Note is computed on a 30/360 simple interest basis; that is,
with the exception of odd days in the first payment period, monthly interest is
calculated by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by a month of
30 days. Interest for the odd days is calculated on the basis of the actual days
to the next full month and a 360-day year. Unless required by applicable law,
payments will be applied first to interest, second to principal, third to
advances under the Security Instrument, and finally to late charges.

PREPAYMENTS

1 year lockout: Upon payment of 12 months interest, as calculated from the
funding date of this Note, Borrower may prepay all or any portion of the
principal of this Note. Concurrently with any permitted prepayment of the unpaid
principal balance of this Note, Borrower shall pay any unpaid interest accrued
on such principal amount from the date to which interest was last paid to the
next installment payment date.

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

1

--------------------------------------------------------------------------------



BORROWER'S FAILURE TO PAY AS REQUIRED

Late Charge for Overdue Payments

If any installment of principal or interest is not received by the Lender by the
end of the 10th calendar day after the date it is due, a late fee shall be
payable on such defaulted payment at a rate which is equal to 5% per annum above
the current rate of interest under this note, subject to a minimum interest
charge of 5% of such defaulted payment.

Default

If Borrower does not pay the full amount of each installment within 10 calendar
days of the date each installment is due, Borrower will be in default.

Notice of Default

If Borrower is in default and if allowed by applicable law, Lender may send
Borrower a written notice telling Borrower that if Borrower does not pay the
overdue amount by a certain date (in the case of a payment default) or cure the
default within 30 days of Borrower's receipt of notice of default (in the case
of any non-payment default), then Lender may require Borrower to pay immediately
the full amount of Principal which has not been paid and all the interest that
Borrower owes on that amount.

No Waiver By Lender

Even if, at a time when Borrower is in default, Lender does not require Borrower
to pay immediately in full as described above, Lender will still have the right
to do so if Borrower is in default at a later time.

Payment of Lender's Costs and Expenses

If Lender has required Borrower to pay immediately in full as described above,
Lender will have the right to be paid back by Borrower for all of its costs and
expenses in enforcing this Note to the extent not prohibited by applicable law.
If allowed by applicable law those expenses include, for example, reasonable
attorneys' fees.

INTEREST AFTER DEFAULT

Upon default, including failure to pay upon final maturity, at Lender's option,
Lender may add any unpaid interest to principal and such sum will bear interest
there from until paid at the rate provided in this Note (including any increased
interest rate). From and after the occurrence of any default, whether by
nonpayment, maturity, acceleration, nonperformance or otherwise, and until such
default has been cured, all outstanding amounts due under this Note shall bear
interest at a rate equal to 18% per annum, or the maximum legal rate allowed by
applicable state law if this rate is in excess of the maximum rate Lender is
permitted to charge.

ANNUAL FINANCIAL STATEMENTS

Borrower agrees to provide Lender with updated financial statements and other
requested financial reports, including tax returns, annually on the anniversary
date of the date of this Note or at such other reasonable times as Lender may
request. The failure of Borrower to provide annual financial statements or other
requested reports within a reasonable time may be declared to be a default of
this Note by Lender and Lender may exercise all remedies under Section 7 of this
Note or as provided elsewhere in this Note.

DISSEMINATION OF INFORMATION

If Lender determines at any time to sell, transfer or assign this Note, the
Security Instrument and any other security instruments, and any or all servicing
rights with respect thereto, or to grant participations therein
("Participations") or issue, in a public offering or private placement, mortgage
pass-through certificates or other securities evidencing a beneficial interest
in the loan ("Securities"), Lender may forward to each purchaser, transferee,
assignee, servicer, participant, investor, or their respective successors in
such Participations and/or Securities ("collectively, the "Investor"), any
rating agency rating such Securities and each prospective Investor, all
documents and information which Lender now has or may hereafter acquire relating
to the Indebtedness and to Borrower, any guarantor, any indemnitors and the
Property, which shall have been furnished by Borrower, any guarantor or any
indemnitors, as Lender determines necessary or desirable.

LENDER ADVANCES

Lender may make advances under the mortgage or deed of trust, security agreement
or other instrument providing security for this Note, to protect the Lender's
interest in any mortgage or deed of trust, security agreement or other
instrument providing security for this Note from loss of value or damage. Any
money so advanced (including reasonable costs of recovery and attorneys' fees)
plus interest at the default rate stated in Section 8 of this Note shall become
an obligation due and owing under the terms of this Note immediately upon the
date advanced by Lender and is an obligation of Borrower secured by the mortgage
or deed of trust, security agreement or other instrument providing security for
this Note.

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

2

--------------------------------------------------------------------------------



GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given
to Borrower under this Note will be given by delivering it or by mailing it by
nationally recognized overnight courier to Borrower at 106 K Street, Suite 300,
Sacramento, CA 95814 or at a different address if Borrower gives Lender a notice
of Borrower's different address.

Any notice that must be given to Lender under this Note will be given by
delivering it or by mailing it by nationally recognized overnight courier to
Lender at the address stated in Section 3(B) above or at a different address if
Borrower is given a notice of that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE Each Borrower, and each person executing
this Note on such Borrower's behalf, represents and warrants to Lender that by
its execution below, such Borrower is duly organized, is in good standing, and
has the full power, authority and legal right to execute and deliver this Note,
and is obligated to keep all of the promises made in this Note, including the
promise to pay the full amount owed and any additional amounts incurred under
the terms of this Note. Each Borrower also represents and warrants that any
person who is a guarantor, surety or endorser of this Note is also obligated to
keep all promises made in this Note, including the promise to pay the full
amount owed and any additional amounts incurred under the terms of this Note.
Lender may enforce its rights under this Note against each Borrower and each
person executing or guaranteeing this Note on such Borrower's behalf,
individually or against all such persons together. Any one Borrower or any
person guaranteeing this Note on any such Borrower's behalf may be required to
pay all amounts due or incurred under this Note.

WAIVERS

Borrower and any other person who has obligations under this Note waive the
rights of Presentment and Notice of Dishonor. "Presentment" means the right to
require Lender to demand payment of amounts due. "Notice of Dishonor" means the
right to require Lender to give notice to other persons that amounts due have
not been paid.

UNIFORM SECURED NOTE This Note is a uniform instrument with limited variations
in some jurisdictions. In addition to the protections given to the Lender under
this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security
Instrument"), dated the same date as this Note, protects the Lender from
possible losses which might result if Borrower does not keep the promises which
Borrower makes in this Note. That Security Instrument describes how and under
what conditions Borrower may be required to make immediate payment in full of
all amounts Borrower owes under this Note. Some of those conditions are
described as follows:

If all or any part of the Property or any Interest in the Property is sold or
transferred (or if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred) without Lender's prior written consent, Lender
may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such
exercise is prohibited by Applicable Law.

USURY

The parties to this Note intend and agree that the indebtedness evidenced by
this Note and any related documents shall remain in compliance with any usury
provisions of the state within which this Note was made by Borrower. This Note
and any related documents are subject to the express condition that at no time
shall the Borrower be obligated, or required, to pay interest on the principal
balance at a rate that could subject Lender to either civil or criminal
liability as a result of such rate being in excess of the maximum rate which
Lender is permitted to charge. If, by the terms of this Note, Borrower is, at
any time, required or obligated to pay interest on the principal balance at a
rate in excess of such maximum rate, then the rate of interest under this Note
shall be deemed to be immediately reduced to such maximum rate, and interest
payable hereunder shall be computed at such maximum rate, and any portion of all
prior Interest payments in excess of such maximum rate shall be applied, and/or
shall retroactively be deemed to have been payments made, in reduction of the
principal balance.

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

3

--------------------------------------------------------------------------------

S&W Seed Company, a Nevada corporation

_________________________________


Signature
Matthew K. Szot, Chief Financial Officer

/Sign Originals. Only]

 

PAY TO THE ORDER OF

U.S. Bank National Association, as Custodian/Trustee for Rooster Capital LLC, a
Delaware limited liability company


WITHOUT RECOURSE



Conterra Agricultural Capital, LLC

_________________________________
Signature
Paul Erickson, President

 

 

 

 

 

 

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

4

--------------------------------------------------------------------------------

NOTE

Loan # R1028

November 30, 2017


[Date]

Sacramento,


[City]

CA


[State]

Equipment and Vehicles

BORROWER'S PROMISE TO PAY

In return for a loan that Borrower has received, Borrower promises to pay U.S.
$2,100,000.00, (this amount is called "Principal"), plus interest, to the order
of the Lender. The Lender is Conterra Agricultural Capital, LLC . Borrower will
make all payments under this Note in the form of cash, check or money order.

Borrower understands that the Lender may transfer this Note. The Lender or
anyone who takes this Note by transfer and who is entitled to receive payments
under this Note is also called the "Lender."

INTEREST

Prior to default, interest will be charged on unpaid principal until the full
amount of Principal has been paid. Borrower will pay interest at a yearly rate
of 9.500%.

After default, interest will be charged on unpaid principal at the interest rate
stated in Section 8 of this Note.

SCHEDULED PAYMENTS

Time and Amount of Payments

1 interest payment on January 1, 2018, with interest calculated from the date of
closing on the unpaid principal balance at 9.500% per annum; 3 consecutive semi-
annual principal and interest payments of $118,223.17 each, beginning July 1,
2018, and the final payment of $2,122,731.84 on November 30, 2019, which is
called the "Maturity Date." In the event Borrower elects the Option to Extend
pursuant to Section 4 of this Note, and Lender approves of such extension
pursuant to Section 4 of this Note, Borrower shall make 2 additional consecutive
semi-annual principal and interest payments of $118,223.17 each, beginning
January 1, 2020, and a final payment of $2,077,537.23 on November 30, 2020.

Place of Payments

Borrower will make payments at 7755 Office Plaza Dr. North, Suite 195, West Des
Moines, IA 50266 or at a different place if required by Lender.

OPTION TO EXTEND

Provided that no default or event of default is then existing under this Note or
under the Security Instrument, as hereinafter defined, Borrower shall have,
subject to Lender's approval, the option to extend the Maturity Date of the Note
to November 30, 2020. The option to extend set forth herein shall be a single
option to extend, subject to Lender's sole approval, exercisable by Borrower
prior the original Maturity Date under this Note.

INTEREST CALCULATION

Interest on this Note is computed on a 30/360 simple interest basis; that is,
with the exception of odd days in the first payment period, monthly interest is
calculated by applying the ratio of the annual interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by a month of
30 days. Interest for the odd days is calculated on the basis of the actual days
to the next full month and a 360-day year. Unless required by applicable law,
payments will be applied first to accrued unpaid interest, second to principal,
third to advances under the Security Instrument, and finally to late charges.

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

1

--------------------------------------------------------------------------------



PREPAYMENTS.

Borrower may prepay all or any portion of the principal of this Note.
Concurrently with any permitted prepayment of the unpaid principal balance of
this Note, Borrower shall pay any unpaid interest accrued on such principal
amount from the date to which interest was last paid to the next installment
payment date.

BORROWER'S FAILURE TO PAY AS REQUIRED

Late Charge for Overdue Payments

If any installment of principal or interest due under this Note is not received
by the Lender by the 10th calendar day after the date such payment is due, a
late fee shall be payable by Borrower equal to 15% of the amount of principal or
interest then due.

Default

If Borrower does not pay the full amount of each installment within 10 calendar
days of the date each installment is due, Borrower will be in default.

Notice of Default

If Borrower is in default and if allowed by applicable law, Lender may send
Borrower a written notice telling Borrower that if Borrower does not pay the
overdue amount by a certain date (in the case of a payment default) or cure the
default within 30 days of Borrower's receipt of notice of default (in the case
of any non-payment default), then Lender may require Borrower to pay immediately
the full amount of Principal which has not been paid and all the interest that
Borrower owes on that amount.

No Waiver By Lender

Even if, at a time when Borrower is in default, Lender does not require Borrower
to pay immediately in full as described above, Lender will still have the right
to do so if Borrower is in default at a later time.

Payment of Lender's Costs and Expenses

If Lender has required Borrower to pay immediately in full as described above,
Lender will have the right to be paid back by Borrower for all of its costs and
expenses in enforcing this Note to the extent not prohibited by applicable law.
If allowed by applicable law those expenses include, for example, reasonable
attorneys' fees.

INTEREST AFTER DEFAULT

Upon default, including failure to pay this Note upon final maturity, at
Lender's option, Lender may add any unpaid interest to principal then due under
the Note and such sum will bear interest therefrom until paid at the rate
provided in this Note (including any increased interest rate). From and after
the occurrence of any default, whether by nonpayment, maturity, acceleration,
nonperformance or otherwise, and until such default has been cured, all
outstanding amounts due under this Note shall bear interest at a rate equal to
1$% per annum, or the maximum legal rate allowed by applicable state law if this
rate is in excess of the maximum rate Lender is permitted to charge.

ANNUAL FINANCIAL STATEMENTS

Borrower agrees to provide Lender with updated financial statements and other
requested financial reports, including tax returns, annually on the anniversary
date of the date of this Note or at such other reasonable times as Lender may
request. The failure of Borrower to provide annual financial statements or other
requested reports within a reasonable time may be declared to be a default of
this Note by Lender and Lender may exercise all remedies under Section 7 of this
Note or as provided elsewhere in this Note.

DISSEMINATION OF INFORMATION

If Lender determines at any time to sell, transfer or assign this Note, the
Security Instrument and any other security instruments, and any or all servicing
rights with respect thereto, or to grant participations therein
("Participations") or issue, in a public offering or private placement, mortgage
pass-through certificates or other securities evidencing a beneficial interest
in the loan ("Securities"), Lender may forward to each purchaser, transferee,
assignee, servicer, participant, investor, or their respective successors in
such Participations and/or Securities ("collectively, the "Investor"), any
rating agency rating such Securities and each prospective Investor, all
documents and information which Lender now has or may hereafter acquire relating
to the Indebtedness and to Borrower, any guarantor, any indemnitors and the
Property, which shall have been furnished by Borrower, any guarantor or any
indemnitors, as Lender determines necessary or desirable.

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

2

--------------------------------------------------------------------------------



LENDER ADVANCES

Lender may make advances under the Security Instrument, as hereinafter defined,
providing security for this Note, to protect the Lender's interest in any
property providing security for this Note from loss of value or damage. Any
money so advanced (including reasonable costs of recovery and attorneys' fees)
plus interest at the default rate stated in Section 8 of this Note shall become
an obligation due and owing under the terms of this Note immediately upon the
date advanced by Lender and is an obligation of Borrower secured by the Security
Instrument providing security for this Note.

GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given
to Borrower under this Note will be given by delivering it or by mailing it by
nationally recognized overnight courier to Borrower at 106 K Street, Suite 300,
Sacramento, CA 95814 the Property Address above or at a different address if
Borrower gives Lender a notice of Borrower's different address.

Any notice that must be given to Lender under this Note will be given by
delivering it or by mailing it by nationally recognized overnight courier to
Lender at the address stated in Section 3(B) above or at a different address if
Borrower is given a notice of that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE

Each Borrower, and each person executing this Note on such Borrower's behalf,
represents and warrants to Lender that by its execution below, such Borrower is
duly organized, is in good standing, and has the full power, authority and legal
right to execute and deliver this Note, and is obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed
and any additional amounts incurred under the terms of this Note. Each Borrower
also represents and warrants that any person who is a guarantor, surety or
endorser of this Note is also obligated to keep all promises made in this Note,
including the promise to pay the full amount owed and any additional amounts
incurred under the terms of this Note. Lender may enforce its rights under this
Note against each Borrower and each person executing or guaranteeing this Note
on such Borrower's behalf, individually or against all such persons together.
Any one Borrower or any person guaranteeing this Note on any such Borrower's
behalf may be required to pay all amounts due or incurred under this Note.

WAIVERS

Borrower and any other person who has obligations under this Note waive the
rights of Presentment and Notice of Dishonor. "Presentment" means the right to
require Lender to demand payment of amounts due. "Notice of Dishonor" means the
right to require Lender to give notice to other persons that amounts due have
not been paid.

UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions.
In addition to the protections given to the Lender under this Note, three
separate Security Agreements related to Borrower's property located in
California, Idaho, and Wisconsin (collectively, the "Security Instrument"),
dated the same date as this Note, protects the Lender from possible losses which
might result if Borrower does not keep the promises which Borrower makes in this
Note. That Security Instrument describes how and under what conditions Borrower
may be required to make immediate payment in full of all amounts Borrower owes
under this Note. Some of those conditions are described as follows:

If all or any part of the Property or any Interest in the Property is sold or
transferred (or if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred) without Lender's prior written consent, Lender
may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such
exercise is prohibited by Applicable Law.

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

3

--------------------------------------------------------------------------------



Additionally, Borrower covenants and agrees that on the date hereof, Borrower
has also entered into another loan (Loan # 21701653 in the amount of
$10,400,00.00) which is evidenced by a separate promissory note (the "Other
Note"), which is secured by a separate mortgage and deed of trusts (the "Other
Security Instruments"). It is agreed that any default under the Security
Instrument or this Note shall be deemed a default under the Other Note and Other
Security Instruments; and any default under the Other Note or Other Security
Instruments shall be deemed to be a default under this Note and the Security
Instrument.

USURY

The parties to this Note intend and agree that the indebtedness evidenced by
this Note and any related documents shall remain in compliance with any usury
provisions of the state within which this Note was made by Borrower. This Note
and any related documents are subject to the express condition that at no time
shall the Borrower be obligated, or required, to pay interest on the principal
balance at a rate that could subject Lender to either civil or criminal
liability as a result of such rate being in excess of the maximum rate which
Lender is permitted to charge. If, by the terms of this Note, Borrower is, at
any time, required or obligated to pay interest on the principal balance at a
rate in excess of such maximum rate, then the rate of interest under this Note
shall be deemed to be immediately reduced to such maximum rate, and interest
payable hereunder shall be computed at such maximum rate, and any portion of all
prior Interest payments in excess of such maximum rate shall be applied, and/or
shall retroactively be deemed to have been payments made, in reduction of the
principal balance.

S&W Seed Company, a Nevada corporation

_________________________________


Signature
Matthew K. Szot, Chief Financial Officer

/Sign Originals. Only]

 

PAY TO THE ORDER OF

U.S. Bank National Association, as Custodian/Trustee for Rooster Capital LLC, a
Delaware limited liability company


WITHOUT RECOURSE



Conterra Agricultural Capital, LLC

_________________________________
Signature
Paul Erickson, President

 

 

--------------------------------------------------------------------------------

MULTISTATE FIXED RATE NOTE - Open Prepayment -- Farmer Mac
UNIFORM INSTRUMENT

Form 6001

4

--------------------------------------------------------------------------------

SECURITY AGREEMENT

This Security Agreement (this "Agreement") is entered into as of November 30,
2017, by and between S&W SEED COMPANY, a Nevada corporation ("Debtor"), and
CONTERRA AGRICULTURAL CAPITAL, LLC, an Iowa limited liability company ("Secured
Party").

RECITALS

A. Secured Party has made a loan to Debtor in the original principal amount of
Two Million One Hundred Thousand and no/100 Dollars ($2,100,00.00), which is
evidenced by, among other things, that certain promissory note by Debtor in
favor of Secured Party (as amended, supplemented, or restated, the "Note") as of
the date of this Agreement.

B. Debtor desires to create and grant in favor of Secured Party, and Secured
Party desires to accept, a security interest in all Collateral (as defined
herein) to secure full and timely payment and performance of all Obligations (as
defined herein).

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor and Secured Party (each a "Party" and collectively, the
"Parties") agree as follows:

AGREEMENT

Grant of Security Interest. The Parties agree that the recitals set forth above
are true and correct and are hereby incorporated in and made a part of this
Agreement. Debtor hereby pledges and grants to Secured Party a security interest
in all Collateral (as defined in Section 2 below) to secure full and timely
payment and performance of all Obligations (as defined in Section 3 below).

Collateral. For purposes of this Agreement, "Collateral" shall mean and include
any and all of Debtor's right, title, or interest, now owned or later acquired
by Debtor, wherever located, in or to the following:

the machinery and equipment specifically listed on Schedule 1 attached hereto;

the vehicles specifically listed on Schedule 2, attached hereto;

All proceeds from any of the property described in (a) and (b) above, including
without limitation, insurance proceeds, proceeds of any noncommercial tort cause
of action or settlement, and all replacements, substitutions, returns,
additions, or renewals of same.

Obligations. For purposes of this Agreement, "Obligations" shall mean and
include any and all debts, obligations, duties, liabilities, and other covenants
of Debtor or any other person in favor of Secured Party, now existing or
hereafter arising, pursuant to, in connection with, or otherwise related to the
Note or this Agreement, as any of the same may be modified from time to time in
accordance therewith, including, without limitation:

Full and timely reimbursement of all costs and expenses (including reasonable
attorneys' fees) incurred by Secured Party for: (i) the collection of any funds
or the enforcement of any rights under the Note or this Agreement; or (ii) the
protection, maintenance, and enforcement of the security interest created under
this Agreement;

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 CA Security Agreement
Page 2 of 5

Any and all obligations and liabilities of Debtor related to the Note or this
Agreement provided by law or required pursuant to any other agreement; and

Any and all obligations and liabilities of Debtor or any other person under any
amendments, renewals, or restatements of the Note, this Agreement or any other
related loan document.

Representations and Warranties. Debtor represents and warrants to Secured Party
the following:

Title. Except as otherwise disclosed to Secured Party in writing prior to this
Agreement, Debtor owns the Collateral free and clear of any and all liens,
claims and encumbrances, except the security interest created under this
Agreement, and no other person has any right, title, claim, license, security
interest, lien, or other interest in, against, or to the Collateral;

Authority. Debtor has full right, power, and authority to grant a security
interest in the Collateral, to execute this Agreement to render the Collateral
subject to the security interest created under this Agreement, and to perform
all of Debtor's obligations under this Agreement. The individual executing this
Agreement on behalf of Debtor has full right, power, and authority to execute
this Agreement on behalf of Debtor and to bind Debtor hereunder by their acts
and deeds;

Information. The following information and all other factual information
contained in this Agreement is accurate and complete as of the date hereof and
does not fail to include any information necessary to make the same not
materially misleading:

Debtor is a corporation validly formed and in good standing under the laws of
the State of Nevada. Debtor is qualified to transact business in and in good
standing under the laws of the State of California;

Debtor's mailing address is: 106 K Street, Suite 300, Sacramento, CA 95814;

All of the Collateral under this Agreement is located in California; and

Debtor's records concerning the Collateral are located at the following address:
106 K Street, Suite 300, Sacramento, CA 95814; and

Security Interest. This Agreement is intended to create a valid security
interest in the Collateral and, upon the filing of the appropriate financing
statements, a perfected priority security interest in the Collateral in favor of
Secured Party. The Debtor has taken all actions necessary to protect and perfect
such security interest.

Covenants of Debtor. Debtor hereby agrees:

To defend the Collateral against all other persons who, at any time, may claim
an interest in it;

To do all acts that may be necessary to maintain, preserve, and protect the
Collateral and not to fail to maintain or renew, and not to abandon, any
Collateral;

To not sell, encumber, or otherwise dispose of or transfer any Collateral or any
right or interest therein without the Secured Party's prior written consent, and
to keep the Collateral free of all liens or security interests (other than the
security interest created under this Agreement or as disclosed by Debtor to
Secured Party in writing prior to this Agreement);

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 CA Security Agreement
Page 3 of 5

To keep the Collateral insured against loss through theft, fire, or other
casualty in an amount and manner approved by the Secured Party, to promptly
provide proof of such insurance to Secured Party upon request and to cause to be
included in each such insurance policy, as may be requested by Secured Party,
endorsements in form and substance satisfactory to Secured Party (i) designating
Secured Party as the party to receive payment of any proceeds payable as the
result of a loss of all or any part of the Collateral under such policy, and
(ii) requiring at least 30 days written notice to Secured Party prior to any
modification, termination, or cancellation of any such policy. In all events,
Debtor hereby assigns to Secured Party all of its rights, title, and interest in
and to any proceeds of any insurance covering the Collateral, whether or not
required under this Section 5, and authorizes Secured Party to take such acts
and execute such documents as may be required to receive such proceeds. In the
event Debtor fails to provide for all insurance coverage as required in this
Section 5, Secured Party shall have, in addition to any other remedies available
to it, the right to obtain satisfactory insurance coverage on the Collateral on
its own behalf and Debtor agrees to reimburse Secured Party upon demand for all
costs and expenses incurred in connection therewith;

To give Secured Party reasonable access to and opportunity to inspect the
Collateral, wherever located;

To promptly pay when due all taxes, assessments, charges, encumbrances, and
liens now or hereafter imposed upon or affecting any Collateral;

To keep and maintain all of the records concerning the Collateral at the address
indicated in this Agreement;

To keep and maintain the Collateral at the address(es) indicated in this
Agreement or at such other locations as may be approved by Secured Party;

To notify Secured Party at least ten (10) business days prior to any change in:
(i) the location of Debtor's place of business, (ii) Debtor's name, (iii)
Debtor's type of business organization, (iv) Debtor's jurisdiction of
organization, (v) the location of the Collateral, and (vi) any information set
forth in Section 4(c) above;

To comply and to maintain compliance with all laws, regulations, and ordinances
relating to the possession and control of the Collateral; and

To procure, execute, and deliver any endorsements, assignments, and other
writings reasonably requested by Secured Party in order to perfect, maintain,
and protect Secured Party's security interest in the Collateral and the priority
thereof.

Authorized Action by Secured Party. Debtor hereby authorizes Secured Party to,
at Secured Party's sole option and without any obligation to do so, and
regardless of whether the Collateral is in its possession:

File or record any document necessary or convenient to perfect, continue, amend
or terminate the security interest created under this Agreement, including,
without limitation, any financing statements, including amendments, authorized
to be filed under the California Commercial Code or any comparable law in any
jurisdiction. Debtor hereby ratifies any documents previously filed or recorded
by Secured Party regarding the Collateral, including, without limitation, any
and all previously filed financing statements;

Enter Debtor's property to inspect the Collateral at any reasonable time,
provided that Secured Party gives Debtor notice within two business days of any
inspection; however, no notice shall be required for any entry by Secured Party
in connection with exercise of any available remedy upon breach of this
Agreement; and

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 CA Security Agreement
Page 4 of 5

Pay any costs reasonably necessary to obtain, preserve, maintain, defend and
enforce the security interest created under this Agreement, and pay any amounts
reasonably necessary to discharge encumbrances, maintain adequate insurance
coverage and maintain compliance with applicable laws and ordinances affecting
the Collateral, including, without limitation, the payment of taxes,
assessments, and other charges required by law or contract, reasonable attorney
fees and legal expenses and expenses associated with sale, repair or storage of
all or any of the Collateral. Debtor agrees to reimburse Secured Party on demand
for any such payments made or costs incurred by Secured Party and that such
reimbursement obligation shall be a part of the Obligations.

Default and Remedies. In the event of any failure or default by Debtor or any
other person in the full and timely payment and performance of the Obligations,
including, without limitation, any default by Debtor in the payment of any
principal or in any other duty, covenant, or obligation under the Note, this
Agreement or any other Loan Document (in each case, subject to the applicable
cure periods set forth in Section 7 of the Note), Secured Party shall have all
the rights and remedies of a secured party under the California Commercial Code,
including, without limitation, a right to do any one or more of the following
without notice or demand:

Take (or require Debtor to assemble and deliver to Secured Party at the Project
at any reasonably specified time) and retain possession and control of all or
any of the Collateral wherever it is located or at whatever location Secured
Party deems appropriate upon removal, with or without judicial process;

Sell, lease, or otherwise dispose of any or all Collateral by public or private
sale or otherwise, on such terms and in such manner as Secured Party deems
appropriate to preserve and protect its security interest;

Enforce Secured Party's security interest by foreclosure or any other means
permitted by law or under the terms of this Agreement; and

Recover from Debtor all costs and expenses incurred by Secured Party in
exercising any of its rights, powers, or remedies under this Agreement or as
permitted by law, including without limitation, attorneys' fees and costs,
appraisal costs, and costs of transporting or storing any or all of the
Collateral.

Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be delivered and become effective in accordance with
the provisions of Section 12 of the Note.

Cumulative Rights. The rights, powers, and remedies of Secured Party under this
Agreement are in addition to any rights, powers, and remedies given to Secured
Party by virtue of any statute or rule of law, the Note, or any other agreement,
all of which rights, powers, and remedies shall be cumulative and may be
exercised successively or concurrently without impairing Secured Party's
security interest in the Collateral.

Waiver. No forbearance or delay by Secured Party in exercising any right, power,
or remedy shall constitute a waiver thereof, and every right, power, or remedy
of Secured Party shall continue in full force and effect until such right,
power, or remedy is specifically waived in a writing executed by Secured Party.

Successors and Assigns. This Agreement and all rights and obligations hereunder
shall be binding upon Debtor and its successors, assigns, personal
representatives, and heirs; and shall inure to the benefit of Secured Party and
its respective successors and assigns.

Entire Agreement. This Agreement and the Note to which Debtor is a party
together constitute the entire agreement between the Parties with regard to the
subject matter of this Agreement. There are no other representations,
agreements, or understandings, oral or written, between or among the parties
relating to the subject matter of this Agreement.

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 CA Security Agreement
Page 5 of 5

No Modifications. No part of this Agreement may be modified, waived, limited,
discharged, or terminated except in writing, signed by all Parties and expressly
referring to this Agreement and to the provisions so modified or limited.

Governing Law and Venue. This Agreement and all amendments relating hereto shall
be governed by and construed under the laws of the State of California without
regard to principles of conflicts of law. Where applicable and except as
otherwise defined herein or in the Note, terms used in this Agreement shall have
the meanings given them in the California Commercial Code.

Use of Headings. Any headings contained in this Agreement are for reference
purposes only and shall not be considered in construing this Agreement.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Severability. If any of the provisions of this Agreement shall be held invalid
or unenforceable, this Agreement shall be construed as if not containing those
provisions and the rights and obligations of the Parties hereto shall be
construed and enforced accordingly.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth in this Agreement.

DEBTOR

S&W SEED COMPANY,


a Nevada corporation



By _______________________________
Name: Matthew K. Szot
Title: Chief Financial Officer

SECURED PARTY

CONTERRA AGRICULTURAL CAPITAL, LLC,


an Iowa limited liability company


By _______________________________
Name: Paul Erickson
Title: President

 

 

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 CA Security Agreement
Schedule 1

SCHEDULE 1

MACHINERY & EQUIPMENT

S&W Seed Company 25552 S. Butte Ave., Five Points, CA 93624
Item Description

2      4,150-Steel Seed Bins, approx. 4 ft.X4 ft. X 4ft. through all warehouses
5      Mobile Grain Elevator, KSI The Inclinator, 18 ft., SN 20606
6      Neuero Moveable Blower/Vacuum-model 8110 D, SN 3000, new engine, 3 years
22      Floor Scale Under Hopper, Inscale Lp751A
66      Pallet Attachment for forklift, Liftmaster Dumper
67      EZ Loader, Bishamon SN 1709008
75      Zebra Printer Model 105 SL
76      Miscellaneous Office Equipment (lot)
78      Inspection-Ergo Vision System, by Master Seed Equipment
79      Seed Screen Sorter-Almaco Model ANSC, SN T14075 (air blast)
80      Miscellaneous Equipment in weigh house and lab, grain scale, light
table, magnifier
81      (20) Each Framed Breeder Cages
82      Hege Model 80 Seeder Plot Drill
83      Compressor, 80 Gallon Tank, HP Unknown
84      Bagging Machine
85      Bagging Machine (Covered)
86      Ryobi 2800 psi Pressure Washer
87      Carton Sealer
88      Pallet Jack, 5500#
         Shop Equipment Including press, torch set, compressor, miller welder,
auger, Lincoln welder, sorter, grinder, chop saw, pump, mixer, drill, hand
tools,
89      miscellaneous support
90      Gustafson Seed Treater Model 1000, SN S1000 (in container outside Whse
A)
91      Seed Treater (Unknown Model)
92      40 ft. Container with ThermoKing Air Control (for bees)
94      Diesel Fuel Trailer
95      Field Auger
96      Sweeper-Exterra
97      Carton Crusher- Not Operational
99      (3) 40 ft. Containers (Whse A North)
100     Furniture and Support Items
101     Electronic support items, computer, printers, phones system

 

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 CA Security Agreement
Schedule 2

SCHEDULE 2

VEHICLES

Asset #

Class

State

Loc

Equipment Property Description

Purchase/In Service Date

Purchase Price

NBV9/30/2017

V200808

S&W

CA

Five Points

2008 Ford Edge VIN# 2FMDK38C18BB23209

8/15/2008

35,264

-

V200906

S&W

CA

Five Points

2009 Ford F-250 VIN# 1FTSW20569WA55423

6/12/2009

38,771

0

V201008-2

S&W

CA

Five Points

2011Ford F-150 VIN# 1FT7W2A67BEA51996

8/11/2010

44,492

(0)

V201303-1

S&W

CA

Five Points

2013 Dodge Ram 1500 Vin #1C6RR7NT6DS5686D4

3/7/2013

4,000

333

V201303-2

S&W

CA

Five Points

2013 Dodge Ram 1500 Vin #1C6RR7NT6DS5686D4

3/31/2013

44,572

3,714

V201307

S&W

CA

Five Points

2013 Ram 1500, Odom 4814; VIN #1C6RR7NT3DS619489

7/12/2013

50,302

7,545

V201401-1

S&W

CA

Other

K8228 NEW 2013 Kawasaki KAF9S0FDF (Red) VIN JK1AFDF10DB506359

1/7/2014

13,815

13,815

V201406-1

S&W

CA

Five Points

2014 Ram 1500 Truck-VIN 1C6RR7NT2ES290253

6/26/2014

52,742

17,581

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

This Security Agreement (this "Agreement") is entered into as of November 30,
2017, by and between S&W
SEED COMPANY, a Nevada corporation ("Debtor"), and CONTERRA AGRICULTURAL
CAPITAL, LLC, an Iowa limited liability company ("Secured Party").

RECITALS

A. Secured Party has made a loan to Debtor in the original principal amount of
Two Million One Hundred Thousand and no/100 Dollars ($2,100,00.00), which is
evidenced by, among other things, that certain promissory note by Debtor in
favor of Secured Party (as amended, supplemented, or restated, the "Note") as of
the date of this Agreement.

B. Debtor desires to create and grant in favor of Secured Party, and Secured
Party desires to accept, a security interest in all Collateral (as defined
herein) to secure full and timely payment and performance of all Obligations (as
defined herein).

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Debtor and Secured
Party (each a "Party" and collectively, the "Parties") agree as follows:

AGREEMENT

Grant of Security Interest. The Parties agree that the recitals set forth above
are true and correct and are hereby incorporated in and made a part of this
Agreement. Debtor hereby pledges and grants to Secured Party a security interest
in all Collateral (as defined in Section 2 below) to secure full and timely
payment and performance of all Obligations (as defined in Section 3 below).

Collateral. For purposes of this Agreement, "Collateral" shall mean and include
any and all of Debtor's right, title, or interest, now owned or later acquired
by Debtor, wherever located, in or to the following:

the machinery and equipment specifically listed on Schedule 1 attached hereto;

the vehicles specifically listed on Schedule 2, attached hereto;

All proceeds from any of the property described in (a) and (b) above, including
without limitation, insurance proceeds, proceeds of any noncommercial tort cause
of action or settlement, and all replacements, substitutions, returns,
additions, or renewals of same.

Obligations. For purposes of this Agreement, "Obligations" shall mean and
include any and all debts, obligations, duties, liabilities, and other covenants
of Debtor or any other person in favor of Secured Party, now existing or
hereafter arising, pursuant to, in connection with, or otherwise related to the
Note or this Agreement, as any of the same may be modified from time to time in
accordance therewith, including, without limitation:

Full and timely reimbursement of all costs and expenses (including reasonable
attorneys' fees) incurred by Secured Party for: (i) the collection of any funds
or the enforcement of any rights under the Note or this Agreement; or (ii) the
protection, maintenance, and enforcement of the security interest created under
this Agreement;

Any and all obligations and liabilities of Debtor related to the Note or this
Agreement provided by law
or required pursuant to any other agreement; and

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 ID Security Agreement
Page 2 of 5

Any and all obligations and liabilities of Debtor or any other person under any
amendments, renewals, or restatements of the Note, this Agreement or any other
related loan document.

Representations and Warranties. Debtor represents and warrants to Secured Party
the following:

Title. Except as otherwise disclosed to Secured Party in writing prior to this
Agreement, Debtor owns the Collateral free and clear of any and all liens,
claims and encumbrances, except the security interest created under this
Agreement, and no other person has any right, title, claim, license, security
interest, lien, or other interest in, against, or to the Collateral;

Authority. Debtor has full right, power, and authority to grant a security
interest in the Collateral, to execute this Agreement to render the Collateral
subject to the security interest created under this Agreement, and to perform
all of Debtor's obligations under this Agreement. The individual executing this
Agreement on behalf of Debtor has full right, power, and authority to execute
this Agreement on behalf of Debtor and to bind Debtor hereunder by their acts
and deeds;

Information. The following information and all other factual information
contained in this Agreement is accurate and complete as of the date hereof and
does not fail to include any information necessary to make the same not
materially misleading:

Debtor is a corporation validly formed and in good standing under the laws of
the State of Nevada. Debtor is qualified to transact business in and in good
standing under the laws of the State of Idaho;

Debtor's mailing address is: 106 K Street, Suite 300, Sacramento, CA 95814;

All of the Collateral under this Agreement is located in Idaho; and

Debtor's records concerning the Collateral are located at the following address:
106 K Street, Suite 300, Sacramento, CA 95814; and

Security Interest. This Agreement is intended to create a valid security
interest in the Collateral and, upon the filing of the appropriate financing
statements, a perfected priority security interest in the Collateral in favor of
Secured Party. The Debtor has taken all actions necessary to protect and perfect
such security interest.

Covenants of Debtor. Debtor hereby agrees:

To defend the Collateral against all other persons who, at any time, may claim
an interest in it;

To do all acts that may be necessary to maintain, preserve, and protect the
Collateral and not to fail to maintain or renew, and not to abandon, any
Collateral;

To not sell, encumber, or otherwise dispose of or transfer any Collateral or any
right or interest therein without the Secured Party's prior written consent, and
to keep the Collateral free of all liens or security interests (other than the
security interest created under this Agreement or as disclosed by Debtor to
Secured Party in writing prior to this Agreement);

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 ID Security Agreement
Page 3 of 5

To keep the Collateral insured against loss through theft, fire, or other
casualty in an amount and manner approved by the Secured Party, to promptly
provide proof of such insurance to Secured Party upon request and to cause to be
included in each such insurance policy, as may be requested by Secured Party,
endorsements in form and substance satisfactory to Secured Party (i) designating
Secured Party as the party to receive payment of any proceeds payable as the
result of a loss of all or any part of the Collateral under such policy, and
(ii) requiring at least 30 days written notice to Secured Party prior to any
modification, termination, or cancellation of any such policy. In all events,
Debtor hereby assigns to Secured Party all of its rights, title, and interest in
and to any proceeds of any insurance covering the Collateral, whether or not
required under this Section 5, and authorizes Secured Party to take such acts
and execute such documents as may be required to receive such proceeds. In the
event Debtor fails to provide for all insurance coverage as required in this
Section 5, Secured Party shall have, in addition to any other remedies available
to it, the right to obtain satisfactory insurance coverage on the Collateral on
its own behalf and Debtor agrees to reimburse Secured Party upon demand for all
costs and expenses incurred in connection therewith;

To give Secured Party reasonable access to and opportunity to inspect the
Collateral, wherever located;

To promptly pay when due all taxes, assessments, charges, encumbrances, and
liens now or hereafter imposed upon or affecting any Collateral;

To keep and maintain all of the records concerning the Collateral at the address
indicated in this Agreement;

To keep and maintain the Collateral at the address(es) indicated in this
Agreement or at such other locations as may be approved by Secured Party;

To notify Secured Party at least ten (10) business days prior to any change in:
(i) the location of Debtor's place of business, (ii) Debtor's name, (iii)
Debtor's type of business organization, (iv) Debtor's jurisdiction of
organization, (v) the location of the Collateral, and (vi) any information set
forth in Section 4(c) above;

To comply and to maintain compliance with all laws, regulations, and ordinances
relating to the possession and control of the Collateral; and

To procure, execute, and deliver any endorsements, assignments, and other
writings reasonably requested by Secured Party in order to perfect, maintain,
and protect Secured Party's security interest in the Collateral and the priority
thereof.

Authorized Action by Secured Party. Debtor hereby authorizes Secured Party to,
at Secured Party's sole option and without any obligation to do so, and
regardless of whether the Collateral is in its possession:

File or record any document necessary or convenient to perfect, continue, amend
or terminate the security interest created under this Agreement, including,
without limitation, any financing statements, including amendments, authorized
to be filed under the Idaho Commercial Code or any comparable law in any
jurisdiction. Debtor hereby ratifies any documents previously filed or recorded
by Secured Party regarding the Collateral, including, without limitation, any
and all previously filed financing statements;

Enter Debtor's property to inspect the Collateral at any reasonable time,
provided that Secured Party gives Debtor notice within two business days of any
inspection; however, no notice shall be required for any entry by Secured Party
in connection with exercise of any available remedy upon breach of this
Agreement; and

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 ID Security Agreement
Page 4 of 5

Pay any costs reasonably necessary to obtain, preserve, maintain, defend and
enforce the security interest created under this Agreement, and pay any amounts
reasonably necessary to discharge encumbrances, maintain adequate insurance
coverage and maintain compliance with applicable laws and ordinances affecting
the Collateral, including, without limitation, the payment of taxes,
assessments, and other charges required by law or contract, reasonable attorney
fees and legal expenses and expenses associated with sale, repair or storage of
all or any of the Collateral. Debtor agrees to reimburse Secured Party on demand
for any such payments made or costs incurred by Secured Party and that such
reimbursement obligation shall be a part of the Obligations.

Default and Remedies. In the event of any failure or default by Debtor or any
other person in the full and timely payment and performance of the Obligations,
including, without limitation, any default by Debtor in the payment of any
principal or in any other duty, covenant, or obligation under the Note, this
Agreement or any other Loan Document (in each case, subject to the applicable
cure periods set forth in Section 7 of the Note), Secured Party shall have all
the rights and remedies of a secured party under the Idaho Commercial Code,
including, without limitation, a right to do any one or more of the following
without notice or demand:

Take (or require Debtor to assemble and deliver to Secured Party at the Project
at any reasonably specified time) and retain possession and control of all or
any of the Collateral wherever it is located or at whatever location Secured
Party deems appropriate upon removal, with or without judicial process;

Sell, lease, or otherwise dispose of any or all Collateral by public or private
sale or otherwise, on such terms and in such manner as Secured Party deems
appropriate to preserve and protect its security interest;

Enforce Secured Party's security interest by foreclosure or any other means
permitted by law or under the terms of this Agreement; and

Recover from Debtor all costs and expenses incurred by Secured Party in
exercising any of its rights, powers, or remedies under this Agreement or as
permitted by law, including without limitation, attorneys' fees and costs,
appraisal costs, and costs of transporting or storing any or all of the
Collateral.

Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be delivered and become effective in accordance with
the provisions of Section 12 of the Note.

Cumulative Rights. The rights, powers, and remedies of Secured Party under this
Agreement are in addition to any rights, powers, and remedies given to Secured
Party by virtue of any statute or rule of law, the Note, or any other agreement,
all of which rights, powers, and remedies shall be cumulative and may be
exercised successively or concurrently without impairing Secured Party's
security interest in the Collateral.

Waiver. No forbearance or delay by Secured Party in exercising any right, power,
or remedy shall constitute a waiver thereof, and every right, power, or remedy
of Secured Party shall continue in full force and effect until such right,
power, or remedy is specifically waived in a writing executed by Secured Party.

Successors and Assigns. This Agreement and all rights and obligations hereunder
shall be binding upon Debtor and its successors, assigns, personal
representatives, and heirs; and shall inure to the benefit of Secured Party and
its respective successors and assigns.

Entire Agreement. This Agreement and the Note to which Debtor is a party
together constitute the entire agreement between the Parties with regard to the
subject matter of this Agreement. There are no other representations,
agreements, or understandings, oral or written, between or among the parties
relating to the subject matter of this Agreement.

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 ID Security Agreement
Page 5 of 5

No Modifications. No part of this Agreement may be modified, waived, limited,
discharged, or terminated except in writing, signed by all Parties and expressly
referring to this Agreement and to the provisions so modified or limited.

Governing Law and Venue. This Agreement and all amendments relating hereto shall
be governed by and construed under the laws of the State of Idaho without regard
to principles of conflicts of law. Where applicable and except as otherwise
defined herein or in the Note, terms used in this Agreement shall have the
meanings given them in the Idaho Commercial Code.

Use of Headings. Any headings contained in this Agreement are for reference
purposes only and shall not be considered in construing this Agreement.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Severability. If any of the provisions of this Agreement shall be held invalid
or unenforceable, this Agreement shall be construed as if not containing those
provisions and the rights and obligations of the Parties hereto shall be
construed and enforced accordingly.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth in this Agreement.

DEBTOR

S&W SEED COMPANY,


a Nevada corporation



By _______________________________
Name: Matthew K. Szot
Title: Chief Financial Officer

SECURED PARTY

CONTERRA AGRICULTURAL CAPITAL, LLC,


an Iowa limited liability company


By _______________________________
Name: Paul Erickson
Title: President

 

 

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 ID Security Agreement
Schedule 1

SCHEDULE 1

MACHINERY & EQUIPMENT

S&W Seed Company 4819 E. Lewis Lane, Nampa, ID 83686

Item

Description

1

AOC Stationary Belt Thresher

2

Almaco Plot Thresher

3

Belt Thresher

4

WinterSteiger Thresher

5

LD 350 Seed Thresher

6

LD180 Seed Thresher

7

South Dkota Seed Blower

8

Agriculex ASC-3 Seed Cleaner

9

Agriculex ASC-3 Seed Cleaner

10

Dryer Box

11

Lab Top Drier

   

12

Lab Scientific Labcon Level 2 Biosafety Cab

13

Lab Laminar Flow Hood

14

Autoclave

15

Bee Incubator

16

SG 30 Seed Germinator-Incubator

17

Seed Germinator-Incubator

18

Percival Seed Germinator
Screened Cage Tops & Frame Work
Approx. 30 EA 20'X30'
Approx. 30 EA 10'X14' Approx.

19

20 EA Various Sizes

20

Polaris Ranger 2X4

21

Zebra Printer

22

Balance

23

Dissecting Microscope

24

Dissecting Scope

25

Electronic Scale

26

Microscope

27

72 Inch Flail Mower

28

2011 Frontier Rototiller 1307R

29

Plot Drill "Hedge 80" W/Extra Weights

30

Seeder/Plot Drill

31

Bush Hog 60" Tiller

32

Forage Chopper

33

Alfalfa Harvester

34

Wiley Mill

35

Plot Harvester

36

TXS65 Thermal Tag Printer-Rewinder

37

Flail Mower

38

Equipment Trailer

39

Big Ox 8' Terracer Blade

--------------------------------------------------------------------------------



40

Used Forklift

41

Tiller/Sickle Bar with Trade

42

John Deer 8300 Grain Drill

43

Domries 8 Ft Disc

44

8.5 Ft Ring Packer

45

7 Ft Ring Packer

46

7 Ft Spring Shank Chisel

47

John Deer 50 Box Scraper

48

Hays Forks Loader Attachment

49

Pallett Fork Loader Attachment

50

Field Transplanter Home Made

51

Catlin MFG Gopher Poison Machine

52

8 Ft Rod Weeder

53

Rankin 3 Tooth 7 Ft Ripper

54

2 Misc Tool Bars with Shovels

55

John Deer 3 Bottom Roll Over Plow

56

Pipe Trailer

57

John Deer Row Marker

58

Home Made Row Marker

59

Fuel Tank Gas/Diesel on Trailer

60

New Holland 520 Manure Spreader

61

Older Manure Spreader (Make Unknown)

62

3" X 40' Alum. Handline Approx. 150 each

63

3 Pt Sprayer with Poly Tank Herbicide

64

3 Pt Sprayer with Poly Tank Pesticide

65

30 Ft Spray Boom

66

Emglow 5HP Air Compressor

67

Panasonic Toughpad

68

Braber Dry Fertilizer Spreader 3 Pt

69

5500 Tractor

70

Ford 1520 Tractor W/Loader & BKT

71

Case 35 Hydrostat Tractor with Loader
and 80" Belly Mower

72

Portable Dust Collection System

73

M5091 Tractor with Cab and Radio

74

Agtech Products Inc. - Lab Equipment for
Nampa Research Facility

75

Foss North America - Used FOSS NIRS
DS2500 S/N 91753101 64 BIT Dell for
Stevia Analysis

 

Computer and Networking Equipment

76

(LOT)

79

Westrup HA 400 Brusch Machine

80

1987 Jacobson Bumper Pull Equip Trailer
VIN #1J9DE2H27HF015072

81

American Trailer Sales Co. - Research
Trailer VIN #16VGX252XG4086523

--------------------------------------------------------------------------------



S&W Seed Company, 9178 Lakeshore Drive, Nampa, Idaho. 83686-9202

Item

Description

1

6141 (EA) Steel Seed Bins. Approx. 4 ft. X 4 ft. X 4ft. Throughout all
warehouses

2

2,500 (EA) Cardboard Seed Bins

159

03 Hyster S50XM Forklift

160

WMS Fork Truck Mount Units

161

WMS Forklift Mounts

162

WMS Units for New Fork Trucks

163

2003POWERNESTER Clamp

164

2009HYSTERH50FT H50FT

165

2009HYSTERS50FT189 S50FT

166

S50FT2009HYSTER189 S50FT

167

2009HYSTERS50FT189 S50FT

168

Hyster

169

Hyster

170

Power Boss

171

Hyster

172

Hyster

173

Trimble GPS

174

Bee Trailer

175

4X4 Utility Vehicle-Kawasaki Mule

176

Case Loader for Tractor

177

Kubota Tractor

178

Scissor Lift

179

Well House Backup Generator

180

Automatic External Defibrillator

181

BM&M Cleaner (Screen Cleaner)

182

Box Washer

183

Bulk Bag Hanger

184

Car Unloader Conveyor

185

Fluke Thermal Imager

186

Formax Cutter FD572

187

Formax Cutter FD572

188

Formax Cutter FD572

189

GPS Recording Equipment

190

Inspection Vibrator

191

Mica Transfer Sys-Bulk Bags to Stg Tank

192

Miller Retrieval Units

193

Truck Scale (#5)

194

Weather Loggers

195

Outdoor Platform Scale (#8)

196

Portable Platform Scale (#2)

197

Portable Scales

198

Band Saw

199

Chain Hoist

--------------------------------------------------------------------------------



200

Metal Shear Hydraulic 52"

201

Plasma Cutter

202

Plasma Cutter

203

Wire Feed Welder

204

Wire Feed Welder

205

Miller Shopmaster Combo

206

National 48" Box and Pan Break

207

Speedflo PT4500 Airless Paint Sprayer

208

Vertical Mill

209

Welder Syncrowave 210 Series Tig/Mig

210

Welder/Compressor/Generator Combo

211

Engine Lathe

212

Press

213

Ironworker

214

Tool Storage Cabinets

215

Misc. Shop Support Small Tools

216

SG30 Seed Germinator

217

(2) Victor 6-Drawer File

218

Binocular Microscopes

219

Clipper Cleaner (Lab Model)

220

Germinator/Growth Chamber

221

Germinator/Growth Chamber

222

Microscope With Illuminator

223

6' Velvet Roll, Lab

224

Chairs-Training Area

225

Furniture-Office Construction

226

HP LaserJet 9050dn-Printer

227

Lanier LD550 C Copier/Printer

228

LaserJet 400 N Printer/Ethernet

229

Partner Plus Phone System

230

Phone System

231

Sharp MX5111N Copier/Printer

232

Typewriter

233

Goodman A/C and Installation

234

Furniture, cubicles, main office

235

Computer

236

Networking Equipment

237

Vee Ditcher, 8 row cultivator, 13' disc

238

Border Plow

239

Lawn Mower

240

Monosem Planter (alfalfa)

241

6 Row Precision Planter

242

Farmall

243

Utility Trailer

244

7' X 18' Flatbed Tilt Deck

245

Trailer Vin #5PTGF3523E1021055

SCHEDULE 2

VEHICLES

 

Asset #

Class

State

Loc

Equipment Property Description

Purchase/In
Service Date

Purchase
Price

NBV 9/30/2017

V201303-3

S&W

Idaho

Nampa

2013 Dodge Ram 1500 Laramie Crew Cab VIN#1C6RR7NT1DS619488

3/13/2013

48,756

4,063

13699

Pioneer

Idaho

Nampa

2013 F150 XLT VIN# 1FTFW1ET5DKE25192

12/31/2014

25,000

7,812

13827

Pioneer

Idaho

Nampa

2013 F250 XLT VIN# 1FT7W2BT4DEA70383

12/31/2014

34,000

10,625

14609

Pioneer

Idaho

Nampa

2014 F150 XLT VIN# 1FTFW1EF0EKD28249

12/31/2014

30,000

9,375

61039

Pioneer

Idaho

Nampa

Utility Trailer

12/31/2014

3,500

1,094

61054

Pioneer

Idaho

Nampa

7'x18' Flatbed Tilt Deck

12/31/2014

2,500

781

10008

Pioneer

Idaho

Nampa

2008 F150 XLT VIN# 1FTPW14V68KE07653

12/31/2014

15,000

4,688

08095

Pioneer

Idaho

Nampa

2008 F550 XLT VIN# 1FDAF57Y78ED02598

12/31/2014

17,500

5,469

08454

Pioneer

Idaho

Nampa

2010 F150 XLT VIN# 1FTFX1EV8AKA32734

12/31/2014

15,000

4,688

13455

Pioneer

Idaho

Nampa

2013 F150 XLT VIN# 1FTFW1ET6DKD66430

12/31/2014

25,000

7,812

0382

Pioneer

Idaho

Nampa

2003POWERNESTER Clamp

12/31/2014

1,500

469

09740

Pioneer

Idaho

Nampa

2009HYSTERH50FT H50FT

12/31/2014

15,000

4,688

09737

Pioneer

Idaho

Nampa

2009HYSTERS50FT189 S50Ft

12/31/2014

15,000

4,688

09739

Pioneer

Idaho

Nampa

S50FT2009HYSTER189 S50FT

12/31/2014

15,000

4,688

09738

Pioneer

Idaho

Nampa

2009HYSTERS50FT189 S50FT

12/31/2014

15,000

4,688

8258

Pioneer

Idaho

Nampa

2008 F150 XLT VIN# 1FTPX14V28KC96595

12/31/2014

14,825

4,633

12103

Pioneer

Idaho

Nampa

Hyster

12/31/2014

27,207

8,502

14037

Pioneer

Idaho

Nampa

Hyster

12/31/2014

37,143

11,607

14033

Pioneer

Idaho

Nampa

Power Boss

12/31/2014

31,559

9,862

14036

Pioneer

Idaho

Nampa

Hyster

12/31/2014

37,143

11,607

13186

Pioneer

Idaho

Nampa

Hyster

12/31/2014

31,869

9,959

11654

Pioneer

Idaho

Nampa

Farman

12/31/2014

16,136

5,042

V201502

Pioneer

Idaho

Nampa

2015 Dodge Ram 5500 Vin# 3C7WRNBL1FG611845 Nampa Pioneer

2/28/2015

53,926

25,165

V201503

Pioneer

Idaho

Nampa

Trailer Vin #5PTGF3523E1021055

3/31/2015

10,070

3,566

Adjustment

Pioneer

Idaho

Nampa

2008 F150 VIN: 1FTPX14V28KC96595

12/31/2014

14,825

4,633

Adjustment

Pioneer

Idaho

Nampa

1987 JACOBSEN BUMPER PULL EQUIP TRAILER VIN #1J9DE2H27HF015072

12/31/2014

1,500

469

V201509

S&W

Idaho

Nampa

2012 - Mazda3 Gray Vin #JM1BL1L98C1685959

9/30/2015

12,600

7,350

V201606

Pioneer

Idaho

Nampa

2016 Dodge 3500 Ram Pickup VIN 3C63R3GL3GG290526

6/2/2016

46,629

34,194

 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

This Security Agreement (this "Agreement") is entered into as of November 30,
2017, by and between S&W SEED COMPANY, a Nevada corporation ("Debtor"), and
CONTERRA AGRICULTURAL CAPITAL, LLC, an Iowa limited liability company ("Secured
Party").

RECITALS

A. Secured Party has made a loan to Debtor in the original principal amount of
Two Million One Hundred Thousand and no/100 Dollars ($2,100,00.00), which is
evidenced by, among other things, that certain promissory note by Debtor in
favor of Secured Party (as amended, supplemented, or restated, the "Note") as of
the date of this Agreement.

B. Debtor desires to create and grant in favor of Secured Party, and Secured
Party desires to accept, a security interest in all Collateral (as defined
herein) to secure full and timely payment and performance of all Obligations (as
defined herein).

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor and Secured Party (each a "Party" and collectively, the
"Parties") agree as follows:

AGREEMENT

Grant of Security Interest. The Parties agree that the recitals set forth above
are true and correct and are hereby incorporated in and made a part of this
Agreement. Debtor hereby pledges and grants to Secured Party a security interest
in all Collateral (as defined in Section 2 below) to secure full and timely
payment and performance of all Obligations (as defined in Section 3 below).

Collateral. For purposes of this Agreement, "Collateral" shall mean and include
any and all of Debtor's right, title, or interest, now owned or later acquired
by Debtor, wherever located, in or to the following:

the machinery and equipment specifically listed on Schedule 1 attached hereto;

the vehicles specifically listed on Schedule 2, attached hereto;

All proceeds from any of the property described in (a) and (b) above, including
without limitation, insurance proceeds, proceeds of any noncommercial tort cause
of action or settlement, and all replacements, substitutions, returns,
additions, or renewals of same.

Obligations. For purposes of this Agreement, "Obligations" shall mean and
include any and all debts, obligations, duties, liabilities, and other covenants
of Debtor or any other person in favor of Secured Party, now existing or
hereafter arising, pursuant to, in connection with, or otherwise related to the
Note or this Agreement, as any of the same may be modified from time to time in
accordance therewith, including, without limitation:

Full and timely reimbursement of all costs and expenses (including reasonable
attorneys' fees) incurred by Secured Party for: (i) the collection of any funds
or the enforcement of any rights under the Note or this Agreement; or (ii) the
protection, maintenance, and enforcement of the security interest created under
this Agreement;

Any and all obligations and liabilities of Debtor related to the Note or this
Agreement provided by law or required pursuant to any other agreement; and

1

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 WI Security Agreement
Page 2 of 5

Any and all obligations and liabilities of Debtor or any other person under any
amendments, renewals, or restatements of the Note, this Agreement or any other
related loan document.

Representations and Warranties. Debtor represents and warrants to Secured Party
the following:

Title. Except as otherwise disclosed to Secured Party in writing prior to this
Agreement, Debtor owns the Collateral free and clear of any and all liens,
claims and encumbrances, except the security interest created under this
Agreement, and no other person has any right, title, claim, license, security
interest, lien, or other interest in, against, or to the Collateral;

Authority. Debtor has full right, power, and authority to grant a security
interest in the Collateral, to execute this Agreement to render the Collateral
subject to the security interest created under this Agreement, and to perform
all of Debtor's obligations under this Agreement. The individual executing this
Agreement on behalf of Debtor has full right, power, and authority to execute
this Agreement on behalf of Debtor and to bind Debtor hereunder by their acts
and deeds;

Information. The following information and all other factual information
contained in this Agreement is accurate and complete as of the date hereof and
does not fail to include any information necessary to make the same not
materially misleading:

Debtor is a corporation validly formed and in good standing under the laws of
the State of Nevada. Debtor is qualified to transact business in and in good
standing under the laws of the State of Wisconsin;

Debtor's mailing address is: 106 K Street, Suite 300, Sacramento CA, 95814;

All of the Collateral under this Agreement is located in Wisconsin; and

Debtor's records concerning the Collateral are located at the following address:
106 K Street, Suite 300, Sacramento CA, 95814; and

Security Interest. This Agreement is intended to create a valid security
interest in the Collateral and, upon the filing of the appropriate financing
statements, a perfected priority security interest in the Collateral in favor of
Secured Party. The Debtor has taken all actions necessary to protect and perfect
such security interest.

Covenants of Debtor. Debtor hereby agrees:

To defend the Collateral against all other persons who, at any time, may claim
an interest in it;

To do all acts that may be necessary to maintain, preserve, and protect the
Collateral and not to fail to maintain or renew, and not to abandon, any
Collateral;

To not sell, encumber, or otherwise dispose of or transfer any Collateral or any
right or interest therein without the Secured Party's prior written consent, and
to keep the Collateral free of all liens or security interests (other than the
security interest created under this Agreement or as disclosed by Debtor to
Secured Party in writing prior to this Agreement);

2

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 WI Security Agreement
Page 3 of 5

To keep the Collateral insured against loss through theft, fire, or other
casualty in an amount and manner approved by the Secured Party, to promptly
provide proof of such insurance to Secured Party upon request and to cause to be
included in each such insurance policy, as may be requested by Secured Party,
endorsements in form and substance satisfactory to Secured Party (i) designating
Secured Party as the party to receive payment of any proceeds payable as the
result of a loss of all or any part of the Collateral under such policy, and
(ii) requiring at least 30 days written notice to Secured Party prior to any
modification, termination, or cancellation of any such policy. In all events,
Debtor hereby assigns to Secured Party all of its rights, title, and interest in
and to any proceeds of any insurance covering the Collateral, whether or not
required under this Section 5, and authorizes Secured Party to take such acts
and execute such documents as may be required to receive such proceeds. In the
event Debtor fails to provide for all insurance coverage as required in this
Section 5, Secured Party shall have, in addition to any other remedies available
to it, the right to obtain satisfactory insurance coverage on the Collateral on
its own behalf and Debtor agrees to reimburse Secured Party upon demand for all
costs and expenses incurred in connection therewith;

To give Secured Party reasonable access to and opportunity to inspect the
Collateral, wherever located;

To promptly pay when due all taxes, assessments, charges, encumbrances, and
liens now or hereafter imposed upon or affecting any Collateral;

To keep and maintain all of the records concerning the Collateral at the address
indicated in this Agreement;

To keep and maintain the Collateral at the address(es) indicated in this
Agreement or at such other locations as may be approved by Secured Party;

To notify Secured Party at least ten (10) business days prior to any change in:
(i) the location of Debtor's place of business, (ii) Debtor's name, (iii)
Debtor's type of business organization, (iv) Debtor's jurisdiction of
organization, (v) the location of the Collateral, and (vi) any information set
forth in Section 4(c) above;

To comply and to maintain compliance with all laws, regulations, and ordinances
relating to the possession and control of the Collateral; and

To procure, execute, and deliver any endorsements, assignments, and other
writings reasonably requested by Secured Party in order to perfect, maintain,
and protect Secured Party's security interest in the Collateral and the priority
thereof.

Authorized Action by Secured Party. Debtor hereby authorizes Secured Party to,
at Secured Party's sole option and without any obligation to do so, and
regardless of whether the Collateral is in its possession:

File or record any document necessary or convenient to perfect, continue, amend
or terminate the security interest created under this Agreement, including,
without limitation, any financing statements, including amendments, authorized
to be filed under the Wisconsin Commercial Code or any comparable law in any
jurisdiction. Debtor hereby ratifies any documents previously filed or recorded
by Secured Party regarding the Collateral, including, without limitation, any
and all previously filed financing statements;

3

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 WI Security Agreement
Page 4 of 5

Enter Debtor's property to inspect the Collateral at any reasonable time,
provided that Secured Party gives Debtor notice within two business days of any
inspection; however, no notice shall be required for any entry by Secured Party
in connection with exercise of any available remedy upon breach of this
Agreement; and

Pay any costs reasonably necessary to obtain, preserve, maintain, defend and
enforce the security interest created under this Agreement, and pay any amounts
reasonably necessary to discharge encumbrances, maintain adequate insurance
coverage and maintain compliance with applicable laws and ordinances affecting
the Collateral, including, without limitation, the payment of taxes,
assessments, and other charges required by law or contract, reasonable attorney
fees and legal expenses and expenses associated with sale, repair or storage of
all or any of the Collateral. Debtor agrees to reimburse Secured Party on demand
for any such payments made or costs incurred by Secured Party and that such
reimbursement obligation shall be a part of the Obligations.

Default and Remedies. In the event of any failure or default by Debtor or any
other person in the full and timely payment and performance of the Obligations,
including, without limitation, any default by Debtor in the payment of any
principal or in any other duty, covenant, or obligation under the Note, this
Agreement or any other Loan Document (in each case, subject to the applicable
cure periods set forth in Section 7 of the Note), Secured Party shall have all
the rights and remedies of a secured party under the Wisconsin Commercial Code,
including, without limitation, a right to do any one or more of the following
without notice or demand:

Take (or require Debtor to assemble and deliver to Secured Party at the Project
at any reasonably specified time) and retain possession and control of all or
any of the Collateral wherever it is located or at whatever location Secured
Party deems appropriate upon removal, with or without judicial process;

Sell, lease, or otherwise dispose of any or all Collateral by public or private
sale or otherwise, on such terms and in such manner as Secured Party deems
appropriate to preserve and protect its security interest;

Enforce Secured Party's security interest by foreclosure or any other means
permitted by law or under the terms of this Agreement; and

Recover from Debtor all costs and expenses incurred by Secured Party in
exercising any of its rights, powers, or remedies under this Agreement or as
permitted by law, including without limitation, attorneys' fees and costs,
appraisal costs, and costs of transporting or storing any or all of the
Collateral.

Notices. Any notice or other communication required or permitted to be given
under this Agreement shall be delivered and become effective in accordance with
the provisions of Section 12 of the Note.

Cumulative Rights. The rights, powers, and remedies of Secured Party under this
Agreement are in addition to any rights, powers, and remedies given to Secured
Party by virtue of any statute or rule of law, the Note, or any other agreement,
all of which rights, powers, and remedies shall be cumulative and may be
exercised successively or concurrently without impairing Secured Party's
security interest in the Collateral.

4

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 WI Security Agreement
Page 5 of 5

Waiver. No forbearance or delay by Secured Party in exercising any right, power,
or remedy shall constitute a waiver thereof, and every right, power, or remedy
of Secured Party shall continue in full force and effect until such right,
power, or remedy is specifically waived in a writing executed by Secured Party.

Successors and Assigns. This Agreement and all rights and obligations hereunder
shall be binding upon Debtor and its successors, assigns, personal
representatives, and heirs; and shall inure to the benefit of Secured Party and
its respective successors and assigns.

Entire Agreement. This Agreement and the Note to which Debtor is a party
together constitute the entire agreement between the Parties with regard to the
subject matter of this Agreement. There are no other representations,
agreements, or understandings, oral or written, between or among the parties
relating to the subject matter of this Agreement.

No Modifications. No part of this Agreement may be modified, waived, limited,
discharged, or terminated except in writing, signed by all Parties and expressly
referring to this Agreement and to the provisions so modified or limited.

Governing Law and Venue. This Agreement and all amendments relating hereto shall
be governed by and construed under the laws of the State of Wisconsin without
regard to principles of conflicts of law. Where applicable and except as
otherwise defined herein or in the Note, terms used in this Agreement shall have
the meanings given them in the Wisconsin Commercial Code.

Use of Headings. Any headings contained in this Agreement are for reference
purposes only and shall not be considered in construing this Agreement.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Severability. If any of the provisions of this Agreement shall be held invalid
or unenforceable, this Agreement shall be construed as if not containing those
provisions and the rights and obligations of the Parties hereto shall be
construed and enforced accordingly.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth in this Agreement.

DEBTOR

S&W SEED COMPANY

,
a Nevada corporation



By /s/ Matthew K. Szot

Name: Matthew K. Szot

Title: Chief Financial Officer

5

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 WI Security Agreement
Page 6 of 11

SECURED PARTY

CONTERRA AGRICULTURAL CAPITAL, LLC,


an Iowa limited liability company

By /s/ Paul Erickson

Name: Paul Erickson

Title: President

 

 

 

 

 

6

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 WI Security Agreement
Schedule 1

SCHEDULE 1

MACHINERY & EQUIPMENT

S& W Seed Company W 8131 State Hwy 60, Arlington, WI 53911

Item

Description

1

AED Unit

2

Alfalfa GH Exp - Lauer Rolling Benches

3

Alfalfa Harvester

4

Falc Rotary Tiller Model CS4-1800 (72")

5

Flail Mower

6

Flail Mower

7

Forage Harvester

8

Gooseneck Trailer, 83"x32'x4'

9

Hege 80 Plot Planter

10

Irrigation Pump

11

Kuhn Rototiller

12

Landpride FM1488 Flail Mower

13

LD180 Seed Thresher

14

Modine Heater Unit

15

Peristaltic Pump

16

Vicon Fertilizer Spreader

17

Backup Generator

18

Ferris Lawn Mower

19

Ford 1510 Diesel 4WD Tractor

20

Ford 1520 Tractor W/4WD

21

High Power Washer

22

Allegro Field PC

23

Allegro Field PC

24

Allegro Field PC

25

Allegro Field PC

26

Chemical Storage Cabinet

27

Drying Oven

28

Greenhouse Benches

29

Phone System

30

Autoclave

31

Centrifuge, Thermo Scientific Legend XT

32

Compound Microscope

33

Electronic Balance

34

Electronic Scale

35

Incubator

36

Lab Homogenizer

37

Laminar Flow Hood

38

Stereomicroscope System w/Light Source

39

ASC-3 Cleaner, stand & Side Funnel

40

Freeze Dryer

41

Greenhouse Shade Cloth

42

Growth Chamber

43

Homogenizer

44

Portable Dust Collection System

45

Seed Cleaner

46

Seed Thresher

47

Seed Thresher

48

Shaker & Platform

49

M8836 Kubota Tractor with Loader
QuantSudio6, a qPCR/Real Time PCR Machine for Gene

50

Introgression and Selections

51

Life Technologies Corp-NanoDrop for QPCR Equipment

52

McFarlane Mfg. Co. Inc. - Landpride APSSP 1596 Snow Pusher

--------------------------------------------------------------------------------



Item

Description

53

Arlington Hardware Co. Inc. - Air Handler with 2 Ton Condensing Unit

54

Landpride APS1548 Seeder Ser# 870271

55

Golf Cart S/N 0330-303268

56

Golf Cart Used

57

Irrigation Handline

58

Irrigation Trailer

59

JD Grain Drill

60

JD Manure Spreader

61

Sprayer 55 Gal.

62

Sprayer 55 Gal.

63

Sprayer 55 Gal.

64

Garden Rototiller Husqvarna

65

Shop Air Compressor DeWalt

66

Diesel Fuel Tank And Cart

67

Small Kubota B2320

68

Massey Ferguson 1726E

69

Transplanter Old Style

70

Transplanter New Style

71

Field Cultivator

72

Deep Tiller

73

Cultipacker

74

Cultipacker

75

Barn Fan

76

Barn Fan

77

18' Trailer

78

Undercutter

79

Row Marker

80

Irrigation Wheel

81

Conviron Growth Chamber

82

Ice Maker

83

IsoTemp Lab Fridge

84

WWR Lab Fridge

85

Small Lab Fridge Revco

86

Manostat Hyprostatic Pump

87

Epson Projector

88

Stake Printer

89

Zebra Printer Stake Lab

90

Zebra Printer Seed Lab

91

Ricoh Copier Scanner

92

Air Compressor Seed Lab 12 Gal.

93

Seed Dryer VWR 1370F

94

Field Sample Fridge

95

Freezer Kenmore 12

96

Thresher Small Black

97

Computer & Networking Equipment (LOT)

--------------------------------------------------------------------------------

S&W Seed Company
Conterra Agricultural Capital, LLC
R1028 WI Security Agreement
Schedule 2

SCHEDULE 2

VEHICLES

 

Assest #

Class

State

Loc

Equipment Property Description

Purchase/In Service Date

Purchase Price

NBV 9/30/2017

13623

Pioneer

Wisconsin

Arlington

2013 F150 XLT VIN# 1FTFW1ET4DKE19187

12/31/2014

25,000

7,812

10252

Pioneer

Wisconsin

Arlington

2010 F550 XLT VIN# 1FDAW5GR6AEB43085

12/31/2014

27,000

8,438

13016

Pioneer

Wisconsin

Arlington

Farmall

12/31/2014

16,369

5,115

14731

Pioneer

Wisconsin

Arlington

Kubota

12/31/2014

19,612

14,708

 

--------------------------------------------------------------------------------

 

Recording Requested By:

Conterra Agricultural Capital, LLC

After Recording Return To:

Conterra Agricultural Capital, LLC
7755 Office Plaza Dr. North, Suite 195
West Des Moines, IA 50266
Sarah Streeter

[Space Above This Line For Recording Data]

--------------------------------------------------------------------------------

DEED OF TRUST

Security Agreement, Assignment of Rents and Fixture Filing

DEFINITIONS

Words used in multiple sections of this document are defined below and other
words are defined in certain Sections of this document. Certain rules regarding
the usage of words used in this document are also provided in Section 13.

(A) "Security Instrument"

means this document, which is dated November 30, 2017, together with all Riders
to this document.



(B) "Borrower"

is Seed Holding, LLC, a Nevada limited liability company. Borrower is the
trustor under this Security Instrument. Borrower's address is 106 K Street,
Suite 300, Sacramento, CA 95814.



(C) "Lender"

is Conterra Agricultural Capital, LLC. Lender is a limited liability company
organized and existing under the laws of Iowa. Lender's address is 7755 Office
Plaza Dr. North, Suite 195 West Des Moines, IA 50266. Lender is the beneficiary
under this Security Instrument.



(D) "Trustee"

is First American Title and Escrow Company.



(E) "Note"

means the promissory note signed by Borrower and dated November 30, 2017. The
Note states that Borrower owes Lender Ten Million Four Hundred Thousand and
00/100 Dollars (U.S.$10,400,000.00) plus interest. Borrower has promised to pay
this debt in regular Periodic Payments and to pay the debt in full not later
than January 1, 2021.



(F) "Property"

means the property that is described below under the heading "Transfer of Rights
in the Property."



(G) "Loan"

means the debt evidenced by the Note, plus interest, any prepayment charges and
late charges due under the Note, and all sums due under this Security
Instrument, plus interest.



(H) "Riders"

mean all Riders to this Security Instrument that are executed by Borrower. The
following Riders are to be executed by Borrower [check box as applicable]:



--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

1



--------------------------------------------------------------------------------

¨ Irrigation Equipment Rider

¨ Adjustable Rate Rider

¨ Mortgage Insurance Rider

¨ Water Rights Rider

¨ Permitted Prior Encumbrance Rider

ý Financial Information and Covenants Rider

ý Other(s): Cross Default Rider, Cross
Collateralization Rider

 

(I) "Applicable Law"

means all controlling applicable federal, state and local statutes, regulations,
ordinances and administrative rules and orders (that have the effect of law) as
well as all applicable final, non-appealable judicial opinions.



(J) "Electronic Funds Transfer"

means any transfer of funds, other than a transaction originated by check,
draft, or similar paper instrument, which is initiated through an electronic
terminal, telephonic instrument, computer, or magnetic tape so as to order,
instruct, or authorize a financial institution to debit or credit an account.
Such term includes, but is not limited to, point-of-sale transfers, automated
teller machine transactions, transfers initiated by telephone, wire transfers,
and automated clearinghouse transfers.



(K) "Miscellaneous Proceeds"

means any compensation, settlement, award of damages, or proceeds paid by any
third party (other than insurance proceeds paid under the coverages described in
Section 4) for: (1) damage to, or destruction of, the Property; (ii)
condemnation or other taking of all or any part of the Property; (iii)
conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions
as to, the value and/or condition of the Property.



(L) "Periodic Payment"

means the regularly scheduled amount due for principal and interest under the
Note.



(M) "Successor in Interest of Borrower"

means any party that has taken title to the Property, whether or not that party
has assumed Borrower's obligations under the Note and/or this Security
Instrument.



TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and
all renewals, extensions and modifications of the Note; and (ii)the performance
of Borrower's covenants and agreements under this Security Instrument and the
Note. For this purpose, Borrower irrevocably grants and conveys to Trustee, in
trust, with power of sale, the following described property located in the
County [Type of Recording Jurisdiction] of Fresno [Name of Recording
Jurisdiction]:

SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.

which currently has the address of :

Agricultural Land and Seed Processing Facilities
Fresno County, California


("Property Address"):



subject only to those matters set forth in the Permitted Prior Encumbrance
Rider, if said rider is attached (hereafter "Permitted Prior Encumbrances");

TOGETHER WITH

all buildings, improvements, fixtures and permanent plantings located therein or
thereon or appurtenant thereto, and all additions, replacements, and
improvements hereafter made thereto or placed therein or thereon; all
rights-of-way, easements, rents, issues, profits, income, proceeds and general
intangibles there from, tenements, hereditaments, remainders, reversions,
privileges and appurtenances thereunto belonging, however evidenced which are
used or enjoyed in connection with the real property now or hereafter owned or
belonging to the same or which hereafter may be acquired and so used or enjoyed;



--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

2



--------------------------------------------------------------------------------

TOGETHER WITH

water and water rights now owned or hereafter acquired by Borrower and howsoever
evidenced, including but not limited to any water rights specifically described
in the Water Rights Rider if said rider is attached hereto, whether such water
and water rights are riparian, appropriative or otherwise and whether or not
appurtenant to the real property, along with all ditch and ditch rights and any
shares of stock, licenses, permits and contracts evidencing such water or ditch
rights, and all wells, reservoirs, dams, embankments or fixtures relating
thereto;



TOGETHER WITH

all personal property, including all windmills, pumps, irrigation equipment,
motors, engines, and devices of every kind now or hereafter used for or in
connection with the irrigation of the real property, or for stock watering or
domestic purposes thereon, which are owned by Borrower and which are located on
the real property in Fresno County, California, described above together with
all additional accessions, replacements, improvements, repairs and substitutions
to said property and the proceeds thereof and all other fixtures now or
hereafter located upon the real property, all of which are declared to be
appurtenant to said real property, or incident to the ownership thereof, or used
in connection therewith;



TOGETHER WITH

all judgments, awards of damages, settlements and payments or security (i)
hereafter made as a result of or in lieu of any taking of all or any part of the
real property under the power of eminent domain or for any damage to the real
property and/or the improvements located thereon, or any part thereof, and (ii)
hereafter made for any damage to the real property and/or the improvements
located thereon, or any part thereof resulting from exercise of or attempted
exercise of mining rights or claims, however reserved or asserted, and resulting
from the disturbance of any of the surface of the real property. Borrower does
hereby covenant and agree that Borrower will not give such consent as may be
required of the owner for mining or other surface disturbance by the terms of
any patent, deed, statute, law or otherwise, without the prior written consent
of Lender;



TOGETHER WITH

all proceeds of and any unearned premiums on any insurance policies covering the
real property and/or the improvements located thereon, including, without
limitation, the right to receive and apply the proceeds of any insurance
judgments, or settlements made in lieu thereof, for damage to the real property
and/or the improvements located thereon or the indebtedness secured thereby;



TOGETHER WITH

all contract rights, chattel paper, documents, accounts and general intangibles,
rights to performance, entitlement to payment in cash or in kind, or any other
benefits under any current or future governmental program which pertain to the
real property, whether now or hereafter existing or acquired;



TOGETHER WITH

all cash and noncash proceeds of the conversion, voluntary or involuntary, of
any of the foregoing;



TOGETHER WITH

any and all of Borrower's right, title, and/or interest in any and all system
memberships and/or ownership certificates in any non-municipal water sewer
systems now or in the future serving said property.



All replacements and additions shall also be covered by this Security
Instrument.

All of the foregoing is referred to in this Security Instrument as the
"Property."

For clarity, notwithstanding the foregoing or any other provision of this
Security Instrument, the Property shall specifically exclude (a) all Collateral
as defined in the Security Agreement, dated November 30, 2017, by and between
Lender and S&W Seed Company granting Lender a security interest in such
Collateral located in California and securing that certain promissory note
entered into by S&W Seed Company in the amount of $2,100,00.00 in favor of
Lender (Loan # R1028) and (b) all seed or other products produced, processed or
stored on the Property.

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

3



--------------------------------------------------------------------------------

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby
conveyed and has the right to grant and convey the Property and that the
Property is unencumbered, except for encumbrances of record and specifically
those permitted prior encumbrances, if any, set forth in the Permitted Prior
Encumbrances Rider if said rider is attached to this Security Instrument.
Borrower warrants and will defend generally the title to the Property against
all claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and
non-uniform covenants with limited variations by jurisdiction to constitute a
uniform security instrument covering real property, fixtures, and certain
personal property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1. Payment of Principal, Interest, Prepayment Charges, Yield Maintenance
Premiums and Late Charges.

Borrower shall pay when due the principal of, and interest on, the debt
evidenced by the Note and any yield maintenance premiums, any prepayment charges
and late charges due under the Note. Payments due under the Note and this
Security Instrument shall be made in U.S. currency. However, if any check or
other instrument received by Lender as payment under the Note or this Security
Instrument is returned to Lender unpaid, Lender may require that any or all
subsequent payments due under the Note and this Security Instrument be made in
one or more of the following forms, as selected by Lender: (a) cash; (b) money
order; (c) certified check, bank check, treasurer's check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured
by a federal agency, instrumentality, or entity; or (d) Electronic Funds
Transfer.



Payments are deemed received by Lender when received at the location designated
in the Note or at such other location as may be designated by Lender in
accordance with the notice provisions in Section 12. Lender may return any
payment or partial payment if the payment or partial payment is insufficient to
bring the Loan current. Lender may accept any payment or partial payment
insufficient to bring the Loan current, without waiver of any rights hereunder
or prejudice to its rights to refuse such payment or partial payment in the
future, but Lender is not obligated to apply such payments at the time such
payments are accepted Lender may hold such unapplied funds until Borrower makes
payment to bring the Loan current. If Borrower does not do so within a
reasonable period of time, Lender shall either apply such funds or return them
to Borrower. If not applied earlier, such funds will be applied to the
outstanding principal balance under the Note immediately prior to foreclosure.
No offset or claim which Borrower might have now or in the future against Lender
shall relieve Borrower from making payments due under the Note and this Security
Instrument or performing the covenants and agreements secured by this Security
Instrument.

2. Application of Payments or Proceeds.

Unless required by Applicable Law, payments will be applied first to accrued
unpaid interest, then second to principal, third to advances under this Security
Instrument, and finally to late charges. Such payments shall be applied to each
Periodic Payment in the order in which it became due.



If Lender receives a payment from Borrower for a delinquent Periodic Payment
which includes a sufficient amount to pay any late charge due, the payment may
be applied to the delinquent payment and the late charge. If more than one
Periodic Payment is outstanding, Lender may apply any payment received from
Borrower to the repayment of the Periodic Payments if, and to the extent that,
each payment can be paid in full. To the extent that any excess exists after the
payment is applied to the full payment of one or more Periodic Payments, such
excess may be applied to any late charges due. Voluntary prepayments shall be
applied first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to
principal due under the Note shall not extend or postpone the due date, or
change the amount, of the Periodic Payments.

3. Charges; Liens.

Borrower shall pay all taxes, assessments, charges, fines, and impositions
attributable to the Property which can attain priority over this Security
Instrument, leasehold payments or ground rents on the Property, if any.



Borrower shall promptly discharge any lien which has priority over this Security
Instrument unless Borrower: (a) agrees in writing to the payment of the
obligation secured by the lien in a manner acceptable to Lender, but only so
long as Borrower is performing such agreement; (b) contests the lien in good
faith by, or defends against enforcement of the lien in, legal proceedings which
in Lender's opinion operate to prevent the enforcement of the lien while those
proceedings are pending, but only until such proceedings are concluded; or (c)
secures from the holder of the lien an agreement satisfactory to Lender
subordinating the lien to this Security Instrument. If Lender determines that
any part of the Property is subject to a lien which can attain priority over
this Security Instrument, Lender may give Borrower a notice identifying the
lien. Within 10 days of the date on which that notice is given, Borrower shall
satisfy the lien or take one or more of the actions set forth above in this
Section 3.

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

4



--------------------------------------------------------------------------------

Lender may require Borrower to pay a one-time charge for a real estate tax
verification and/or reporting service used by Lender in connection with this
Loan.

4. Property Insurance.

Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against loss by fire, hazards included within the term
"extended coverage," and any other hazards including, but not limited to,
earthquakes and floods, for which Lender requires insurance. This insurance
shall be maintained in the amounts (including deductible levels) and for the
periods that Lender requires. What Lender requires pursuant to the preceding
sentences can change during the term of the Loan. The insurance carrier
providing the insurance shall be chosen by Borrower subject to Lender's right to
disapprove Borrower's choice, which right shall not be exercised unreasonably.
Lender may require Borrower to pay, in connection with this Loan, either: (a) a
one-time charge for flood zone determination, certification and tracking
services; or (b) a one-time charge for flood zone determination and
certification services and subsequent charges each time remappings or similar
changes occur which reasonably might affect such determination or certification.
Borrower shall also be responsible for the payment of any fees imposed by the
Federal Emergency Management Agency in connection with the review of any flood
zone determination resulting from an objection by Borrower.



If Borrower fails to maintain any of the coverages described above, such failure
shall constitute a default under the terms of this Security Instrument and the
Loan. Lender may obtain insurance coverage, at Lender's option and Borrower's
expense. Lender is under no obligation to purchase any particular type or amount
of coverage. Therefore, such coverage shall cover Lender, but might or might not
protect Borrower, Borrower's equity in the Property, or the contents of the
Property, against any risk, Ward or liability and might provide greater or
lesser coverage than was previously in effect. Borrower acknowledges that the
cost of the insurance coverage so obtained might significantly exceed the cost
of insurance that Borrower could have obtained. Any amounts disbursed by Lender
under this Section 4 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the
date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be
subject to Lender's right to disapprove such policies, shall include a standard
mortgage clause, and shall name Lender as mortgagee and/or as an additional loss
payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lender all
receipts of paid premiums and renewal notices. If Borrower obtains any form of
insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy shall include a standard mortgage
clause and shall name Lender as mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier
and Lender. Lender may make proof of loss if not made promptly by Borrower.
Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,
whether or not the underlying insurance was required by Lender, shall be applied
to restoration or repair of the Property, if the restoration or repair is
economically feasible and Lender's security is not lessened. During such repair
and restoration period, Lender shall have the right to hold such insurance
proceeds until Lender has had an opportunity to inspect such Property to ensure
the work has been completed to Lender's satisfaction, provided that such
inspection shall be undertaken promptly. Lender may disburse proceeds for the
repairs and restoration in a single payment or in a series of progress payments
as the work is completed. Unless an agreement is made in writing or Applicable
Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such proceeds. Fees for
public adjusters, or other third parties, retained by Borrower shall not be paid
out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security
would be lessened, the insurance proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then due, with the excess, if any,
paid to Borrower. Such insurance proceeds shall be applied in the order provided
for in Section 2.

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

5



--------------------------------------------------------------------------------

If Borrower abandons the Property, Lender may file, negotiate and settle any
available insurance claim and related matters. If Borrower does not respond
within 30 days to a notice from Lender that the insurance carrier has offered to
settle a claim, then Lender may negotiate and settle the claim. The 30-day
period will begin when the notice is given. In either event, or if Lender
acquires the Property under Section 25 or otherwise, Borrower hereby assigns to
Lender (a) Borrower's rights to any insurance proceeds in an amount not to
exceed the amounts unpaid under the Note or this Security Instrument, and (b)
any other of Borrower's rights (other than the right to any refund of unearned
premiums paid by Borrower) under all insurance policies covering the Property,
insofar as such rights are applicable to the coverage of the Property. Lender
may use the insurance proceeds either to repair or restore the Property or to
pay amounts unpaid under the Note or this Security Instrument, whether or not
then due.

5. Preservation, Maintenance and Protection of the Property; Inspections.

Borrower shall not destroy, damage or impair the Property, allow the Property to
deteriorate or commit waste on the Property. Borrower shall maintain the
Property in order to prevent the Property from deteriorating or decreasing in
value due to its condition. Unless it is determined pursuant to Section 4 that
repair or restoration is not economically feasible, Borrower shall promptly
repair the Property if damaged to avoid further deterioration or damage. If
insurance or condemnation proceeds are paid in connection with damage to, or the
taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such purposes.
Lender may disburse proceeds for the repairs and restoration in a single payment
or in a series of progress payments as the work is completed. If the insurance
or condemnation proceeds are not sufficient to repair or restore the Property,
Borrower is not relieved of Borrower's obligation for the completion of such
repair or restoration.



Borrower will operate the Property in a good and workmanlike manner and in
accordance with all Applicable Law and will pay all fees and charges of any kind
in connection therewith. Borrower will use good farming and animal husbandry
practices.

Lender or its agent may make reasonable entries upon and inspections of the
Property. If it has reasonable cause, Lender may inspect the interior of the
improvements on the Property. Lender shall give Borrower notice at the time of
or prior to such an interior inspection specifying such reasonable cause.

6. Borrower's Loan Application.

Borrower shall be in default if, during the Loan application process, Borrower
or any persons or entities acting at the direction of Borrower or with
Borrower's knowledge or consent gave materially false, misleading, or inaccurate
information or statements to Lender (or failed to provide Lender with material
information) in connection with the Loan.



7. Protection of Lender's Interest in the Property and Rights Under this
Security Instrument.

If (a) Borrower fails to perform the covenants and agreements contained in this
Security Instrument, (b) there is a legal proceeding that might significantly
affect Lender's interest in the Property and/or rights under this Security
Instrument (such as a proceeding in bankruptcy, probate, for condemnation or
forfeiture, for enforcement of a lien which may attain priority over this
Security Instrument or to enforce laws or regulations), or (c) Borrower has
abandoned the Property, then Lender may do and pay for whatever is reasonable or
appropriate to protect Lender's interest in the Property and rights under this
Security Instrument, including protecting and/or assessing the value of the
Property, and securing and/or repairing the Property. Lender's actions can
include, but are not limited to: (a) paying any sums secured by a lien which has
priority over this Security Instrument; (b) appearing in court; (c) paying
reasonable attorneys' fees to protect its interest in the Property and/or rights
under this Security Instrument, including its secured position in a bankruptcy
proceeding, (d) perform any farming operations related to the planting, growing,
maintenance, and harvesting of crops located on the Property, and (e) perform
any ranching operations related to any animals located on the Property. Securing
the Property includes, but is not limited to, entering the Property to make
repairs, change locks, replace or board up doors and windows, drain water from
pipes, eliminate building or other code violations or dangerous conditions, and
have utilities turned on or off. Although Lender may take action under this
Section 7, Lender does not have to do so and is not under any duty or obligation
to do so. It is agreed that Lender incurs no liability for not taking any or all
actions authorized under this Section 7. Lender may perform these or any other
actions it deems necessary in Lender's sole discretion to preserve the value of
the Property, and/or assign to others the right to do same on behalf of Lender.
Lender may make advances under this security instrument or other instrument
providing security for the Note, to protect the Lender's interest in this
security instrument or other instrument providing security for the Note from
loss of value or damage. Any money so advanced (including reasonable costs of
recovery and attorneys' fees) plus interest at the default rate indicated in the
Note shall become an obligation due and owing under the terms of the Note
immediately upon the date advanced by Lender and is an obligation of the
Borrower secured by the security instrument or other instrument providing
security for the Note.



--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

6



--------------------------------------------------------------------------------

Any amounts disbursed by Lender under this Section 7 shall become additional
debt of Borrower secured by this Security Instrument. These amounts shall bear
interest at the Note rate from the date of disbursement and shall be payable,
with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all
the provisions of the lease. Borrower shall not surrender the leasehold estate
and interests herein conveyed or terminate or cancel the ground lease. Borrower
shall not, without the express written consent of Lender, alter or amend the
ground lease. If Borrower acquires fee title to the Property, the leasehold and
the fee title shall not merge unless Lender agrees to the merger in writing.

8. Assignment of Miscellaneous Proceeds; Forfeiture.

All Miscellaneous Proceeds are hereby assigned to and shall be paid to Lender.



If the Property is damaged, such Miscellaneous Proceeds shall be applied to
restoration or repair of the Property, if the restoration or repair is
economically feasible and Lender's security is not lessened. During such repair
and restoration period, Lender shall have the right to hold such Miscellaneous
Proceeds until Lender has had an opportunity to inspect such Property to ensure
the work has been completed to Lender's satisfaction, provided that such
inspection shall be undertaken promptly. Lender may pay for the repairs and
restoration in a single disbursement or in a series of progress payments as the
work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such Miscellaneous
Proceeds. If the restoration or repair is not economically feasible or Lender's
security would be lessened, the Miscellaneous Proceeds shall be applied to the
sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied
in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property,
the Miscellaneous Proceeds shall be applied to the sums secured by this Security
Instrument, whether or not then due, with the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property
in which the fair market value of the Property immediately before the partial
taking, destruction, or loss in value is equal to or greater than the amount of
the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise
agree in writing, the sums secured by this Security Instrument shall be reduced
by the amount of the Miscellaneous Proceeds multiplied by the following
fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market
value of the Property immediately before the partial taking, destruction, or
loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property
in which the fair market value of the Property immediately before the partial
taking, destruction, or loss in value is less than the amount of the sums
secured immediately before the partial taking, destruction, or loss in value,
unless Borrower and Lender otherwise agree in writing, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument
whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to
Borrower that the Opposing Party (as defined in the next sentence) offers to
make an award to settle a claim for damages, Borrower fails to respond to Lender
within 30 days after the date the notice is given, Lender is authorized to
collect and apply the Miscellaneous Proceeds either to restoration or repair of
the Property or to the sums secured by this Security Instrument, whether or not
then due. "Opposing Party" means the third party that owes Borrower
Miscellaneous Proceeds or the party against whom Borrower has a right of action
in regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or
criminal, is begun that, in Lender's judgment, could result in forfeiture of the
Property or other material impairment of Lender's interest in the Property or
rights under this Security Instrument. Borrower can cure such a default and, if
acceleration has occurred, reinstate as provided in Section 16, by causing the
action or proceeding to be dismissed with a ruling that, in Lender's judgment,
precludes forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument. The proceeds
of any award or claim for damages that are attributable to the impairment of
Lender's interest in the Property are hereby assigned and shall be paid to
Lender,

All Miscellaneous Proceeds that are not applied to restoration or repair of the
Property shall be applied in the order provided for in Section 2.

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

7



--------------------------------------------------------------------------------

9. Borrower Not Released; Forbearance By Lender Not a Waiver.

Extension of the time for payment or modification of amortization of the sums
secured by this Security Instrument granted by Lender to Borrower or any
Successor in Interest of Borrower shall not operate to release the liability of
Borrower or any Successors in Interest of Borrower. Lender shall not be required
to commence proceedings against any Successor in Interest of Borrower or to
refuse to extend time for payment or otherwise modify amortization of the sums
secured by this Security Instrument by reason of any demand made by the original
Borrower or any Successors in Interest of Borrower. Any forbearance by Lender in
exercising any right or remedy including, without limitation, Lender's
acceptance of payments from third persons, entities or Successors in Interest of
Borrower or in amounts less than the amount then due, shall not be a waiver of
or preclude the exercise of any right or remedy.



10. Joint and Several Liability; Co-signers; Successors and Assigns Bound.

Borrower covenants and agrees that Borrower's obligations and liability shall be
joint and several. However, any Borrower who co-signs this Security Instrument
but does not execute the Note (a "co-signer"): (a) is co-signing this Security
Instrument only to mortgage, grant and convey the co-signer's interest in the
Property under the terms of this Security Instrument; (b) is not personally
obligated to pay the sums secured by this Security Instrument; and (c) agrees
that Lender and any other Borrower can agree to extend, modify, forbear or make
any accommodations with regard to the terms of this Security Instrument or the
Note without the co-signer's consent.



Subject to the provisions of Section 15, any Successor in Interest of Borrower
who assumes Borrower's obligations under this Security Instrument in writing,
and is approved by Lender, shall obtain all of Borrower's rights and benefits
under this Security Instrument. Borrower shall not be released from Borrower's
obligations and liability under this Security Instrument unless Lender agrees to
such release in writing. The covenants and agreements of this Security
Instrument shall bind (except as provided in Section 17) and benefit the
successors and assigns of Lender.

11. Loan Charges.

Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the
Property and rights under this Security Instrument, including, but not limited
to, attorneys' fees, property inspection and valuation fees. In regard to any
other fees, the absence of express authority in this Security Instrument to
charge a specific fee to Borrower shall not be construed as a prohibition on the
charging of such fee. Lender may not charge fees that are expressly prohibited
by this Security Instrument or by Applicable Law.



If the Loan is subject to a law which sets maximum loan charges, and that law is
finally interpreted so that the interest or other loan charges collected or to
be collected in connection with the Loan exceed the permitted limits, then: (a)
any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower
which exceeded permitted limits will be refunded to Borrower. Lender may choose
to make this refund by reducing the principal owed under the Note or by making a
direct payment to Borrower. If a refund reduces principal, the reduction will be
treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any
such refund made by direct payment to Borrower will constitute a waiver of any
right of action Borrower might have arising out of such overcharge.

12. Notices.

All notices given by Borrower or Lender in connection with this Security
Instrument must be in writing. Any notice to Borrower in connection with this
Security Instrument shall be deemed to have been given to Borrower when mailed
by first class mail or when actually delivered to Borrower's notice address if
sent by other means. Notice to any one Borrower shall constitute notice to all
Borrowers unless Applicable Law expressly requires otherwise. The notice address
shall be 106 K Street, Suite 300, Sacramento, CA 95814, unless Borrower has
designated a substitute notice address by notice to Lender. Borrower shall
promptly notify Lender of Borrower's change of address. If Lender specifies a
procedure for reporting Borrower's change of address, then Borrower shall only
report a change of address through that specified procedure. There may be only
one designated notice address under this Security Instrument at any one time.
Any notice to Lender shall be given by delivering it or by mailing it by first
class mail to Lender's address stated herein unless Lender has designated
another address by notice to Borrower. Any notice in connection with this
Security Instrument shall not be deemed to have been given to Lender until
actually received by Lender. If any notice required by this Security Instrument
is also required under Applicable Law, the Applicable Law requirement will
satisfy the corresponding requirement under this Security Instrument.



--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

8



--------------------------------------------------------------------------------

13. Governing Law; Severability; Rules of Construction.

This Security Instrument shall be governed by federal law and the law of the
jurisdiction in which the Property is located. All rights and obligations
contained in this Security Instrument are subject to any requirements and
limitations of Applicable Law. Applicable Law might explicitly or implicitly
allow the parties to agree by contract or it might be silent, but such silence
shall not be construed as a prohibition against agreement by contract. In the
event that any provision or clause of this Security Instrument or the Note
conflicts with Applicable Law, such conflict shall not affect other provisions
of this Security Instrument or the Note which can be given effect without the
conflicting provision.



As used in this Security Instrument: (a) words of the masculine gender shall
mean and include corresponding neuter words or words of the feminine gender; (b)
words in the singular shall mean and include the plural and vice versa; and (c)
the word "may" gives sole discretion without any obligation to take any action.

14. Borrower's Copy.

Borrower shall be given one copy of the Note and of this Security Instrument.



15. Transfer of the Property or a Beneficial Interest in Borrower.

As used in this Section 15, "Interest in the Property" means any legal or
beneficial interest in the Property, including, but not limited to, those
beneficial interests transferred in a bond for deed, contract for deed,
installment sales contract or escrow agreement, the intent of which is the
transfer of title by Borrower at a future date to a purchaser.



If all or any part of the Property or any Interest in the Property is sold or
transferred (or if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred) without Lender's prior written consent, Lender
may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such
exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of
acceleration. The notice shall provide a period of not less than 30 days from
the date the notice is given in accordance with Section 12 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any
remedies permitted by this Security Instrument without further notice or demand
on Borrower.

16. Borrower's Right to Reinstate After Acceleration.

If Borrower meets certain conditions, Borrower shall have the right to have
enforcement of this Security Instrument discontinued at any time prior to the
earliest of: (a) five days before sale of the Property pursuant to any power of
sale contained in this Security Instrument; (b) such other period as Applicable
Law might specify for the termination of Borrower's right to reinstate; or (c)
entry of a judgment enforcing this Security Instrument. Those conditions are
that Borrower: (a) pays Lender all sums which then would be due under this
Security Instrument and the Note as if no acceleration had occurred; (b) cures
any default of any other covenants or agreements; (c) pays all expenses incurred
in enforcing this Security Instrument, including, but not limited to, reasonable
attorneys' fees, property inspection and valuation fees, and other fees incurred
for the purpose of protecting Lender's interest in the Property and rights under
this Security Instrument; and (d) takes such action as Lender may reasonably
require to assure that Lender's interest in the Property and rights under this
Security Instrument, and Borrower's obligation to pay the sums secured by this
Security Instrument, shall continue unchanged. Lender may require that Borrower
pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank
check, treasurer's check or cashier's check, provided any such check is drawn
upon an institution whose deposits are insured by a federal agency,
instrumentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement
by Borrower, this Security Instrument and obligations secured hereby shall
remain fully effective as if no acceleration had occurred. However, this right
to reinstate shall not apply in the case of acceleration under Section 15.



17. Sale of Note; Change of Loan Servicer; Notice of Grievance.

The Note or a partial interest in the Note (together with this Security
Instrument) can be sold one or more times without prior notice to Borrower.



Neither Borrower nor Lender may commence, join, or be joined to any judicial
action (as either an individual litigant or the member of a class) that arises
from the other party's actions pursuant to this Security Instrument or that
alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified
the other party (with such notice given in compliance with the requirements of
Section 12) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action
can be taken, that time period will be deemed to be reasonable for purposes of
this paragraph. The notice of acceleration and opportunity to cure given to
Borrower pursuant to Section 25 and the notice of acceleration given to Borrower
pursuant to Section 15 shall be deemed to satisfy the notice and opportunity to
take corrective action provisions of this Section 17.

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

9



--------------------------------------------------------------------------------

18. Hazardous Substances.

As used in this Section 18: (a) "Hazardous Substances" are those substances
defined as toxic or hazardous substances, pollutants, or wastes by Environmental
Law and the following substances: gasoline, kerosene, other flammable or toxic
petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b)
"Environmental Law" means federal laws and laws of the jurisdiction where the
Property is located that relate to health, safety or environmental protection;
(c) "Environmental Cleanup" includes any response action, remedial action, or
removal action, as defined in Environmental Law; and (d) an "Environmental
Condition" means a condition that can cause, contribute to, or otherwise trigger
an Environmental Cleanup.



Borrower shall not cause or permit the presence, use, disposal, storage, or
release of any Ha7_ardous Substances, or threaten to release any Hazardous
Substances, on or in the Property. Borrower shall not do, nor allow anyone else
to do, anything affecting the Property (a) that is in violation of any
Environmental Law, (b) which creates an Environmental Condition, or (c) which,
due to the presence, use, or release of a Hazardous Substance, creates a
condition that adversely affects the value of the Property. The preceding two
sentences shall not apply to the presence, use, or storage on the Property of
small quantities of Hazardous Substances that are generally recognized to be
appropriate to normal residential uses and to maintenance of the Property
(including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation,
claim, demand, lawsuit or other action by any governmental or regulatory agency
or private party involving the Property and any Hazardous Substance or
Environmental Law of which Borrower has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge,
release or threat of release of any Hazardous Substance, and (c) any condition
caused by the presence, use or release of a Hazardous Substance which adversely
affects the value of the Property. If Borrower learns, or is notified by any
governmental or regulatory authority, or any private party, that any removal or
other remediation of any Hazardous Substance affecting the Property is
necessary, Borrower shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup. Borrower agrees to indemnify and hold
Lender free and harmless from and against all loss, costs (including attorneys'
fees and costs), damage (including consequential damages), and expenses Lender
may sustain by reason of the assertion against Lender by any third-party of any
claim in connection with Hazardous Substances on, in or affecting the Property.
Borrower further agrees that Lender shall have the right to join and participate
in, as a party if it so elects, any legal proceedings or actions initiated in
connection with any claims related to Hazardous Substances on, in or affecting
the Property, and shall pay any such attorney fees and expenses Lender incurs in
connection therewith.

19. Additional Property Subject To The Security instrument.

This Security Instrument also constitutes a security agreement within the
meaning of the Uniform Commercial Code as adopted in the State of California
(the "UCC"). In addition to the Property described in the Security Instrument,
the following items now or hereafter attached to the Property to the extent they
are fixtures are added to the Property description, and shall also constitute
the Property covered by the Security Instrument: building materials, appliances
and goods of every nature whatsoever now or hereafter located in, on, or used,
or intended to be used in connection with the Property. including, but not
limited to. those for the purposes of supplying or distributing heating,
cooling, electricity, gas, water, air and light, fire prevention and
extinguishing apparatus, security and access control apparatus, plumbing, bath
tubs, water heaters, water closets, sinks. ranges, stoves, refrigerators,
dishwashers, disposals, washers, dryers, awnings, storm windows, storm doors,
screens, blinds, shades, curtains and curtain rods, attached mirrors, cabinets,
paneling, attached floor coverings, irrigation pipes and pumps, livestock
fencing and pens, windmills and related equipment and pumps and specifically:
All water and water rights now owned or hereafter acquired by Debtor and
howsoever evidenced, whether such water and water rights are riparian,
appropriative or otherwise and whether or not appurtenant to the real estate
described herein, all ditch/pond and ditch/pond rights and any shares of stock,
licenses, permits and contracts evidencing such water or ditch rights, and all
wells, reservoirs, dams, embankments or fixtures relating thereto, along with
all replacements, substitutions, accessions thereto and proceeds derived
therefrom.



--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

10



--------------------------------------------------------------------------------

All irrigation equipment of every kind and nature, including but not limited to
center irrigation pivots, pumps, pvc pipe, sprinklers, motors, well equipment,
pumps and power units, now owned or hereafter acquired by Debtor and now or
hereafter located and situated on the real estate described herein, along with
all replacements, substitutions, accessions thereto and proceeds derived
therefrom.

All Seed Processing Equipment.

, all of which, including replacements and additions thereto, shall be deemed to
be and remain a part of the Property covered by the Security Instrument. All of
the foregoing together with the Property described in the Security Instrument
(or the leasehold estate if the Security Instrument is on a leasehold) are
referred to in this Security Instrument as the "Property."



20. Fixture Filing.

This Security Instrument constitutes a "fixture filing" for the purposes of the
UCC against all of the Property which is or is to become fixtures per the UCC.



21. Use of Property; Compliance With Law.

Borrower shall not seek, agree to or make a change in the use of the Property or
its zoning classification, unless Lender has agreed in writing to the change.
Borrower shall comply with all laws, ordinances, regulations and requirements of
any governmental body applicable to the Property.



22. Assignment of Leases.

Upon Lender's request after default, Borrower shall assign to Lender all leases
of the Property and all security deposits made in connection with leases of the
Property. Upon the assignment, Lender shall have the right to modify, extend or
terminate the existing leases and to execute new leases, in Lender's sole
discretion. As used in this paragraph, the word "lease" shall mean "sublease" if
the Security Instrument is on a leasehold.



23. Assignment of Rents; Appointment of Receiver; Lender In Possession.

Specifically excepting any receipts or revenues Borrower receives from the sale
of seed or other products produced, processed or stored at Borrower facilities
on the Property, Borrower absolutely and unconditionally assigns and transfers
to Lender all the rents and revenues ("Rents") of the Property, regardless of to
whom the Rents of the Property are payable. Borrower authorizes Lender or
Lender's agents to collect the Rents, and agrees that each tenant of the
Property shall pay the Rents to Lender or Lender's agents. However, Borrower
shall receive the Rents until (i) Lender has given Borrower notice of default
pursuant to Sections 12 and 25 of the Security Instrument and (ii) Lender has
given notice to the tenant(s) that the Rents are to be paid to Lender or
Lender's agent. This assignment of Rents constitutes an absolute assignment and
not an assignment for additional security only.



If Lender gives notices of default to Borrower: (i) all Rents received by
Borrower shall be held by Borrower as trustee for the benefit of Lender only, to
be applied to the sums secured by the Security Instrument; (ii) Lender shall be
entitled to collect and receive all of the Rents of the Property; (iii) Borrower
agrees that each tenant of the Property shall pay all Rents due and unpaid to
Lender or Lender's agents upon Lender's written demand to the tenant; (iv)
unless applicable law provides otherwise, all Rents collected by Lender or
Lender's agents shall be applied first to the costs of taking control of and
managing the Property and collecting the Rents, including, but not limited to,
attorneys' fees, receiver's fees, premiums on receiver's bonds, repair and
maintenance costs, insurance premiums, taxes, assessments and other charges on
the Property, and then to the sums secured by the Security Instrument; (v)
Lender, Lender's agents or any judicially appointed receiver shall be liable to
account for only those Rents actually received; and (vi) Lender shall be
entitled to have a receiver appointed to take possession of and manage the
Property and collect the Rents and profits derived from the Property without any
showing as to the inadequacy of the Property as security.

If the Rents of the Property are not sufficient to cover the costs of taking
control of and managing the Property and of collecting the Rents any funds
expended by Lender for such purposes shall become indebtedness of Borrower to
Lender secured by the Security Instrument pursuant to Section 7 of the Security
Instrument.

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

11



--------------------------------------------------------------------------------

Borrower represents and warrants that Borrower has not executed any prior
assignment of the Rents and has not performed, and will not perform, any act
that would prevent Lender from exercising its rights under this paragraph.

Lender, or Lender's agents or a judicially appointed receiver, shall not be
required to enter upon, take control of or maintain the Property before or after
giving notice of default to Borrower. However, Lender, or Lender's agents or a
judicially appointed receiver, may do so at any time when a default occurs. Any
application of Rents shall not cure or waive any default or invalidate any other
right or remedy of Lender. This assignment of Rents of the Property shall
terminate when all the sums secured by the Security Instrument are paid in full.

24. Cross-Default Provision.

Borrower's default or breach under any note or agreement in which Lender has an
interest shall be a breach under the Security Instrument and Lender may invoke
any of the remedies permitted by the Security Instrument.



NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as
follows:

25. Acceleration; Remedies. Lender shall give notice to Borrower prior to
acceleration following Borrower's breach of any covenant or agreement in this
Security Instrument (but not prior to acceleration under Section 15 unless
Applicable Law provides otherwise). The notice shall specify: (a) the default;
(b) the action required to cure the default; (c) a date, not less than 30 days
from the date the notice is given to Borrower, by which the default must be
cured; and (d) that failure to cure the default on or before the date specified
in the notice may result in acceleration of the sums secured by this Security
Instrument and sale of the Property. The notice shall further inform Borrower of
the right to reinstate after acceleration and the right to bring a court action
to assert the non-existence of a default or any other defense of Borrower to
acceleration and sale. If the default is not cured on or before the date
specified in the notice, Lender at its option may require immediate payment in
full of all sums secured by this Security Instrument without further demand and
may invoke the power of sale and any other remedies permitted by Applicable Law.
Lender shall be entitled to collect all expenses incurred in pursuing the
remedies provided in this Section 25, including, but not limited to, reasonable
attorneys' fees and costs of title evidence.

If Lender invokes the power of sale, Lender shall execute or cause Trustee to
execute a written notice of the occurrence of an event of default and of
Lender's election to cause the Property to he sold. Trustee shall cause this
notice to be recorded in each county in which any part of the Property is
located. Lender or Trustee shall mail copies of the notice as prescribed by
Applicable Law to Borrower and to the other persons prescribed by Applicable
Law. Trustee shall give public notice of sale to the persons and in the manner
prescribed by Applicable Law. After the time required by Applicable Law,
Trustee, without demand on Borrower, shall sell the Property at public auction
to the highest bidder at the time and place and under the terms designated in
the notice of sale in one or more parcels and in any order Trustee determines.
Trustee may postpone sale of all or any parcel of the Property by public
announcement at the time and place of any previously scheduled sale. Lender or
its designee may purchase the Property at any sale.

Trustee shall deliver to the purchaser Trustee's deed conveying the Property
without any covenant or warranty, expressed or implied. The recitals in the
Trustee's deed shall be prima facie evidence of the truth of the statements made
therein. Trustee shall apply the proceeds of the sale in the following order:
(a) to all expenses of the sale, including, but not limited to, reasonable
Trustee's and attorneys' fees; (b) to all sums secured by this Security
Instrument; and (c) any excess to the person or persons legally entitled to it.

26. Reconveyance.

Upon payment of all sums secured by this Security Instrument, Lender shall
request Trustee to reconvey the Property and shall surrender this Security
Instrument and all notes evidencing debt secured by this Security Instrument to
Trustee. Trustee shall reconvey the Property without warranty to the person or
persons legally entitled to it. Lender may charge such person or persons a
reasonable fee for reconveying the Property, but only if the fee is paid to a
third party (such as the Trustee) for services rendered and the charging of the
fee is permitted under Applicable Law. If the fee charged does not exceed the
fee set by Applicable Law, the fee is conclusively presumed to be reasonable.



--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

12



--------------------------------------------------------------------------------

27. Substitute Trustee.

Lender, at its option, may from time to time appoint a successor trustee to any
Trustee appointed hereunder by an instrument executed and acknowledged by Lender
and recorded in the office of the Recorder of the county in which the Property
is located. The instrument shall contain the name of the original Lender,
Trustee and Borrower, the book and page where this Security Instrument is
recorded and the name and address of the successor trustee. Without conveyance
of the Property, the successor trustee shall succeed to all the title, powers
and duties conferred upon the Trustee herein and by Applicable Law. This
procedure for substitution of trustee shall govern to the exclusion of all other
provisions for substitution.



28. Statement of Obligation Fee.

Lender may collect a fee not to exceed the maximum amount permitted by
Applicable Law for furnishing the statement of obligation as provided by Section
2943 of the Civil Code of California.



BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Security Instrument and in any Rider executed by Borrower and
recorded with it.

Seed Holding, LLC, a Nevada limited liability
company

S&W Seed Company, a Nevada corporation, its Sole
Member

;/s/ Matthew K. Szot

11/30/17
Signature         Date



Matthew K. Szot, Executive Vice President of
Finance and Administration and CFO

               [Sign Originals Only]



 

 

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

13



--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA )
               )
COUNTY OF        San Diego )

On this 30th day of    November   , 2017, before me,    Candelario Resendez   ,
personally appeared Matthew K. Szot, Executive Vice President of Finance and
Administration and CFO of S&W Seed Company, Sole Member of Seed Holding, LLC, on
behalf of said corporation, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the entities upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

   Candelario Resendez


Signature
(Seal)



[image3390.gif]

 

--------------------------------------------------------------------------------

California--uniform instrument

Form 5000.05 4/23/07

14



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

Real property in the unincorporated area of the County of Fresno, State of
California, described as follows:

A PORTION OF THAT PARCEL OF LAND GRANTED IN THAT DOCUMENT RECORDED JANUARY 5,
2005, AS DOCUMENT NO. 2005-0003134, OF FRESNO COUNTY RECORDS, LOCATED IN THE
SOUTHWEST QUARTER OF SECTION 17, TOWNSHIP 18 SOUTH, RANGE 17 EAST, MOUNT DIABLO
BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF, DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF PARCEL 1 OF PARCEL MAP NO. 7942, RECORDED
IN BOOK 66 OF PARCEL MAPS, AT PAGE 21, OF FRESNO COUNTY RECORDS, LOCATED IN THE
NORTHWEST QUARTER OF SECTION 17, TOWNSHIP 18 SOUTH, RANGE 17 EAST, MOUNT DIABLO
BASE AND MERIDIAN, IN THE COUNTY OF FRESNO, STATE OF CALIFORNIA; THENCE NORTH
88° 43' 48" EAST ALONG THE SOUTH LINE OF SAID PARCEL 1, A DISTANCE OF 291.46
FEET; THENCE SOUTH 01° 12' 28" EAST ALONG SAID SOUTH LINE, 272.85 FEET; THENCE
NORTH 89° 03' 13" EAST ALONG SAID SOUTH LINE, 172.72 FEET, TO THE SOUTHEAST
CORNER OF SAID PARCEL 1; THENCE CONTINUING NORTH 89° 03' 13" EAST, 43.58 FEET;
THENCE SOUTH 00° 56' 47" EAST, 35.73 FEET; THENCE NORTH 89° 03' 13" EAST, 23.00
FEET; THENCE SOUTH 01° 48' 15" EAST, 27730 FEET; THENCE SOUTH 88° 55' 15" WEST,
7.00 FEET; THENCE SOUTH 01° 48' 15" EAST, 64.19 FEET; THENCE SOUTH 48° 56' 59"
WEST, 31.65 FEET; THENCE SOUTH 88° 55' 15" WEST, 57.95 FEET; THENCE SOUTH 01°
08' 03" EAST, 161.40 FEET; THENCE SOUTH 88° 55' 15" WEST, 57.95 FEET; THENCE
SOUTH 01° 08' 03" EAST, 187.50 FEET; THENCE SOUTH 88° 55' 15" WEST, 96.00 FEET,
TO THE EASTERLY LINE OF PARCEL 4 OF SAID PARCEL MAP NO. 7942; THENCE NORTH 01°
08' 03" WEST ALONG SAID EASTERLY LINE, 430.01 FEET, TO THE NORTHEAST CORNER OF
SAID PARCEL 4; THENCE NORTH 88° 36' 41" WEST ALONG THE NORTH LINE OF SAID PARCEL
4, A DISTANCE OF 300.62 FEET, TO THE NORTHWEST CORNER OF SAID PARCEL 4 AND THE
WEST LINE OF SOUTHWEST QUARTER OF SAID SECTION 17; THENCE NORTH 00° 17' 10" WEST
ALONG SAID WEST LINE, 575.95 FEET, TO THE POINT OF BEGINNING;

THIS LEGAL DESCRIPTION IS MADE PURSUANT TO THAT CERTAIN CERTIFICATE APPROVING A
LOT LINE ADJUSTMENT NO. PLA 15-16(A), RECORDED AUGUST 17, 2017 AS INSTRUMENT NO.
17-102967 OF OFFICIAL RECORDS.

EXCEPTING `THEREFROM ALL OIL, GAS, ASPHALTUM AND OTHER HYDROCARBON SUBSTANCES
AND MINERALS UNDERLYING SAID LAND, AS RESERVED IN THE DEED FROM LAND CORPORATION
CO., LTD., A CORPORATION, RECORDED NOVEMBER 2, 1938, IN BOOK 1711, PAGE 198 OF
OFFICIAL RECORDS.

(APN: 060-100-80-S AND A PORTION OF APN: 060-100-79-S)

 

 

 

--------------------------------------------------------------------------------



CROSS COLLATERALIZATION RIDER

Loan # R1036

THIS CROSS COLLATERALIZATION RIDER is made this November 30, 2017, and is
incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed (the "Security Instrument") of the same date, given
by the undersigned (the "Borrower") to secure Borrower's Note to Conterra
Agricultural Capital, LLC (the "Lender") of the same date and covering the
Property described in the Security Instrument and located at:

Agricultural Land and Seed Processing Facilities
Fresno County, CA


[Property Address]



In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that on the date hereof the
following other loans have been entered into:

Borrowers/Co-Signers' Names

Date

Loan Amount/Loan No.

S&W Seed Company

11/30/2017

$2,100,000.00

/R1028

each of which is evidenced by a separate promissory note (the "Other Notes"),
and each of which is secured by a separate Security Agreement (the "Other
Security Instruments"). It is agreed that in addition to Borrower's Note, this
Security Instrument secures the obligations, debts, and liabilities evidenced by
the Other Notes and Other Security Instruments referenced herein, plus interest
thereon, which is payable by Grantor to Lender.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Cross Collateralization Rider.

 

 

 

--------------------------------------------------------------------------------

Cross-Collaterization Rider

 

1



--------------------------------------------------------------------------------

 

Seed Holding, LLC, a Nevada limited liability
company

S&W Seed Company, a Nevada corporation, its
Sole Member

   /s/ Matthew K. Szot

11/30/17



Signature Date

Matthew K. Szot, Executive Vice President of
Finance and Administration and CFO

[Sign Originals Only]



 

 

 

--------------------------------------------------------------------------------

Cross-Collaterization Rider

 

2



--------------------------------------------------------------------------------

CROSS DEFAULT RIDER

Loan # R1036

THIS CROSS DEFAULT RIDER is made this November 30, 2017, and is incorporated
into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or
Security Deed (the "Security Instrument") of the same date, given by the
undersigned (the "Borrower") to secure Borrower's Note to Conterra Agricultural
Capital, LLC (the "Lender") of the same date and covering the Property described
in the Security Instrument and located at:

Agricultural Land and Seed Processing Facilities
Fresno County, CA


[Property Address]



In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that on the date hereof the
following other loans have been entered into:

Borrowers/Co-Signers' Names

Date

Loan Amount/Loan No.

S&W Seed Company

11/30/2017

$2,100,000.00

/R1028

each of which is evidenced by a separate promissory note (the "Other Notes"),
and each of which is secured by a separate Security Agreement (the "Other
Security Instruments"). It is agreed that any default under this Security
Instrument or this Note shall be deemed a default under the Other Notes and
Other Security Instruments; and any default under any or all of the Other Notes
or Other Security Instruments shall be deemed to be a default under this Note
and this Security Instrument.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Cross Collateralization Rider.

 

 

 

--------------------------------------------------------------------------------

MULTISTATE CROSS DEFAULT RIDER

 

1



--------------------------------------------------------------------------------

 

 

Seed Holding, LLC, a Nevada limited liability
company

S&W Seed Company, a Nevada corporation, its
Sole Member

   /s/ Matthew K. Szot

11/30/17



Signature Date

Matthew K. Szot, Executive Vice President of
Finance and Administration and CFO

[Sign Originals Only]



 

 

 

--------------------------------------------------------------------------------

MULTISTATE CROSS DEFAULT RIDER

 

2



--------------------------------------------------------------------------------

FINANCIAL INFORMATION AND COVENANTS RIDER

Loan # R1036

THIS FINANCIAL INFORMATION AND COVENANTS RIDER (this "Rider") is made this
Thirtieth day of November, 2017, and is incorporated into and shall be deemed to
amend and supplement the Mortgage, Deed of Trust, or Security Deed (the
"Security Instrument") of the same date given by the undersigned (the
"Borrower") to secure Borrower's Note to Conterra Agricultural Capital, LLC (the
"Lender") of the same date and covering the Property described in the Security
Instrument and located at:

Agricultural Land and Seed Processing Facilities
Fresno County, CA


[Property Address]



FINANCIAL COVENANTS.

In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that Borrower will prepare and
maintain Borrower's financial records using consistently applied generally
accepted accounting principles then in effect. Borrower will provide Lender with
financial information in a form reasonably acceptable to Lender and under the
following terms:



(If "X"ed the following terms are agreed to.)

ý

Frequency. Annually, Borrower will provide to Lender Borrower's financial
statements, tax returns, annual internal audit reports or those prepared by
independent accountants within 90 days after the close of each fiscal year. Any
annual financial statements that Borrower provides will be reviewed statements.



¨

Interim Financial Reports. Borrower will provide Lender with interim financial
reports on a basis, and within 0 days after the close of this business period.
Interim financial statements will be statements.



¨

Requested Information. Borrower will provide Lender with any other information
about Borrower's operations, financial affairs and condition within 0 days after
Lender's request.



¨

Leverage Ratio. Borrower will maintain at all times a ratio of total liabilities
to tangible net worth, determined under consistently applied generally accepted
accounting principles, of 0.000 to 1.0 (Total Liabilities to Tangible Net
Worth Ratio) or less.



¨

Minimum Tangible Net Worth. Borrower will maintain at all times a total tangible
net worth, determined



 

 

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

1



--------------------------------------------------------------------------------

under consistently applied generally accepted accounting principles, of $0.00
(Minimum Tangible Net Worth) or more. Tangible net worth is the amount by which
total assets exceed total liabilities. For determining tangible net worth, total
assets will exclude all intangible assets, including without limitation
goodwill, patents, trademarks, trade names, copyrights, and franchises, and will
also exclude any accounts receivable that do not provide for a repayment
schedule.

¨

Minimum Current Ratio. Borrower will maintain at all times a ratio of current
assets to current liabilities, determined under consistently applied generally
accepted accounting principles, of 0 to 1.0 (Minimum Current Ratio) or more.



¨

Minimum Working Capital. Borrower will maintain at all times a working capital,
determined under consistently applied generally accepted accounting principles
by subtracting current liabilities from current assets, of $0.00 (Minimum
Working Capital) or more. For this determination, current assets exclude
(Excluded Current Assets.). Likewise, current liabilities include (1) all
obligations payable on demand or within on year after the date on which the
determination is made, and (2) final maturities and sinking fund payments
required to be made within one year after the date on which the determination is
made, but exclude all liabilities or obligations that Borrower may renew or
extend to a date more than one year from the date of this determination.



ý

EBITDA. Adjusted EBITDA/Total Annual Debt Payments no less than 1.30x (measured
annually on Borrower's fiscal year basis and calculated based on Borrower's
financial statements delivered 90 days after fiscal year end).



ý

Debt to Asset Ratio. Debt to Asset Ratio shall not be greater than 60% (measured
annually as of the end of Borrower's fiscal year and calculated based Borrower's
financial statements delivered 90 days after fiscal year end).



Capitalized terms used, but not defined, in this Rider have the respective
meanings set forth in annex A hereto.
All determinations of Borrower's compliance with the foregoing covenants will be
made exclusively by reference to Borrower's financial statements delivered
pursuant hereto.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Financial Information and Covenants Rider.

 

 

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

2



--------------------------------------------------------------------------------

S&W Seed Company, a Nevada corporation

   /s/ Matthew K. Szot

11/30/17



Signature Date

Matthew K. Szot, Chief Financial Officer

[Sign Originals Only]



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

3



--------------------------------------------------------------------------------

ANNEX A

As used in this Rider, the following terms have the following meanings:

"Adjusted EBITDA" means, for any fiscal year of Borrower, the result of (a)
Borrower's Consolidated Net Earnings for such fiscal year plus, without
duplication, the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non- recurring separation charges, (v) non-recurring reserve for
uncollectible sublease and stand establishment receivables, (vi) non-cash
expenses incurred in connection with stock-based compensation, (vii) non-rash
expenses incurred in connection with amortization of debt discount, and (viii)
non-cash expenses incurred prior to December 31, 2017 in connection with
derivative warrant liability; minus (b) to the extent included in Consolidated
Net Earnings for such period, non-cash gains incurred prior to December 31, 2017
in connection with derivative warrant liability.

"Consolidated" means the resultant consolidation of the financial statements of
Borrower and its subsidiaries in accordance with generally accepted accounting
principles in the United States, including principles of consolidation
consistent with those applied in preparation of the financial statements
delivered by Borrower pursuant to this Rider.

"Consolidated Depreciation and Amortization Charges" means, for any fiscal year
of Borrower, the aggregate of all depreciation and amortization charges for
fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of Borrower for such period, as determined on a Consolidated
basis.

"Consolidated Income Tax Expense" means, for any fiscal year of Borrower, all
provisions for taxes based on the gross or net income of Borrower (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), as determined on a Consolidated basis.

"Consolidated Indebtedness" means, as of the end of any fiscal year of Borrower,
the total Indebtedness of Borrower as of such date, as determined on a
Consolidated basis.

"Consolidated Interest Expense" means, for any fiscal year of Borrower, the
interest expense of Borrower for such fiscal year, as determined on a
Consolidated basis.

"Consolidated Net Earnings" means, for any fiscal year of Borrower, the net
income (loss) of Borrower for such fiscal year, as determined on a Consolidate
basis.

"Consolidated Total Assets" means, as of the end of any fiscal year of Borrower,
the total assets of Borrower as of such date, as determined on a Consolidated
basis.

"Debt to Asset Ratio" means, as of the end of any fiscal year of Borrower, the
ratio of (a) Consolidated Indebtedness to (b) Consolidated Total Assets.

"Indebtedness" means, without duplication, (a) all obligations to repay borrowed
money, direct or indirect, incurred, assumed, or guaranteed, (b) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business), (c) all obligations
under conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker's acceptance, (e)
all net obligations under any currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device, (f) all
synthetic leases, (g) all capitalized lease obligations, (h) all obligations of
Borrower with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other person or entity in order to maintain the financial condition of
such person or entity, (j) all indebtedness of the types referred to in subparts
(a) through (I) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Borrower is a general partner or joint venturer, unless such indebtedness is
expressly made non-recourse to Borrower, (k) any other transaction (including
forward sale or purchase agreements) having the commercial effect of a borrowing
of money entered into by Borrower to finance its operations or capital
requirements, and (I) any guaranty of any obligation described in subparts (a)
through (k) above.

"Total Annual Debt Payments" means, for any fiscal year of Borrower, the
aggregate, without duplication, of (a) Borrower's Consolidated Interest Expense
paid in cash for such fiscal year, and (6) Borrower's principal payments on
Consolidated Indebtedness paid in cash for such fiscal year, excluding, in each
case, (i) payments of principal under the Credit and Security Agreement, dated
as of September 22, 2015, between Borrower and KeyBank National Association, as
amended from time to time, or any replacement facility therefore, (ii) payments
of principal under any working capital line of credit maintained by Borrower's
Seed Genetics International Pty Ltd subsidiary and (iii) payments of principal
that certain Promissory Note dated December 31, 2014 made by Borrower in favor
and for the benefit of Pioneer Hi-Bred International, inc., as amended from time
to time,

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

4



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

After Recording Return To:
Conterra Agricultural Capital, LLC
7755 Office Plaza Dr. North, Suite 195
West Des Moines, IA 50266
Sarah Streeter

 

 

 

 

[Space Above This Line For Recording Data]

--------------------------------------------------------------------------------

DEED OF TRUST

Security Agreement, Assignment of Rents and Fixture Filing

DEFINITIONS

Words used in multiple sections of this document are defined below and other
words are defined in certain Sections of this document. Certain rules regarding
the usage of words used in this document are also provided in Section 13.

(A) "Security Instrument"

means this document, which is dated November 30, 2017, together with all Riders
to this document.



(B) "Borrower"

is S&W Seed Company, a Nevada corporation. Borrower is the trustor under this
Security Instrument.



(C) "Lender"

is Conterra Agricultural Capital, LLC. Lender is a limited liability company
organized and existing under the laws of Iowa. Lender's address is 7755 Office
Plaza Dr. North, Suite 195 West Des Moines, IA 50266. Lender is the beneficiary
under this Security Instrument.



(D) "Trustee"

is First American Title and Escrow Company.



(E) "Note"

means the promissory note signed by Borrower and dated November 30, 2017. The
Note states that Borrower owes Lender Ten Million Four Hundred Thousand and
00/100 Dollars (U.S.$10,400,000.00) plus interest. Borrower has promised to pay
this debt in regular Periodic Payments and to pay the debt in full not later
than January 1, 2021.



--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

1



--------------------------------------------------------------------------------

(F) "Property"

means the property that is described below under the heading "Transfer of Rights
in the Property."



(G) "Loan"

means the debt evidenced by the Note, plus interest, any prepayment charges and
late charges due under the Note, and all sums due under this Security
Instrument, plus interest.



(H) "Riders"

mean all Riders to this Security Instrument that are executed by Borrower. The
following Riders are to be executed by Borrower [cheek box as applicable]:



¨ Irrigation Equipment Rider ¨ Water Rights Rider

¨ Adjustable Rate Rider ¨ Permitted Prior Encumbrance Rider

¨ Mortgage Insurance Rider x Financial Information and Covenants Rider

x Other(s): Cross Default Rider, Cross
Collateralization Rider

(I) "Applicable Law" means all controlling applicable federal, state and local
statutes, regulations, ordinances and administrative rules and orders (that have
the effect of law) as well as all applicable final, non-appealable judicial
opinions.

(J) "Electronic Funds Transfer"

means any transfer of funds, other than a transaction originated by check,
draft, or similar paper instrument, which is initiated through an electronic
terminal, telephonic instrument, computer, or magnetic tape so as to order,
instruct, or authorize a financial institution to debit or credit an account.
Such term includes, but is not limited to, point-of-sale transfers, automated
teller machine transactions, transfers initiated by telephone, wire transfers,
and automated clearinghouse transfers.



(K) "Miscellaneous Proceeds"

means any compensation, settlement, award of damages, or proceeds paid by any
third party (other than insurance proceeds paid under the coverages described in
Section 4) for: (i) damage to, or destruction of, the Property; (ii)
condemnation or other taking of all or any part of the Property; (iii)
conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions
as to, the value and/or condition of the Property.



(L) "Periodic Payment"

means the regularly scheduled amount due for principal and interest under the
Note.



(M) "Successor in Interest of Borrower"

means any party that has taken title to the Property, whether or not that party
has assumed Borrower's obligations under the Note and/or this Security
Instrument.



TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and
all renewals, extensions and modifications of the Note; and (ii) the performance
of Borrower's covenants and agreements under this Security Instrument and the
Note. For this purpose, Borrower irrevocably grants and conveys to Trustee, in
trust, with power of sale, the following described property located in the
County [Type of Recording Jurisdiction] of Canyon [Name of Recording
Jurisdiction]:

SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.

which currently has the address of

Agricultural Land and Seed Processing Facilities
Canyon County, ID


("Property Address"):



--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

2



--------------------------------------------------------------------------------

subject only to those matters set forth in the Permitted Prior Encumbrance
Rider, if said rider is attached (hereafter "Permitted Prior Encumbrances");

TOGETHER WITH

all buildings, improvements, fixtures and permanent plantings located therein or
thereon or appurtenant thereto, and all additions, replacements, and
improvements hereafter made thereto or placed therein or thereon; all
rights-of-way, easements, rents, issues, profits, income, proceeds and general
intangibles there from, tenements, hereditaments, remainders, reversions,
privileges and appurtenances thereunto belonging, however evidenced which are
used or enjoyed in connection with the real property now or hereafter owned or
belonging to the same or which hereafter may be acquired and so used or enjoyed;



TOGETHER WITH

all water and water rights now owned or hereafter acquired by Borrower and
howsoever evidenced, including but not limited to any water rights specifically
described in the Water Rights Rider if said rider is attached hereto, whether
such water and water rights are riparian, appropriative or otherwise and whether
or not appurtenant to the real property, along with all ditch and ditch rights
and any shares of stock, licenses, permits and contracts evidencing such water
or ditch rights, and all wells, reservoirs, dams, embankments or fixtures
relating thereto;



TOGETHER WITH

all personal property, including all windmills, pumps, irrigation equipment,
motors, engines, and devices of every kind now or hereafter used for or in
connection with the irrigation of the real property, or for stock watering or
domestic purposes thereon, which are owned by Borrower and which are located on
the real property in Canyon County, ID, described above together with all
additional accessions, replacements, improvements, repairs and substitutions to
said property and the proceeds thereof and all other fixtures now or hereafter
located upon the real property, all of which are declared to be appurtenant to
said real property, or incident to the ownership thereof, or used in connection
therewith;



TOGETHER WITH

all judgments, awards of damages, settlements and payments or security (1)
hereafter made as a result of or in lieu of any taking of all or any part of the
real property under the power of eminent domain or for any damage to the real
property and/or the improvements located thereon, or any part thereof, and (ii)
hereafter made for any damage to the real property and/or the improvements
located thereon, or any part thereof resulting from exercise of or attempted
exercise of mining rights or claims, however reserved or asserted, and resulting
from the disturbance of any of the surface of the real property. Borrower does
hereby covenant and agree that Borrower will not give such consent as may be
required of the owner for mining or other surface disturbance by the terms of
any patent, deed, statute, law or otherwise, without the prior written consent
of Lender;



TOGETHER WITH

all proceeds of and any unearned premiums on any insurance policies covering the
real property and/or the improvements located thereon, including, without
limitation, the right to receive and apply the proceeds of any insurance
judgments, or settlements made in lieu thereof, for damage to the real property
and/or the improvements located thereon or the indebtedness secured thereby;



TOGETHER WITH

all contract rights, chattel paper, documents, accounts and general intangibles,
rights to performance, entitlement to payment in cash or in kind, or any other
benefits under any current or future governmental program which pertain to the
real property, whether now or hereafter existing or acquired;



TOGETHER WITH

all cash and noncash proceeds of the conversion, voluntary or involuntary, of
any of the foregoing;



TOGETHER WITH

any and all of Borrower's right, title, and/or interest in any and all system
memberships and/or ownership certificates in any non-municipal water sewer
systems now or in the future serving said property.



--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

3



--------------------------------------------------------------------------------

All replacements and additions shall also be covered by this Security
Instrument.

All of the foregoing is referred to in this Security Instrument as the
"Property."

For clarity, notwithstanding the foregoing or any other provision of this
Security Instrument, the Property shall specifically exclude (a) all Collateral
as defined in the Security Agreement, dated November 30, 2017, by and between
Lender and S&W Seed Company granting Lender a security interest in such
Collateral located in Idaho and securing that certain promissory note entered
into by S&W Seed Company in the amount of $2,100,00.00 in favor of Lender (Loan
# R1028) and (b) all seed or other products produced, processed or stored on the
Property.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby
conveyed and has the right to grant and convey the Property and that the
Property is unencumbered, except for encumbrances of record and specifically
those permitted prior encumbrances, if any, set forth in the Permitted Prior
Encumbrances Rider if said rider is attached to this Security Instrument.
Borrower warrants and will defend generally the title to the Property against
all claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and
non-uniform covenants with limited variations by jurisdiction to constitute a
uniform security instrument covering real property, fixtures, and certain
personal property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

Payment of Principal, Interest, Prepayment Charges, Yield Maintenance Premiums
and Late Charges. Borrower shall pay when due the principal of, and interest on,
the debt evidenced by the Note and any yield maintenance premiums, any
prepayment charges and late charges due under the Note. Payments due under the
Note and this Security Instrument shall be made in U.S. currency. However, if
any check or other instrument received by Lender as payment under the Note or
this Security Instrument is returned to Lender unpaid, Lender may require that
any or all subsequent payments due under the Note and this Security Instrument
be made in one or more of the following forms, as selected by Lender: (a) cash;
(b) money order; (c) certified check, bank check, treasurer's check or cashier's
check, provided any such check is drawn upon an institution whose deposits are
insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds
Transfer.

Payments are deemed received by Lender when received at the location designated
in the Note or at such other location as may be designated by Lender in
accordance with the notice provisions in Section 12. Lender may return any
payment or partial payment if the payment or partial payment is insufficient to
bring the Loan current. Lender may accept any payment or partial payment
insufficient to bring the Loan current, without waiver of any rights hereunder
or prejudice to its rights to refuse such payment or partial payment in the
future, but Lender is not obligated to apply such payments at the time such
payments are accepted Lender may hold such unapplied funds until Borrower makes
payment to bring the Loan current. If Borrower does not do so within a
reasonable period of time, Lender shall either apply such funds or return them
to Borrower. If not applied earlier, such funds will be applied to the
outstanding principal balance under the Note immediately prior to foreclosure.
No offset or claim which Borrower might have now or in the future against Lender
shall relieve Borrower from making payments due under the Note and this Security
Instrument or performing the covenants and agreements secured by this Security
Instrument.

Application of Payments or Proceeds. Unless required by Applicable Law, payments
will be applied first to accrued unpaid interest, then second to principal,
third to advances under this Security Instrument, and finally to late charges.
Such payments shall be applied to each Periodic Payment in the order in which it
became due.

If Lender receives a payment from Borrower for a delinquent Periodic Payment
which includes a sufficient amount to pay any late charge due, the payment may
be applied to the delinquent payment and the late charge. If more than one
Periodic Payment is outstanding, Lender may apply any payment received from
Borrower to the repayment of the Periodic Payments if, and to the extent that,
each payment can be paid in full. To the extent that any excess exists after the
payment is applied to the full payment of one or more Periodic Payments, such
excess may be applied to any late charges due. Voluntary prepayments shall be
applied first to any prepayment charges and then as described in the Note.

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

4



--------------------------------------------------------------------------------

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to
principal due under the Note shall not extend or postpone the due date, or
change the amount, of the Periodic Payments.

Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and
impositions attributable to the Property which can attain priority over this
Security Instrument, leasehold payments or ground rents on the Property, if any.

Borrower shall promptly discharge any lien which has priority over this Security
Instrument unless Borrower: (a) agrees in writing to the payment of the
obligation secured by the lien in a manner acceptable to Lender, but only so
long as Borrower is performing such agreement; (b) contests the lien in good
faith by, or defends against enforcement of the lien in, legal proceedings which
in Lender's opinion operate to prevent the enforcement of the lien while those
proceedings are pending, but only until such proceedings are concluded; or (c)
secures from the holder of the lien an agreement satisfactory to Lender
subordinating the lien to this Security Instrument, If Lender determines that
any part of the Property is subject to a lien which can attain priority over
this Security Instrument, Lender may give Borrower a notice identifying the
lien. Within 10 days of the date on which that notice is given, Borrower shall
satisfy the lien or take one or more of the actions set forth above in this
Section 3.

Lender may require Borrower to pay a one-time charge for a real estate tax
verification and/or reporting service used by Lender in connection with this
Loan.

Property Insurance. Borrower shall keep the improvements now existing or
hereafter erected on the Property insured against loss by fire, hazards included
within the term "extended coverage," and any other hazards including, but not
limited to, earthquakes and floods, for which Lender requires insurance. This
insurance shall be maintained in the amounts (including deductible levels) and
for the periods that Lender requires. What Lender requires pursuant to the
preceding sentences can change during the term of the Loan. The insurance
carrier providing the insurance shall be chosen by Borrower subject to Lender's
right to disapprove Borrower's choice, which right shall not be exercised
unreasonably. Lender may require Borrower to pay, in connection with this Loan,
either: (a) a one-time charge for flood zone determination, certification and
tracking services; or (b) a one-time charge for flood zone determination and
certification services and subsequent charges each time remappings or similar
changes occur which reasonably might affect such determination or certification.
Borrower shall also be responsible for the payment of any fees imposed by the
Federal Emergency Management Agency in connection with the review of any flood
zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, such failure
shall constitute a default under the terms of this Security Instrument and the
Loan. Lender may obtain insurance coverage, at Lender's option and Borrower's
expense. Lender is under no obligation to purchase any particular type or amount
of coverage. Therefore, such coverage shall cover Lender, but might or might not
protect Borrower, Borrower's equity in the Property, or the contents of the
Property, against any risk, hazard or liability and might provide greater or
lesser coverage than was previously in effect. Borrower acknowledges that the
cost of the insurance coverage so obtained might significantly exceed the cost
of insurance that Borrower could have obtained. Any amounts disbursed by Lender
under this Section 4 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the
date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be
subject to Lender's right to disapprove such policies, shall include a standard
mortgage clause, and shall name Lender as mortgagee and/or as an additional loss
payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lender all
receipts of paid premiums and renewal notices. If Borrower obtains any form of
insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy shall include a standard mortgage
clause and shall name Lender as mortgagee and/or as an additional loss payee.

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

5



--------------------------------------------------------------------------------

In the event of loss, Borrower shall give prompt notice to the insurance carrier
and Lender. Lender may make proof of loss if not made promptly by Borrower.
Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,
whether or not the underlying insurance was required by Lender, shall be applied
to restoration or repair of the Property, if the restoration or repair is
economically feasible and Lender's security is not lessened. During such repair
and restoration period, Lender shall have the right to hold such insurance
proceeds until Lender has had an opportunity to inspect such Property to ensure
the work has been completed to Lender's satisfaction, provided that such
inspection shall be undertaken promptly. Lender may disburse proceeds for the
repairs and restoration in a single payment or in a series of progress payments
as the work is completed. Unless an agreement is made in writing or Applicable
Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such proceeds. Fees for
public adjusters, or other third parties, retained by Borrower shall not be paid
out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security
would be lessened, the insurance proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then due, with the excess, if any,
paid to Borrower. Such insurance proceeds shall be applied in the order provided
for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any
available insurance claim and related matters. If Borrower does not respond
within 30 days to a notice from Lender that the insurance carrier has offered to
settle a claim, then Lender may negotiate and settle the claim. The 30-day
period will begin when the notice is given. In either event, or if Lender
acquires the Property under Section 25 or otherwise, Borrower hereby assigns to
Lender (a) Borrower's rights to any insurance proceeds in an amount not to
exceed the amounts unpaid under the Note or this Security Instrument, and (b)
any other of Borrower's rights (other than the right to any refund of unearned
premiums paid by Borrower) under all insurance policies covering the Property,
insofar as such rights are applicable to the coverage of the Property. Lender
may use the insurance proceeds either to repair or restore the Property or to
pay amounts unpaid under the Note or this Security Instrument, whether or not
then due.

Preservation, Maintenance and Protection of the Property; Inspections. Borrower
shall not destroy, damage or impair the Property, allow the Property to
deteriorate or commit waste on the Property. Borrower shall maintain the
Property in order to prevent the Property from deteriorating or decreasing in
value due to its condition. Unless it is determined pursuant to Section 4 that
repair or restoration is not economically feasible, Borrower shall promptly
repair the Property if damaged to avoid further deterioration or damage. If
insurance or condemnation proceeds are paid in connection with damage to, or the
taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such purposes.
Lender may disburse proceeds for the repairs and restoration in a single payment
or in a series of progress payments as the work is completed. If the insurance
or condemnation proceeds are not sufficient to repair or restore the Property,
Borrower is not relieved of Borrower's obligation for the completion of such
repair or restoration.

Borrower will operate the Property in a good and workmanlike manner and in
accordance with all Applicable Law and will pay all fees and charges of any kind
in connection therewith. Borrower will use good farming and animal husbandry
practices.

Lender or its agent may make reasonable entries upon and inspections of the
Property. If it has reasonable cause, Lender may inspect the interior of the
improvements on the Property. Lender shall give Borrower notice at the time of
or prior to such an interior inspection specifying such reasonable cause.

Borrower's Loan Application. Borrower shall be in default if, during the Loan
application process, Borrower or any persons or entities acting at the direction
of Borrower or with Borrower's knowledge or consent gave materially false,
misleading, or inaccurate information or statements to Lender (or failed to
provide Lender with material information) in connection with the Loan.

Protection of Lender's Interest in the Property and Rights Under this Security
Instrument. If (a) Borrower fails to perform the covenants and agreements
contained in this Security Instrument, (b) there is a legal proceeding that
might significantly affect Lender's interest in the Property and/or rights under
this Security Instrument (such as a proceeding in bankruptcy, probate, for
condemnation or forfeiture, for enforcement of a lien which may attain priority
over this Security Instrument or to enforce laws or regulations), or (c)
Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and
rights under this Security Instrument,

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

6



--------------------------------------------------------------------------------

including protecting and/or assessing the value of the Property, and securing
and/or repairing the Property. Lender's actions can include, but are not limited
to: (a) paying any sums secured by a lien which has priority over this Security
Instrument; (b) appearing in court; (c) paying reasonable attorneys' fees to
protect its interest in the Property and/or rights under this Security
Instrument, including its secured position in a bankruptcy proceeding, (d)
perform any farming operations related to the planting, growing, maintenance,
and harvesting of crops located on the Property, and (e) perform any ranching
operations related to any animals located on the Property. Securing the Property
includes, but is not limited to, entering the Property to make repairs, change
locks, replace or board up doors and windows, drain water from pipes, eliminate
building or other code violations or dangerous conditions, and have utilities
turned on or off. Although Lender may take action under this Section 7, Lender
does not have to do so and is not under any duty or obligation to do so. It is
agreed that Lender incurs no liability for not taking any or all actions
authorized under this Section 7. Lender may perform these or any other actions
it deems necessary in Lender's sole discretion to preserve the value of the
Property, and/or assign to others the right to do same on behalf of Lender.
Lender may make advances under this security instrument or other instrument
providing security for the Note, to protect the Lender's interest in this
security instrument or other instrument providing security for the Note from
loss of value or damage. Any money so advanced (including reasonable costs of
recovery and attorneys' fees) plus interest at the default rate indicated in the
Note shall become an obligation due and owing under the terms of the Note
immediately upon the date advanced by Lender and is an obligation of the
Borrower secured by the security instrument or other instrument providing
security for the Note.

Any amounts disbursed by Lender under this Section 7 shall become additional
debt of Borrower secured by this Security Instrument. These amounts shall bear
interest at the Note rate from the date of disbursement and shall be payable,
with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all
the provisions of the lease. Borrower shall not surrender the leasehold estate
and interests herein conveyed or terminate or cancel the ground lease. Borrower
shall not, without the express written consent of Lender, alter or amend the
ground lease. If Borrower acquires fee title to the Property, the leasehold and
the fee title shall not merge unless Lender agrees to the merger in writing.

Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are
hereby assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to
restoration or repair of the Property, if the restoration or repair is
economically feasible and Lender's security is not lessened. During such repair
and restoration period, Lender shall have the right to hold such Miscellaneous
Proceeds until Lender has had an opportunity to inspect such Property to ensure
the work has been completed to Lender's satisfaction, provided that such
inspection shall be undertaken promptly. Lender may pay for the repairs and
restoration in a single disbursement or in a series of progress payments as the
work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such Miscellaneous
Proceeds. If the restoration or repair is not economically feasible or Lender's
security would be lessened, the Miscellaneous Proceeds shall be applied to the
sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied
in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property,
the Miscellaneous Proceeds shall be applied to the sums secured by this Security
Instrument, whether or not then due, with the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property
in which the fair market value of the Property immediately before the partial
taking, destruction, or loss in value is equal to or greater than the amount of
the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise
agree in writing, the sums secured by this Security Instrument shall be reduced
by the amount of the Miscellaneous Proceeds multiplied by the following
fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market
value of the Property immediately before the partial taking, destruction, or
loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property
in which the fair market value of the Property immediately before the partial
taking, destruction, or loss in value is less than the amount of the sums
secured immediately before the partial taking, destruction, or loss in value,
unless Borrower and Lender otherwise agree in writing, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument
whether or not the sums are then due.

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

7



--------------------------------------------------------------------------------

If the Property is abandoned by Borrower, or if, after notice by Lender to
Borrower that the Opposing Party (as defined in the next sentence) offers to
make an award to settle a claim for damages, Borrower fails to respond to Lender
within 30 days after the date the notice is given, Lender is authorized to
collect and apply the Miscellaneous Proceeds either to restoration or repair of
the Property or to the sums secured by this Security Instrument, whether or not
then due.

"Opposing Party" means the third party that owes Borrower Miscellaneous Proceeds
or the party against whom Borrower has a right of action in regard to
Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or
criminal, is begun that, in Lender's judgment, could result in forfeiture of the
Property or other material impairment of Lender's interest in the Property or
rights under this Security Instrument. Borrower can cure such a default and, if
acceleration has occurred, reinstate as provided in Section 16, by causing the
action or proceeding to be dismissed with a ruling that, in Lender's judgment,
precludes forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument. The proceeds
of any award or claim for damages that are attributable to the impairment of
Lender's interest in the Property are hereby assigned and shall be paid to
Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the
Property shall be applied in the order provided for in Section 2.

Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time
for payment or modification of amortization of the sums secured by this Security
Instrument granted by Lender to Borrower or any Successor in Interest of
Borrower shall not operate to release the liability of Borrower or any
Successors in Interest of Borrower. Lender shall not be required to commence
proceedings against any Successor in Interest of Borrower or to refuse to extend
time for payment or otherwise modify amortization of the sums secured by this
Security Instrument by reason of any demand made by the original Borrower or any
Successors in Interest of Borrower. Any forbearance by Lender in exercising any
right or remedy including, without limitation, Lender's acceptance of payments
from third persons, entities or Successors in Interest of Borrower or in amounts
less than the amount then due, shall not be a waiver of or preclude the exercise
of any right or remedy.

Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower
covenants and agrees that Borrower's obligations and liability shall be joint
and several. However, any Borrower who co-signs this Security Instrument but
does not execute the Note (a "co-signer"): (a) is co-signing this Security
Instrument only to mortgage, grant and convey the co-signer's interest in the
Property under the terms of this Security Instrument; (b) is not personally
obligated to pay the sums secured by this Security Instrument; and (c) agrees
that Lender and any other Borrower can agree to extend, modify, forbear or make
any accommodations with regard to the terms of this Security Instrument or the
Note without the co-signer's consent.

Subject to the provisions of Section 15, any Successor in Interest of Borrower
who assumes Borrower's obligations under this Security Instrument in writing,
and is approved by Lender, shall obtain all of Borrower's rights and benefits
under this Security Instrument. Borrower shall not be released from Borrower's
obligations and liability under this Security Instrument unless Lender agrees to
such release in writing. The covenants and agreements of this Security
Instrument shall bind (except as provided in Section 17) and benefit the
successors and assigns of Lender.

Loan Charges. Lender may charge Borrower fees for services performed in
connection with Borrower's default, for the purpose of protecting Lender's
interest in the Property and rights under this Security Instrument, including,
but not limited to, attorneys' fees, property inspection and valuation fees. In
regard to any other fees, the absence of express authority in this Security
Instrument to charge a specific fee to Borrower shall not be construed as a
prohibition on the charging of such fee. Lender may not charge fees that are
expressly prohibited by this Security Instrument or by Applicable Law.

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

8



--------------------------------------------------------------------------------

If the Loan is subject to a law which sets maximum loan charges, and that law is
finally interpreted so that the interest or other loan charges collected or to
be collected in connection with the Loan exceed the permitted limits, then: (a)
any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower
which exceeded permitted limits will be refunded to Borrower. Lender may choose
to make this refund by reducing the principal owed under the Note or by making a
direct payment to Borrower. If a refund reduces principal, the reduction will be
treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any
such refund made by direct payment to Borrower will constitute a waiver of any
right of action Borrower might have arising out of such overcharge.

Notices. All notices given by Borrower or Lender in connection with this
Security Instrument must be in writing. Any notice to Borrower in connection
with this Security Instrument shall be deemed to have been given to Borrower
when mailed by first class mail or when actually delivered to Borrower's notice
address if sent by other means. Notice to any one Borrower shall constitute
notice to all Borrowers unless Applicable Law expressly requires otherwise.

The notice address shall be 106K Street, Suite 300, Sacramento, CA 95814, unless
Borrower has designated a substitute notice address by notice to Lender.
Borrower shall promptly notify Lender of Borrower's change of address. If Lender
specifies a procedure for reporting Borrower's change of address, then Borrower
shall only report a change of address through that specified procedure. There
may be only one designated notice address under this Security Instrument at any
one time. Any notice to Lender shall be given by delivering it or by mailing it
by first class mail to Lender's address stated herein unless Lender has
designated another address by notice to Borrower. Any notice in connection with
this Security Instrument shall not be deemed to have been given to Lender until
actually received by Lender. If any notice required by this Security Instrument
is also required under Applicable Law, the Applicable Law requirement will
satisfy the corresponding requirement under this Security Instrument.

Governing Law; Severability; Rules of Construction. This Security Instrument
shall be governed by federal law and the law of the jurisdiction in which the
Property is located. All rights and obligations contained in this Security
Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by
contract or it might be silent, but such silence shall not be construed as a
prohibition against agreement by contract. In the event that any provision or
clause of this Security Instrument or the Note conflicts with Applicable Law,
such conflict shall not affect other provisions of this Security Instrument or
the Note which can be given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall
mean and include corresponding neuter words or words of the feminine gender; (b)
words in the singular shall mean and include the plural and vice versa; and (c)
the word "may" gives sole discretion without any obligation to take any action.

Borrower's Copy. Borrower shall be given one copy of the Note and of this
Security Instrument.

Transfer of the Property or a Beneficial Interest in Borrower. As used in this
Section 15, "Interest in the Property" means any legal or beneficial interest in
the Property, including, but not limited to, those beneficial interests
transferred in a bond for deed, contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of title by Borrower at a
future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or
transferred (or if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred) without Lender's prior written consent, Lender
may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such
exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of
acceleration. The notice shall provide a period of not less than 30 days from
the date the notice is given in accordance with Section 12 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any
remedies permitted by this Security Instrument without further notice or demand
on Borrower.

Borrower's Right to Reinstate After Acceleration. If Borrower meets certain
conditions, Borrower shall have the right to have enforcement of this Security
Instrument discontinued at any time prior to the earliest of: (a) five days
before sale of the Property pursuant to any power of sale contained in this
Security Instrument; (b) such other period as Applicable Law might specify for
the termination of Borrower's right to reinstate; or (c) entry of a judgment
enforcing this Security Instrument. Those conditions are that Borrower: (a) pays
Lender all sums which then would be due under this Security Instrument and the
Note as if no acceleration had occurred; (b) cures any default of any other
covenants or agreements; (c) pays all expenses incurred in enforcing this

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

9



--------------------------------------------------------------------------------

Security Instrument, including, but not limited to, reasonable attorneys' fees,
property inspection and valuation fees, and other fees incurred for the purpose
of protecting Lender's interest in the Property and rights under this Security
Instrument; and (d) takes such action as Lender may reasonably require to assure
that Lender's interest in the Property and rights under this Security
Instrument, and Borrower's obligation to pay the sums secured by this Security
Instrument, shall continue unchanged. Lender may require that Borrower pay such
reinstatement sums and expenses in one or more of the following forms, as
selected by Lender: (a) cash; (b) money order; (c) certified check, bank check,
treasurer's check or cashier's check, provided any such cheek is drawn upon an
institution whose deposits are insured by a federal agency, instrumentality or
entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this
Security Instrument and obligations secured hereby shall remain fully effective
as if no acceleration had occurred. However, this right to reinstate shall not
apply in the case of acceleration under Section 15.

Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a
partial interest in the Note (together with this Security Instrument) can be
sold one or more times without prior notice to Borrower.

Neither Borrower nor Lender may commence, join, or be joined to any judicial
action (as either an individual litigant or the member of a class) that arises
from the other party's actions pursuant to this Security Instrument or that
alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified
the other party (with such notice given in compliance with the requirements of
Section 12) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action
can be taken, that time period will be deemed to be reasonable for purposes of
this paragraph. The notice of acceleration and opportunity to cure given to
Borrower pursuant to Section 25 and the notice of acceleration given to Borrower
pursuant to Section 15 shall be deemed to satisfy the notice and opportunity to
take corrective action provisions of this Section 17.

Hazardous Substances. As used in this Section 18: (a) "Hazardous Substances" are
those substances defined as toxic or hazardous substances, pollutants, or wastes
by Environmental Law and the following substances: gasoline, kerosene, other
flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
solvents, materials containing asbestos or formaldehyde, and radioactive
materials; (b) "Environmental Law" means federal laws and laws of the
jurisdiction where the Property is located that relate to health, safety or
environmental protection; (c) "Environmental Cleanup" includes any response
action, remedial action, or removal action, as defined in Environmental Law; and
(d) an "Environmental Condition" means a condition that can cause, contribute
to, or otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or
release of any Hazardous Substances, or threaten to release any Hazardous
Substances, on or in the Property. Borrower shall not do, nor allow anyone else
to do, anything affecting the Property (a) that is in violation of any
Environmental Law, (b) which creates an Environmental Condition, or (c) which,
due to the presence, use, or release of a Hazardous Substance, creates a
condition that adversely affects the value of the Property. The preceding two
sentences shall not apply to the presence, use, or storage on the Property of
small quantities of Hazardous Substances that are generally recognized to be
appropriate to normal residential uses and to maintenance of the Property
(including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation,
claim, demand, lawsuit or other action by any governmental or regulatory agency
or private party involving the Property and any Hazardous Substance or
Environmental Law of which Borrower has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge,
release or threat of release of any Hazardous Substance, and (c) any condition
caused by the presence, use or release of a Hazardous Substance which adversely
affects the value of the Property. If Borrower learns, or is notified by any
governmental or regulatory authority, or any private party, that any removal or
other remediation of any Hazardous Substance affecting the Property is
necessary, Borrower shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup. Borrower agrees to indemnify and hold
Lender free and harmless from and against all loss, costs (including attorneys'
fees and costs), damage (including consequential damages), and expenses Lender
may sustain by reason of the assertion against Lender by any third-party of any
claim in connection with Hazardous Substances on, in or affecting the Property.
Borrower further agrees that Lender shall have the right to join and participate
in, as a party if it so elects, any legal proceedings or actions initiated in
connection with any claims related to Hazardous Substances on, in or affecting
the Property, and shall pay any such attorney fees and expenses Lender incurs in
connection therewith.

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

10



--------------------------------------------------------------------------------

Additional Property Subject To The Security Instrument. This Security Instrument
also constitutes a security agreement within the meaning of the Uniform
Commercial Code as adopted in the State of ID (the "UCC"). In addition to the
Property described in the Security Instrument, the following items now or
hereafter attached to the Property to the extent they are fixtures are added to
the Property description, and shall also constitute the Property covered by the
Security Instrument: building materials, appliances and goods of every nature
whatsoever now or hereafter located in, on, or used, or intended to be used in
connection with the Property, including, but not limited to, those for the
purposes of supplying or distributing heating, cooling, electricity, gas, water,
air and light, fire prevention and extinguishing apparatus, security and access
control apparatus. plumbing, bath tubs, water heaters, water closets, sinks,
ranges, stoves, refrigerators, dishwashers, disposals. washers, dryers, awnings,
storm windows, storm doors,. screens, blinds, shades, curtains and curtain rods,
attached minors, cabinets, paneling, attached floor coverings, irrigation Dines
and pumps, livestock fencing and pens. windmills and related equipment and
pumps, and specifically: All water and water rights now owned or hereafter
acquired by Debtor and howsoever evidenced, whether such water and water rights
are riparian, appropriative or otherwise and whether or not appurtenant to the
real estate described herein, all ditch/pond and ditch/pond rights and any
shares of stock, licenses, permits and contracts evidencing such water or ditch
rights, and all wells, reservoirs, dams, embankments or fixtures relating
thereto, along with all replacements, substitutions, accessions thereto and
proceeds derived therefrom.

All irrigation equipment of every kind and nature, including but not limited to
center irrigation pivots, pumps, rive pipe, sprinklers, motors, well equipment,
pumps and power units, now owned or hereafter acquired by Debtor and now or
hereafter located and situated on the real estate described herein, along with
all replacements, substitutions, accessions thereto and proceeds derived
therefrom.

All Seed Processing Equipment., all of which, including replacements and
additions thereto, shall be deemed to be and remain a part of the Property
covered by the Security Instrument. All of the foregoing together with the
Property described in the Security Instrument (or the leasehold estate if the
Security Instrument is on a leasehold) are referred to in this Security
Instrument as the "Property."

Fixture Filing. This Security Instrument constitutes a "fixture filing" for the
purposes of the UCC against all of the Property which is or is to become
fixtures per the UCC.

Use of Property; Compliance With Law. Borrower shall not seek, agree to or make
a change in the use of the Property or its zoning classification, unless Lender
has agreed in writing to the change. Borrower shall comply with all laws,
ordinances, regulations and requirements of any governmental body applicable to
the Property.

Assignment of Leases. Upon Lender's request after default, Borrower shall assign
to Lender all leases of the Property and all security deposits made in
connection with leases of the Property. Upon the assignment, Lender shall have
the right to modify, extend or terminate the existing leases and to execute new
leases, in Lender's sole discretion. As used in this paragraph, the word "lease"
shall mean "sublease" if the Security Instrument is on a leasehold.

Assignment of Rents; Appointment of Receiver; Lender In Possession. Specifically
excepting any receipts or revenues Borrower receives from the sale of seed or
other products produced, processed or stored at Borrower facilities on the
Property, Borrower absolutely and unconditionally assigns and transfers to
Lender all the rents and revenues ("Rents") of the Property, regardless of to
whom the Rents of the Property are payable. Borrower authorizes Lender or
Lender's agents to collect the Rents, and agrees that each tenant of the
Property shall pay the Rents to Lender or Lender's agents. However, Borrower
shall receive the Rents until (i) Lender has given Borrower notice of default
pursuant to Sections 12 and 25 of the Security Instrument and (ii) Lender has
given notice to the tenant(s) that the Rents are to be paid to Lender or
Lender's agent. This assignment of Rents constitutes an absolute assignment and
not an assignment for additional security only.

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

11



--------------------------------------------------------------------------------

If Lender gives notices of default to Borrower: (i) all Rents received by
Borrower shall be held by Borrower as trustee for the benefit of Lender only, to
be applied to the sums secured by the Security Instrument; (ii) Lender shall be
entitled to collect and receive all of the Rents of the Property; (iii) Borrower
agrees that each tenant of the Property shall pay all Rents due and unpaid to
Lender or Lender's agents upon Lender's written demand to the tenant; (iv)
unless applicable law provides otherwise, all Rents collected by Lender or
Lender's agents shall be applied first to the costs of taking control of and
managing the Property and collecting the Rents, including, but not limited to,
attorneys' fees, receiver's fees, premiums on receiver's bonds, repair and
maintenance costs, insurance premiums, taxes, assessments and other charges on
the Property, and then to the sums secured by the Security Instrument; (v)
Lender, Lender's agents or any judicially appointed receiver shall be liable to
account for only those Rents actually received; and (vi) Lender shall be
entitled to have a receiver appointed to take possession of and manage the
Property and collect the Rents and profits derived from the Property without any
showing as to the inadequacy of the Property as security.

If the Rents of the Property are not sufficient to cover the costs of taking
control of and managing the Property and of collecting the Rents any funds
expended by Lender for such purposes shall become indebtedness of Borrower to
Lender secured by the Security Instrument pursuant to Section 7 of the Security
Instrument.

Borrower represents and warrants that Borrower has not executed any prior
assignment of the Rents and has not performed, and will not perform, any act
that would prevent Lender from exercising its rights under this paragraph.

Lender, or Lender's agents or a judicially appointed receiver, shall not be
required to enter upon, take control of or maintain the Property before or after
giving notice of default to Borrower. However, Lender, or Lender's agents or a
judicially appointed receiver, may do so at any time when a default occurs. Any
application of Rents shall not cure or waive any default or invalidate any other
right or remedy of Lender. This assignment of Rents of the Property shall
terminate when all the sums secured by the Security Instrument are paid in full.

Cross-Default Provision. Borrower's default or breach under any note or
agreement in which Lender has an interest shall be a breach under the Security
Instrument and Lender may invoke any of the remedies permitted by the Security
Instrument.

NON-UNIFORM COVENANTS.

Borrower and Lender further covenant and agree as follows:



Acceleration; Remedies. Lender shall give notice to Borrower prior to
acceleration following Borrower's breach of any covenant or agreement in this
Security Instrument (but not prior to acceleration under Section 15 unless
Applicable Law provides otherwise). The notice shall specify: (a) the default;
(b) the action required to cure the default; (c) a date, not less than 30 days
from the date the notice is given to Borrower, by which the default must be
cured; and (d) that failure to cure the default on or before the date specified
in the notice may result in acceleration of the sums secured by this Security
Instrument and sale of the Property. The notice shall further inform Borrower of
the right to reinstate after acceleration and the right to bring a court action
to assert the non-existence of a default or any other defense of Borrower to
acceleration and sale. If the default is not cured on or before the date
specified in the notice, Lender at its option may require immediate payment in
full of all sums secured by this Security Instrument without further demand and
may invoke the power of sale and any other remedies permitted by Applicable Law.
Lender shall be entitled to collect all expenses incurred in pursuing the
remedies provided in this Section 25, including, but not limited to, reasonable
attorneys' fees and costs of title evidence.

If Lender invokes the power of sale, Lender shall execute or cause Trustee to
execute written notice of the occurrence of an event of default and of Lender's
election to cause the Property to be sold, and shall cause such notice to be
recorded in each county in which any part of the Property is located. Lender or
Trustee shall mail copies of the notice as prescribed by Applicable Law to
Borrower and to other persons prescribed by Applicable Law. Trustee shall give
public notice of sale to the persons and in the manner prescribed by Applicable
Law. After the time required by Applicable Law, Trustee, without demand on
Borrower, shall sell the Property at public auction to the highest bidder at the
time and place and under the terms designated in the notice of sale in one or
more parcels and in any order Trustee determines. Trustee may postpone sale of
all or any parcel of the Property by public announcement at the time and place
of any previously scheduled sale. Lender or its designee may purchase the
Property at any sale.

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

12



--------------------------------------------------------------------------------

Trustee shall deliver to the purchaser Trustee's deed conveying the Property
without any covenant or warranty, expressed or implied. The recitals in the
Trustee's deed shall be prima facie evidence of the truth of the statements made
therein. Trustee shall apply the proceeds of the sale in the following order:
(a) to all expenses of the sale, including, but not limited to, reasonable
Trustee's and attorneys' fees; (b) to all sums secured by this Security
Instrument; and (c) any excess to the person or persons legally entitled to it.

Reconveyance. Upon payment of all sums secured by this Security Instrument,
Lender shall request Trustee to reconvey the Property and shall surrender this
Security Instrument and all notes evidencing debt secured by this Security
Instrument to Trustee. Trustee shall reconvey the Property without warranty to
the person or persons legally entitled to it. Such person or persons shall pay
any recordation costs. Lender may charge such person or persons a fee for
reconveying the Property, but only if the fee is paid to a third party (such as
the Trustee) for services rendered and the charging of the fee is permitted
under Applicable Law.

Substitute Trustee. Lender may, for any reason or cause, from time to time
remove Trustee and appoint a successor trustee to any Trustee appointed
hereunder_ Without conveyance of the Property, the successor trustee shall
succeed to all the title, power and duties conferred upon Trustee herein and by
Applicable Law.

Area and Location of Property. Either the Property is not more than 40 acres in
area or the Property is located within an incorporated city or village.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Security Instrument and in any Rider executed by Borrower and
recorded with it.

NOTICE

UNDER IDAHO LAW, ANY PROMISE BY THE BANK TO GRANT OR EXTEND EXISTING CREDIT TO
YOU MUST BE IN WRITING TO BE LEGALLY BINDING UPON THE BANK IF THE ORIGINAL
AMOUNT OF SUCH CREDIT IS $50,000 OR MORE.

S&W Seed Company, a Nevada corporation

/s/Matthew K. Szet


Signature
Matthew K. Szot, Chief Financial Officer
Mailing address
802 N Douty St.
Hanford, CA 93230



[Sign Originals Only]

 

 

 

 

 

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

13



--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA )
                )
COUNTY OF SAN DIEGO )

On this 30th day of November, 2017, before me, Candelario Resendez, personally
appeared Matthew K. Szot, Executive Vice President of Finance and Administration
and CFO of S&W Seed Company, Sole Member of Seed Holding, LLC, on behalf of said
corporation, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the entities upon behalf of which the person acted, executed
the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that eth foregoing paragraph is true and correct.

WITNESS my hand and official seal.

/s/Candelario Resendez


Signature
(Seal)



 

 

 

 

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

14



--------------------------------------------------------------------------------

Exhibit A

Parcel 1:

The West 220 feet of the East 1022 feet of the Southeast Quarter of the
Northeast Quarter of Section 16, Township 2 North, Range 2 West, Boise Meridian,
Canyon County, Idaho;
and
A portion of the Southeast Quarter of the Northeast Quarter of Section 16,
Township 2 North, Range 2 West of the Boise Meridian, Canyon County, Idaho,
being more particularly described as follows:
Commencing at the Southeast corner of said Southeast Quarter of the Northeast
Quarter of Section 16; thence
South 89°55'04" West along the South line of said Southeast Quarter to the
Northeast Quarter a distance of 1022.00 feet to the True Point of Beginning;
thence continuing
South 89°55'04" West along said South line, a distance of 30.00 feet to a point;
thence
North on a line parallel to the East line of said Southeast Quarter of the
Northeast Quarter of Section 16, a distance of 190.00 feet to a point; thence
North 89°55'04" East, along a line parallel with the South line of said
Southeast Quarter of the Northeast Quarter, a distance of 30.00 feet; thence
South along a line parallel to the East line of said Southeast Quarter of the
Northeast Quarter, a distance of 190.00 feet to the True Point of Beginning.

Parcel 2:

A parcel of land located in the Southeast Quarter of the Northeast Quarter of
Section 16, Township 2 North, Range 2 West of the Boise Meridian, Canyon County,
Idaho, and is more particularly described as follows:

Commencing at the East quarter corner of said Section 15, being a P.K. Nail and
the centerline intersection of Lake Shore Drive and 12th Avenue South; thence
South 89°55'04" West along the South line of said Southeast quarter of the
Northeast Quarter, and the centerline of Lake Shore Drive, a distance of 1022.00
feet to a P.K. Nail, being the True Point of Beginning; thence continuing
South 89°55'04" West along said South line of the Southeast Quarter of the
Northeast Quarter and the centerline of Lake Shore Drive, a distance of 300.20
feet to the Southwest corner of said parcel, being a 5/8 inch steel pin, from
whence a 112 inch steel pin bears North 0°06'20" West, a distance of 33.00 feet;
thence leaving said
South line of the Southeast Quarter of the Northeast Quarter and the centerline
of Lake Shore Drive North 0°06'20" West, along the West line of said Southeast
Quarter of the Northeast Quarter, a distance of 1324.04 feet to the Northwest
corner of said parcel being a 5/8 inch steel pin, and the Northeast 1/16 corner
of said Section 16; thence
North 89°55'27" East along the North line of said Southeast Quarter of the
Northeast Quarter, a distance of 302.64 feet to the Northeast corner of said
parcel, being a 1/2 inch steel pin; thence
South and parallel with the East line of said Southeast Quarter of the Northeast
Quarter, a distance of 1324.01 feet to the True Point of Beginning.

Excepting Therefrom:

A portion of the Southeast Quarter of the Northeast Quarter of Section 16,
Township 2 North, Range 2 West of the Boise Meridian, Canyon County, Idaho,
being more particularly described as follows:

--------------------------------------------------------------------------------



Commencing at the Southeast corner of said Southeast Quarter of the Northeast
Quarter of Section 16; thence
South 89°55'04" West along the South line of said Southeast Quarter of the
Northeast Quarter a distance of 1022.00 feet to the True Point of Beginning;
thence continuing
South 89°55'04" West along said South line, a distance of 30.00 feet to a point;
thence
North on a line parallel to the East line of said Southeast Quarter of the
Northeast Quarter of Section 16, a distance of 390.00 feet to a point; thence
North 89°55'04" East, along a line parallel with the South line of said
Southeast Quarter of the Northeast Quarter, a distance of 30.00 feet; thence
South along a line parallel to the East line of said Southeast Quarter of the
Northeast Quarter, a distance of 190.00 feet to the True Point of Beginning.

Parcel 3:

COMMENCING at the Northwest corner of Lot 1 in Section 18, Township 2 North,
Range 1 West of the Boise Meridian, Canyon County, Idaho; thence
East along the North boundary line of said Lot 1, a distance of 544 feet to the
Real Point of Beginning; thence
South and parallel to the West boundary line of said Lot 1, a distance of 179
feet; thence
West and parallel to the North boundary line of said Lot 1, a distance of 106
feet; thence
South and parallel to the West boundary line of said Lot 1, a distance of 156
feet; thence
East and parallel to the North boundary line of said Lot 1, a distance of 172
feet; thence
North and parallel to the West boundary line of said Lot 1, a distance of 156
feet; thence
West and parallel to the North boundary tine of said Lot 1, a distance of 26
feet; thence

North and parallel to the West boundary line of said Lot 1, a distance of 179
feet, more or less, to a point in the North boundary line of said Lot 1; thence
West a distance of 40 feet, more or less, along the North boundary line of Lot 1
to the Real Point of Beginning.



AND

Lot 1 in Section 18, Township 2 North, Range 1 West of the Boise Meridian,
Canyon County, Idaho.

EXCEPTING the following described real property, to-wit:

COMMENCING at the Northwest corner of Lot 1 in Section 18, Township 2 North,
Range 1 West of the Boise Meridian, Canyon County, Idaho; thence
East along the North boundary line of said Lot 1, a distance of 544 feet to the
Real Point of Beginning; thence
South and parallel to the West boundary line of said Lot 1, a distance of 179
feet; thence
West and parallel to the North boundary line of said Lot 1, a distance of 106
feet; thence
South and parallel to the West boundary line of said Lot 1, a distance of 156
feet; thence
East and parallel to the North boundary line of Lot 1, a distance of 172 feet;
thence North and parallel to the West boundary line of said Lot 1, a distance of
156 feet; thence
West and parallel to the North boundary tine of said Lot 1, a distance of 26
feet; thence
North and parallel to the West boundary line of said Lot 1, a distance of 179
feet, more or less, to a point in the North boundary line of said Lot 1; thence
West a distance of 40 feet, more or less, along the North boundary line of Lot 1
to the Real Point of Beginning.

--------------------------------------------------------------------------------



Parcel 4:

The Northeast Quarter Northwest Quarter, Section 18, Township 2 North, Range 1
West of the Boise Meridian, Canyon County, Idaho.

Address disclosed by County Assessor: 4819 East Lewis Lane, Nampa, ID 83686;
9224 Lake Shore Drive, Nampa, ID 83686

APN: 28992000 0; 28992010 0; 29584010 0; 29585000 0

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

CROSS COLLATERALIZATION RIDER

Loan # R1036

THIS CROSS COLLATERALIZATION RIDER is made this November 30, 2017, and is
incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed (the "Security Instrument") of the same date, given
by the undersigned (the "Borrower") to secure Borrower's Note to Conterra
Agricultural Capital, LLC (the "Lender") of the same date and covering the
Property described in the Security Instrument and located at:

Agricultural Land and Seed Processing Facilities
Canyon County, ID


[Property Address]

In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender Maher covenant and agree that on the date hereof the
following other loans have been entered into:

Borrowers/Co-Signers' Names

Date

Loan Amount/Loan No.

S&W Seed Company

11/30/2017

$2,100,000.00

/R1028

each of which is evidenced by a separate promissory note (the "Other Notes"),
and each of which is secured by a separate Security Agreement (the "Other
Security Instruments"). It is agreed that in addition to Borrower's Note, this
Security Instrument secures the obligations, debts, and liabilities evidenced by
the Other Notes and Other Security Instruments referenced herein, plus interest
thereon, which is payable by Grantor to Lender.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Cross Collateralization Rider.

S&W Seed Company, a Nevada corporation

/s/Matthew K. Szot


Signature


Matthew K. Szot, Chief Financial Officer

[Sign Originals Only]



 

--------------------------------------------------------------------------------

Cross-Collaterization Rider

 

1



--------------------------------------------------------------------------------

CROSS DEFAULT RIDER

Loan # R1036

THIS CROSS DEFAULT RIDER is made this November 30, 2017, and is incorporated
into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or
Security Deed (the "Security Instrument") of the same date, given by the
undersigned (the "Borrower") to secure Borrower's Note to Conterra Agricultural
Capital, LLC (the "Lender") of the same date and covering the Property described
in the Security Instrument and located at:

Agricultural Land and Seed Processing Facilities
Canyon County, ID


[Property Address]



In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that on the date hereof the
following other loans have been entered into:

Borrowers/Co-Signers' Names

Date

Loan Amount/Loan No.

S&W Seed Company

11/30/2017

$2,100,000.00

/R1028

each of which is evidenced by a separate promissory note (the "Other Notes"),
and each of which is secured by a separate Security Agreement (the "Other
Security Instruments"). It is agreed that any default under this Security
Instrument or this Note shall be deemed a default under the Other Notes and
Other Security Instruments; and any default under any or all of the Other Notes
or Other Security Instruments shall be deemed to be a default under this Note
and this Security Instrument.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Cross Default Rider.

S&W Seed Company, a Nevada corporation

/s/Matthew K. Szot


Signature
Matthew K. Szot, Chief Financial Officer [Sign Originals Only]



 

 

 

--------------------------------------------------------------------------------

MULTISTATE CROSS DEFAULT RIDER

 

1



--------------------------------------------------------------------------------

 

FINANCIAL INFORMATION AND COVENANTS RIDER

Loan # R1036

THIS FINANCIAL INFORMATION AND COVENANTS RIDER (this "Rider") is made this
Thirtieth day of November, 2017, and is incorporated into and shall be deemed to
amend and supplement the Mortgage, Deed of Trust, or Security Deed (the
"Security Instrument") of the same date given by the undersigned (the
"Borrower") to secure Borrower's Note to Conterra Agricultural Capital, LLC (the
"Lender") of the same date and covering the Property described in the Security
Instrument and located at:

Agricultural Land and Seed Processing Facilities
Canyon County, ID


[Property Address]



FINANCIAL COVENANTS

. In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that Borrower will prepare and
maintain Borrower's financial records using consistently applied generally
accepted accounting principles then in effect. Borrower will provide Lender with
financial information in a form reasonably acceptable to Lender and under the
following terms:



(If "X"ed the following terms are agreed to.)

x Frequency. Annually, Borrower will provide to Lender Borrower's financial
statements, tax returns, annual internal audit reports or those prepared by
independent accountants within 90 days after the close of each fiscal year. Any
annual financial statements that Borrower provides will be reviewed statements.

¨

Interim Financial Reports. Borrower will provide Lender with interim financial
reports on a basis, and within 0 days after the close of this business period.
Interim financial statements will be statements.



¨ Requested Information. Borrower will provide Lender with any other information
about Borrower's operations, financial affairs and condition within 0 days after
Lender's request.

¨ Leverage Ratio. Borrower will maintain at all times a ratio of total
liabilities to tangible net worth, determined under consistently applied
generally accepted accounting principles, of 0.000 to 1.0 (Total Liabilities to
Tangible Net Worth Ratio) or less.

 

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER


Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

¨ Minimum Tangible Net Worth. Borrower will maintain at all times a total
tangible net worth, determined under consistently applied generally accepted
accounting principles, of $0.00 (Minimum Tangible Net Worth) or more. Tangible
net worth is the amount by which total assets exceed total liabilities. For
determining tangible net worth, total assets will exclude all intangible assets,
including without limitation goodwill, patents, trademarks, trade names,
copyrights, and franchises, and will also exclude any accounts receivable that
do not provide for a repayment schedule.

¨ Minimum Current Ratio. Borrower will maintain at all times a ratio of current
assets to current liabilities, determined under consistently applied generally
accepted accounting principles, of 0 to 1.0 (Minimum Current Ratio) or more.

¨ Minimum Working Capital. Borrower will maintain at all times a working
capital, determined under consistently applied generally accepted accounting
principles by subtracting current liabilities from current assets, of $0.00
(Minimum Working Capital) or more. For this determination, current assets
exclude (Excluded Current Assets.). Likewise, current liabilities include (1)
all obligations payable on demand or within on year after the date on which the
determination is made, and (2) final maturities and sinking fund payments
required to be made within one year after the date on which the determination is
made, but exclude all liabilities or obligations that Borrower may renew or
extend to a date more than one year from the date of this determination.

x EBITDA. Adjusted EBITDA/Total Annual Debt Payments no less than 1.30x
(measured annually on Borrower's fiscal year basis and calculated based on
Borrower's financial statements delivered 90 days after fiscal year end).

x Debt to Asset Ratio. Debt to Asset Ratio shall not be greater than 60%
(measured annually as of the end of Borrower's fiscal year and calculated based
Borrower's financial statements delivered 90 days after fiscal year end).

Capitalized terms used, but not defined, in this Rider have the respective
meanings set forth in annex A hereto. All determinations of Borrower's
compliance with the foregoing covenants will be made exclusively by reference to
Borrower's financial statements delivered pursuant hereto.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Financial Information and Covenants Rider.

 

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

2



--------------------------------------------------------------------------------

S&W Seed Company, a Nevada corporation

/s/ Matthew K. Szot


Signature
Matthew K. Szot, Chief Financial Officer [Sign Originals Only]



 

 

 

 

 

--------------------------------------------------------------------------------

IDAHO UNIFORM INSTRUMENT (40 acres or less)

Form 5000.13A 5/18/07

3



--------------------------------------------------------------------------------

ANNEX A

As used in this Rider, the following terms have the following meanings:

"Adjusted EBITDA" means, for any fiscal year of Borrower, the result of (a)
Borrower's Consolidated Net Earnings for such fiscal year plus, without
duplication, the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-recurring separation charges, (v) nonrecurring reserve for
uncollectible sublease and stand establishment receivables, (vi) non-cash
expenses incurred in connection with stock-based compensation, (vii) non-cash
expenses incurred in connection with amortization of debt discount, and (viii)
non-cash expenses incurred prior to December 31, 2017 in connection with
derivative warrant liability; minus (b) to the extent included in Consolidated
Net Earnings for such period, non-cash gains incurred prior to December 31, 2017
in connection with derivative warrant liability.

"Consolidated" means the resultant consolidation of the financial statements of
Borrower and its subsidiaries in accordance with generally accepted accounting
principles in the United States, including principles of consolidation
consistent with those applied in preparation of the financial statements
delivered by Borrower pursuant to this Rider.

`Consolidated Depreciation and Amortization Charges' means, for any fiscal year
of Borrower, the aggregate of all depreciation and amortization charges for
fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of Borrower for such period, as determined on a Consolidated
basis.

"Consolidated Income Tax Expense" means, for any fiscal year of Borrower, all
provisions for taxes based on the gross or net income of Borrower (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), as determined on a Consolidated basis.

"Consolidated Indebtedness" means, as of the end of any fiscal year of Borrower,
the total Indebtedness of Borrower as of such date, as determined on a
Consolidated basis.

"Consolidated Interest Expense" means, for any fiscal year of Borrower, the
interest expense of Borrower for such fiscal year, as determined on a
Consolidated basis.

"Consolidated Net Earnings" means, for any fiscal year of Borrower, the net
income (loss) of Borrower for such fiscal year, as determined on a Consolidate
basis.

"Consolidated Total Assets' means, as of the end of any fiscal year of Borrower,
the total assets of Borrower as of such date, as determined on a Consolidated
basis.

"Debt to Asset Ratio" means, as of the end of any fiscal year of Borrower, the
ratio of (a) Consolidated Indebtedness to (b) Consolidated Total Assets.

"Indebtedness" means, without duplication, (a) all obligations to repay borrowed
money, direct or indirect, incurred, assumed, or guaranteed, (b) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business), (c) all obligations
under conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker's acceptance, (e)
all net obligations under any currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device, (f) all
synthetic leases, (g) all capitalized lease obligations, (h) all obligations of
Borrower with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other person or entity in order to maintain the financial condition of
such person or entity, (j) all indebtedness of the types referred to in subparts
(a) through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Borrower is a general partner or joint venturer, unless such indebtedness is
expressly made non-recourse to Borrower, (k) any other transaction (including
forward sale or purchase agreements) having the commercial effect of a borrowing
of money entered into by Borrower to finance its operations or capital
requirements, and (I) any guaranty of any obligation described in subparts (a)
through (lc) above.

"Total Annual Debt Payments" means, for any fiscal year of Borrower, the
aggregate, without duplication, of (a) Borrower's Consolidated Interest Expense
paid in cash for such fiscal year, and (b) Borrower's principal payments on
Consolidated Indebtedness paid in cash for such fiscal year, excluding, in each
case, (i) payments of principal under the Credit and Security Agreement, dated
as of September 22, 2015, between Borrower and KeyBank National Association, as
amended from time to time, or any replacement facility therefore, (ii) payments
of principal under any working capital line of credit maintained by Borrower's
Seed Genetics International Pty Ltd subsidiary and (iii) payments of principal
that certain Promissory Note dated December 31, 2014 made by Borrower in favor
and for the benefit of Pioneer Hi-Bred International, Inc., as amended from time
to time.

 

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER


Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

 

--------------------------------------------------------------------------------

 

After Recording Return To:
Conterra Agricultural Capital, LLC
7755 Office Plaza Dr. North, Suite 195
West Des Moines, IA 50266
Sarah Streeter

This instrument was drafted by:

Michael H. Patterson
2310 Interstate 20 West, Suite 100
Arlington, TX 76017-1668

[Space Above This Line For Recording Data]

--------------------------------------------------------------------------------

Parcel ID No.: 11002-392.A; 11002-392.01

MORTGAGE
Security Agreement, Assignment of Rents
and Fixture Filing

DEFINITIONS

Words used in multiple sections of this document are defined below and other
words are defined in certain Sections of this document. Certain rules regarding
the usage of words used in this document are also provided in Section 13.

"Security Instrument" means this document, which is dated November 30, 2017,
together with all Riders to this document.

"Borrower" is S&W Seed Company, a Nevada corporation. Borrower is the mortgagor
under this Security Instrument.

"Lender" is Conterra Agricultural Capital, LLC. Lender is a limited liability
company organized and existing under the laws of Iowa. Lender's address is 7755
Office Plaza Dr. North, Suite 195 West Des Moines, IA 50266. Lender is the
mortgagee under this Security Instrument.

"Note" means the promissory note signed by Borrower and dated November 30, 2017.
The Note states that Borrower owes Lender Ten Million Four Hundred Thousand and
00/100 Dollars (U.S. $10,400,000.00) plus interest. Borrower has promised to pay
this debt in regular Periodic Payments and to pay the debt in full not later
than January 1, 2021.

"Property" means the property that is described below under the heading
"Transfer of Rights in the Property."

"Loan" means the debt evidenced by the Note, plus interest, any prepayment
charges and late charges due under the Note, and all sums due under this
Security Instrument, plus interest.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

1



--------------------------------------------------------------------------------

"Riders" mean all Riders to this Security Instrument that are executed by
Borrower. The following Riders are to be executed by Borrower [check box

o Irrigation Equipment Rider

o Adjustable Rate Rider

o Mortgage Insurance Rider

o Water Rights Rider

o Permitted Prior Encumbrance Rider

T Financial Information and Covenants Rider

T Other(s): Cross Default Rider, Cross Collateralization Rider

 

"Applicable Law" means all controlling applicable federal, state and local
statutes, regulations, ordinances and administrative rules and orders (that have
the effect of law) as well as all applicable final, non-appealable judicial
opinions.

"Electronic Funds Transfer" means any transfer of funds, other than a
transaction originated by check, draft, or similar paper instrument, which is
initiated through an electronic terminal, telephonic instrument, computer, or
magnetic tape so as to order, instruct, or authorize a financial institution to
debit or credit an account. Such term includes, but is not limited to,
point-of-sale transfers, automated teller machine transactions, transfers
initiated by telephone, wire transfers, and automated clearinghouse transfers.

"Miscellaneous Proceeds" means any compensation, settlement, award of damages,
or proceeds paid by any third party (other than insurance proceeds paid under
the coverages described in Section 4) for: (i) damage to, or destruction of, the
Property; (ii) condemnation or other taking of all or any part of the Property;
(iii) conveyance in lieu of condemnation; or (iv) misrepresentations of, or
omissions as to, the value and/or condition of the Property.

"Periodic Payment" means the regularly scheduled amount due for principal and
interest under the Note,

"Successor in Interest of Borrower" means any party that has taken title to the
Property, whether or not that party has assumed Borrower's obligations under the
Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and
all renewals, extensions and modifications of the Note; and (ii) the performance
of Borrower's covenants and agreements under this Security Instrument and the
Note. For this purpose, Borrower does hereby mortgage, grant and convey to
Lender, with power of sale, the following described property located in the
County [Type of Recording Jurisdiction] of Columbia [Name of Recording
Jurisdiction]:

SEE EXHIBIT "A" ATTACHED HERETO AND MADE A PART HEREOF.

which currently has the address of

Agricultural Land and Seed Processing Facilities
Columbia County, Wisconsin


("Property Address"):



subject only to those matters set forth in the Permitted Prior Encumbrance
Rider, if said rider is attached (hereafter "Permitted Prior Encumbrances");

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

2



--------------------------------------------------------------------------------

TOGETHER WITH

all buildings, improvements, fixtures and permanent plantings located therein or
thereon or appurtenant thereto, and all additions, replacements, and
improvements hereafter made thereto or placed therein or thereon; all
rights-of-way, easements, rents, issues, profits, income, proceeds and general
intangibles there from, tenements, hereditaments, remainders, reversions,
privileges and appurtenances thereunto belonging, however evidenced which are
used or enjoyed in connection with the real property now or hereafter owned or
belonging to the same or which hereafter may be acquired and so used or enjoyed;



TOGETHER WITH

all water and water rights now owned or hereafter acquired by Borrower and
howsoever evidenced, including but not limited to any water rights specifically
described in the Water Rights Rider if said rider is attached hereto, whether
such water and water rights are riparian, appropriative or otherwise and whether
or not appurtenant to the real property, along with all ditch and ditch rights
and any shares of stock, licenses, permits and contracts evidencing such water
or ditch rights, and all wells, reservoirs, dams, embankments or fixtures
relating thereto;



TOGETHER WITH

all personal property, including all windmills, pumps, irrigation equipment,
motors, engines, and devices of every kind now or hereafter used for or in
connection with the irrigation of the real property, or for stock watering or
domestic purposes thereon, which are owned by Borrower and which are located on
the real property in Columbia County, Wisconsin, described above together with
all additional accessions, replacements, improvements, repairs and substitutions
to said property and the proceeds thereof and all other fixtures now or
hereafter located upon the real property, all of which are declared to be
appurtenant to said real property, or incident to the ownership thereof, or used
in connection therewith;



TOGETHER WITH

all judgments, awards of damages, settlements and payments or security (i)
hereafter made as a result of or in lieu of any taking of all or any part of the
real property under the power of eminent domain or for any damage to the real
property and/or the improvements located thereon, or any part thereof, and (ii)
hereafter made for any damage to the real property and/or the improvements
located thereon, or any part thereof resulting from exercise of or attempted
exercise of mining rights or claims, however reserved or asserted, and resulting
from the disturbance of any of the surface of the real property. Borrower does
hereby covenant and agree that Borrower will not give such consent as may be
required of the owner for mining or other surface disturbance by the terms of
any patent, deed, statute, law or otherwise, without the prior written consent
of Lender;



TOGETHER WITH

all proceeds of and any unearned premiums on any insurance policies covering the
real property and/or the improvements located thereon, including, without
limitation, the right to receive and apply the proceeds of any insurance
judgments, or settlements made in lieu thereof, for damage to the real property
and/or the improvements located thereon or the indebtedness secured thereby;



TOGETHER WITH

all contract rights, chattel paper, documents, accounts and general intangibles,
rights to performance, entitlement to payment in cash or in kind, or any other
benefits under any current or future governmental program which pertain to the
real property, whether now or hereafter existing or acquired;



TOGETHER WITH

all cash and noncash proceeds of the conversion, voluntary or involuntary, of
any of the foregoing;



TOGETHER WITH

any and all of Borrower's right, title, and/or interest in any and all system
memberships and/or ownership certificates in any non-municipal water sewer
systems now or in the future serving said property.



All replacements and additions shall also be covered by this Security
Instrument.

All of the foregoing is referred to in this Security Instrument as the
"Property."

For clarity, notwithstanding the foregoing or any other provision of this
Security Instrument, the Property shall specifically exclude (a) all Collateral
as defined in the Security Agreement, dated November 30, 2017, by and between
Lender and S&W Seed Company granting Lender a security interest in such
Collateral located in Wisconsin and securing that certain promissory note
entered into by MEW Seed Company in the amount of $2,100,00.00 in favor of
Lender (Loan # R1028) and (b) all seed or other products produced, processed or
stored on the Property.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

3



--------------------------------------------------------------------------------

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby
conveyed and has the right to grant and convey the Property and that the
Property is unencumbered, except for encumbrances of record and specifically
those permitted prior encumbrances, if any, set forth in the Permitted Prior
Encumbrances Rider if said rider is attached to this Security Instrument.
Borrower warrants and will defend generally the title to the Property against
all claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and
non-uniform covenants with limited variations by jurisdiction to constitute a
uniform security instrument covering real property, fixtures, and certain
personal property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

Payment of Principal, Interest, Prepayment Charges, Yield Maintenance Premiums
and Late Charges. Borrower shall pay when due the principal of, and interest on,
the debt evidenced by the Note and any yield maintenance premiums, any
prepayment charges and late charges due under the Note. Payments due under the
Note and this Security Instrument shall be made in U.S. currency. However, if
any check or other instrument received by Lender as payment under the Note or
this Security Instrument is returned to Lender unpaid, Lender may require that
any or all subsequent payments due under the Note and this Security Instrument
be made in one or more of the following forms, as selected by Lender: (a) cash;
(b) money order; (c) certified check, bank check, treasurer's check or cashier's
check, provided any such check is drawn upon an institution whose deposits are
insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds
Transfer.

Payments are deemed received by Lender when received at the location designated
in the Note or at such other location as may be designated by Lender in
accordance with the notice provisions in Section 12. Lender may return any
payment or partial payment if the payment or partial payment is insufficient to
bring the Loan current. Lender may accept any payment or partial payment
insufficient to bring the Loan current, without waiver of any rights hereunder
or prejudice to its rights to refuse such payment or partial payment in the
future, but Lender is not obligated to apply such payments at the time such
payments are accepted Lender may hold such unapplied funds until Borrower makes
payment to bring the Loan current. If Borrower does not do so within a
reasonable period of time, Lender shall either apply such funds or return them
to Borrower. If not applied earlier, such funds will be applied to the
outstanding principal balance under the Note immediately prior to foreclosure.
No offset or claim which Borrower might have now or in the future against Lender
shall relieve Borrower from making payments due under the Note and this Security
Instrument or performing the covenants and agreements secured by this Security
Instrument.

Application of Payments or Proceeds. Unless required by Applicable Law, payments
will be applied First to accrued unpaid interest, then second to principal,
third to advances under this Security Instrument, and finally to late charges.
Such payments shall be applied to each Periodic Payment in the order in which it
became due.

If Lender receives a payment from Borrower for a delinquent Periodic Payment
which includes a sufficient amount to pay any late charge due, the payment may
be applied to the delinquent payment and the late charge. If more than one
Periodic Payment is outstanding, Lender may apply any payment received from
Borrower to the repayment of the Periodic Payments if, and to the extent that,
each payment can be paid in full. To the extent that any excess exists after the
payment is applied to the full payment of one or more Periodic Payments, such
excess may be applied to any late charges due. Voluntary prepayments shall be
applied first to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to
principal due under the Note shall not extend or postpone the due date, or
change the amount, of the Periodic Payments.

Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and
impositions attributable to the Property which can attain priority over this
Security Instrument, leasehold payments or ground rents on the Property, if any.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

4



--------------------------------------------------------------------------------

Borrower shall promptly discharge any lien which has priority over this Security
Instrument unless Borrower: (a) agrees in writing to the payment of the
obligation secured by the lien in a manner acceptable to Lender, but only so
long as Borrower is performing such agreement; (b) contests the lien in good
faith by, or defends against enforcement of the lien in, legal proceedings which
in Lender's opinion operate to prevent the enforcement of the lien while those
proceedings are pending, but only until such proceedings are concluded; or (c)
secures from the holder of the lien an agreement satisfactory to Lender
subordinating the lien to this Security Instrument. If Lender determines that
any part of the Property is subject to a lien which can attain priority over
this Security Instrument, Lender may give Borrower a notice identifying the
lien. Within 10 days of the date on which that notice is given, Borrower shall
satisfy the lien or take one or more of the actions set forth above in this
Section 3.

Lender may require Borrower to pay a one-time charge for a real estate tax
verification and/or reporting service used by Lender in connection with this
Loan.

Property Insurance. Borrower shall keep the improvements now existing or
hereafter erected on the Property insured against loss by fire, hazards included
within the term "extended coverage," and any other hazards including, but not
limited to, earthquakes and floods, for which Lender requires insurance. This
insurance shall be maintained in the amounts (including deductible levels) and
for the periods that Lender requires. What Lender requires pursuant to the
preceding sentences can change during the term of the Loan. The insurance
carrier providing the insurance shall be chosen by Borrower subject to Lender's
right to disapprove Borrower's choice, which right shall not be exercised
unreasonably. Lender may require Borrower to pay, in connection with this Loan,
either (a) a one-time charge for flood zone determination, certification and
tracking services; or (11) a one-time charge for flood zone determination and
certification services and subsequent charges each time remappings or similar
changes occur which reasonably might affect such determination or certification.
Borrower shall also be responsible for the payment of any fees imposed by the
Federal Emergency Management Agency in connection with the review of any flood
zone determination resulting from an objection by Borrower.

If Borrower fails to maintain any of the coverages described above, such failure
shall constitute a default under the terms of this Security Instrument and the
Loan. Lender may obtain insurance coverage, at Lender's option and Borrower's
expense. Lender is under no obligation to purchase any particular type or amount
of coverage. Therefore, such coverage shall cover Lender, but might or might not
protect Borrower, Borrower's equity in the Property, or the contents of the
Property, against any risk, hazard or liability and might provide greater or
lesser coverage than was previously in effect. Borrower acknowledges that the
cost of the insurance coverage so obtained might significantly exceed the cost
of insurance that Borrower could have obtained. Any amounts disbursed by Lender
under this Section 4 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the
date of disbursement and shall be payable, with such interest, upon notice from
Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be
subject to Lender's right to disapprove such policies, shall include a standard
mortgage clause, and shall name Lender as mortgagee and/or as an additional loss
payee. Lender shall have the right to hold the policies and renewal
certificates. If Lender requires, Borrower shall promptly give to Lender all
receipts of paid premiums and renewal notices. If Borrower obtains any form of
insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy shall include a standard mortgage
clause and shall name Lender as mortgagee and/or as an additional loss payee.

In the event of loss, Borrower shall give prompt notice to the insurance carrier
and Lender. Lender may make proof of loss if not made promptly by Borrower.
Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,
whether or not the underlying insurance was required by Lender, shall be applied
to restoration or repair of the Property, if the restoration or repair is
economically feasible and Lender's security is not lessened. During such repair
and restoration period, Lender shall have the right to hold such insurance
proceeds until Lender has had an opportunity to inspect such Property to ensure
the work has been completed to Lender's satisfaction, provided that such
inspection shall be undertaken promptly. Lender may disburse proceeds for the
repairs and restoration in a single payment or in a series of progress payments
as the work is completed. Unless an agreement is made in writing or Applicable
Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such proceeds. Fees for
public adjusters, or other third parties, retained by Borrower shall not be paid
out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security
would be lessened, the insurance proceeds shall be applied to the sums secured
by this Security Instrument, whether or not then due, with the excess, if any,
paid to Borrower. Such insurance proceeds shall be applied in the order provided
for in Section 2.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

5



--------------------------------------------------------------------------------

If Borrower abandons the Property, Lender may file, negotiate and settle any
available insurance claim and related matters. If Borrower does not respond
within 30 days to a notice from Lender that the insurance carrier has offered to
settle a claim, then Lender may negotiate and settle the claim. The 30-day
period will begin when the notice is given. In either event, or if Lender
acquires the Property under Section 25 or otherwise, Borrower hereby assigns to
Lender (a) Borrower's rights to any insurance proceeds in an amount not to
exceed the amounts unpaid under the Note or this Security Instrument, and (b)
any other of Borrower's rights (other than the right to any refund of unearned
premiums paid by Borrower) under all insurance policies covering the Property,
insofar as such rights are applicable to the coverage of the Property. Lender
may use the insurance proceeds either to repair or restore the Property or to
pay amounts unpaid under the Note or this Security Instrument, whether or not
then due.

Preservation, Maintenance and Protection of the Property; Inspections. Borrower
shall not destroy, damage or impair the Property, allow the Property to
deteriorate or commit waste on the Property. Borrower shall maintain the
Property in order to prevent the Property from deteriorating or decreasing in
value due to its condition. Unless it is determined pursuant to Section 4 that
repair or restoration is not economically feasible, Borrower shall promptly
repair the Property if damaged to avoid further deterioration or damage. If
insurance or condemnation proceeds are paid in connection with damage to, or the
taking of, the Property, Borrower shall be responsible for repairing or
restoring the Property only if Lender has released proceeds for such purposes.
Lender may disburse proceeds for the repairs and restoration in a single payment
or in a series of progress payments as the work is completed. If the insurance
or condemnation proceeds are not sufficient to repair or restore the Property,
Borrower is not relieved of Borrower's obligation for the completion of such
repair or restoration.

Borrower will operate the Property in a good and workmanlike manner and in
accordance with all Applicable Law and will pay all fees and charges of any kind
in connection therewith. Borrower will use good farming and animal husbandry
practices.

Lender or its agent may make reasonable entries upon and inspections of the
Property. If it has reasonable cause, Lender may inspect the interior of the
improvements on the Property. Lender shall give Borrower notice at the time of
or prior to such an interior inspection specifying such reasonable cause.

Borrower's Loan Application. Borrower shall be in default if, during the Loan
application process, Borrower or any persons or entities acting at the direction
of Borrower or with Borrower's knowledge or consent gave materially false,
misleading, or inaccurate information or statements to Lender (or failed to
provide Lender with material information) in connection with the Loan.

Protection of Lender's Interest in the Property and Rights Under this Security
Instrument. If (a) Borrower fails to perform the covenants and agreements
contained in this security Instrument, (b) there is a legal proceeding that
might significantly affect Lender's interest in the Property and/or rights under
this Security Instrument (such as a proceeding in bankruptcy, probate, for
condemnation or forfeiture, for enforcement of a lien which may attain priority
over this Security Instrument or to enforce laws or regulations), or (c)
Borrower has abandoned the Property, then Lender may do and pay for whatever is
reasonable or appropriate to protect Lender's interest in the Property and
rights under this Security Instrument, including protecting and/or assessing the
value of the Property, and securing and/or repairing the Property. Lender's
actions can include, but are not limited to: (a) paying any sums secured by a
lien which has priority over this Security Instrument; (b) appearing in court;
(c) paying reasonable attorneys' fees to protect its interest in the Property
and/or rights under this Security Instrument, including its secured position in
a bankruptcy proceeding, (d) perform any farming operations related to the
planting, growing, maintenance, and harvesting of crops located on the Property,
and (e) perform any ranching operations related to any animals located on the
Property. Securing the Property includes, but is not limited to, entering the
Property to make repairs, change locks, replace or board up doors and windows,
drain water from pipes, eliminate building or other code violations or dangerous
conditions, and have utilities turned on or off. Although Lender may take action
under this Section 7, Lender does not have to do so and is not under any duty or
obligation to do so. It is agreed that Lender incurs no liability for not taking
any or all actions authorized under this Section 7. Lender may perform these or
any other actions it deems necessary in Lender's sole discretion to preserve the
value of the Property, and/or assign to others the right to do same on behalf of
Lender. Lender may make advances under this security instrument or other
instrument providing security for the Note, to protect the Lender's interest in
this security instrument or other instrument providing security for the Note
from loss of value or damage. Any money so advanced (including reasonable costs
of recovery and attorneys' fees) plus interest at the default rate indicated in
the Note shall become an obligation due and owing under the terms of the Note
immediately upon the date advanced by Lender and is an obligation of the
Borrower secured by the security instrument or other instrument providing
security for the Note.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

6



--------------------------------------------------------------------------------

Any amounts disbursed by Lender under this Section 7 shall become additional
debt of Borrower secured by this Security Instrument. These amounts shall bear
interest at the Note rate from the date of disbursement and shall be payable,
with such interest, upon notice from Lender to Borrower requesting payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all
the provisions of the lease. Borrower shall not surrender the leasehold estate
and interests herein conveyed or terminate or cancel the ground lease. Borrower
shall not, without the express written consent of Lender, alter or amend the
ground lease. If Borrower acquires fee title to the Property, the leasehold and
the fee title shall not merge unless Lender agrees to the merger in writing.

Assignment of Miscellaneous Proceeds; Forfeiture. All Miscellaneous Proceeds are
hereby assigned to and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to
restoration or repair of the Property, if the restoration or repair is
economically feasible and Lender's security is not lessened. During such repair
and restoration period, Lender shall have the right to hold such Miscellaneous
Proceeds until Lender has had an opportunity to inspect such Property to ensure
the work has been completed to Lender's satisfaction, provided that such
inspection shall be undertaken promptly. Lender may pay for the repairs and
restoration in a single disbursement or in a series of progress payments as the
work is completed. Unless an agreement is made in writing or Applicable Law
requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such Miscellaneous
Proceeds. If the restoration or repair is not economically feasible or Lender's
security would be lessened, the Miscellaneous Proceeds shall be applied to the
sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall be applied
in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property,
the Miscellaneous Proceeds shall be applied to the sums secured by this Security
Instrument, whether or not then due, with the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property
in which the fair market value of the Property immediately before the partial
taking, destruction, or loss in value is equal to or greater than the amount of
the sums secured by this Security Instrument immediately before the partial
taking, destruction, or loss in value, unless Borrower and Lender otherwise
agree in writing, the sums secured by this Security Instrument shall be reduced
by the amount of the Miscellaneous Proceeds multiplied by the following
fraction: (a) the total amount of the sums secured immediately before the
partial taking, destruction, or loss in value divided by (b) the fair market
value of the Property immediately before the partial taking, destruction, or
loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property
in which the fair market value of the Property immediately before the partial
taking, destruction, or loss in value is less than the amount of the sums
secured immediately before the partial taking, destruction, or loss in value,
unless Borrower and Lender otherwise agree in writing, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security Instrument
whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to
Borrower that the Opposing Party (as defined in the next sentence) offers to
make an award to settle a claim for damages, Borrower fails to respond to Lender
within 30 days after the date the notice is given, Lender is authorized to
collect and apply the Miscellaneous Proceeds either to restoration or repair of
the Property or to the sums secured by this Security Instrument, whether or not
then due. "Opposing Party" means the third party that owes Borrower
Miscellaneous Proceeds or the party against whom Borrower has a right of action
in regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or
criminal, is begun that, in Lender's judgment, could result in forfeiture of the
Property or other material impairment of Lender's interest in the Property or
rights under this Security Instrument. Borrower can cure such a default and, if
acceleration has occurred, reinstate as provided in Section 16, by causing the
action or proceeding to be dismissed with a ruling that, in Lender's judgment,
precludes forfeiture of the Property or other material impairment of Lender's
interest in the Property or rights under this Security Instrument. The proceeds
of any award or claim for damages that are attributable to the impairment of
Lender's interest in the Property are hereby assigned and shall be paid to
Lender.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

7



--------------------------------------------------------------------------------

All Miscellaneous Proceeds that are not applied to restoration or repair of the
Property shall be applied in the order provided for in Section 2.

Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time
for payment or modification of amortization of the sums secured by this Security
Instrument granted by Lender to Borrower or any Successor in Interest of
Borrower shall not operate to release the liability of Borrower or any
Successors in Interest of Borrower. Lender shall not be required to commence
proceedings against any Successor in Interest of Borrower or to refuse to extend
time for payment or otherwise modify amortization of the sums secured by this
Security Instrument by reason of any demand made by the original Borrower or any
Successors in Interest of Borrower. Any forbearance by Lender in exercising any
right or remedy including, without limitation, Lender's acceptance of payments
from third persons, entities or Successors in Interest of Borrower or in amounts
less than the amount then due, shall not be a waiver of or preclude the exercise
of any right or remedy.

Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower
covenants and agrees that Borrower's obligations and liability shall be joint
and several. However, any Borrower who co-signs this Security Instrument but
does not execute the Note (a "co-signer"): (a) is co-signing this Security
Instrument only to mortgage, grant and convey the co-signer's interest in the
Property under the terms of this Security Instrument; (b) is not personally
obligated to pay the sums secured by this Security Instrument; and (c) agrees
that Lender and any other Borrower can agree to extend, modify, forbear or make
any accommodations with regard to the terms of this Security Instrument or the
Note without the co-signer's consent.

Subject to the provisions of Section 15, any Successor in Interest of Borrower
who assumes Borrower's obligations under this Security Instrument in writing,
and is approved by Lender, shall obtain all of Borrower's rights and benefits
under this Security Instrument. Borrower shalt not be released from Borrower's
obligations and liability under this Security Instrument unless Lender agrees to
such release in writing. The covenants and agreements of this Security
Instrument shall bind (except as provided in Section 17) and benefit the
successors and assigns of Lender.

Loan Charges. Lender may charge Borrower fees for services performed in
connection with Borrower's default, for the purpose of protecting Lender's
interest in the Property and rights under this Security Instrument, including,
but not limited to, attorneys' fees, property inspection and valuation fees. In
regard to any other fees, the absence of express authority in this Security
Instrument to charge a specific fee to Borrower shall not be construed as a
prohibition on the charging of such fee. Lender may not charge fees that are
expressly prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum loan charges, and that law is
finally interpreted so that the interest or other loan charges collected or to
be collected in connection with the Loan exceed the permitted limits, then: (a)
any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower
which exceeded permitted limits will be refunded to Borrower. Lender may choose
to make this refund by reducing the principal owed under the Note or by making a
direct payment to Borrower. If a refund reduces principal, the reduction will be
treated as a partial prepayment without any prepayment charge (whether or not a
prepayment charge is provided for under the Note). Borrower's acceptance of any
such refund made by direct payment to Borrower will constitute a waiver of any
right of action Borrower might have arising out of such overcharge.

Notices. All notices given by Borrower or Lender in connection with this
Security Instrument must be in writing. Any notice to Borrower in connection
with this Security Instrument shall be deemed to have been given to Borrower
when mailed by first class mail or when actually delivered to Borrower's notice
address if sent by other means. Notice to any one Borrower shall constitute
notice to all Borrowers unless Applicable Law expressly requires otherwise. The
notice address shall be 106 K Street, Suite 300, Sacramento, CA 95814, unless
Borrower has designated a substitute notice address by notice to Lender.
Borrower shall promptly notify Lender of Borrower's change of address. If Lender
specifies a procedure for reporting Borrower's change of address, then Borrower
shall only report a change of address through that specified procedure. There
may be only one designated notice address under this Security Instrument at any
one time. Any notice to Lender shall be given by delivering it or by mailing it
by first class mail to Lender's address stated herein unless Lender has
designated another address by notice to Borrower. Any notice in connection with
this Security instrument shall not be deemed to have been given to Lender until
actually received by Lender. If any notice required by this Security Instrument
is also required under Applicable Law, the Applicable Law requirement will
satisfy the corresponding requirement under this Security Instrument.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

8



--------------------------------------------------------------------------------

Governing Law; Severability; Rules of Construction. This Security Instrument
shall be governed by federal law and the law of the jurisdiction in which the
Property is located. All rights and obligations contained in this Security
Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by
contract or it might be silent, but such silence shall not be construed as a
prohibition against agreement by contract. In the event that any provision or
clause of this Security Instrument or the Note conflicts with Applicable Law,
such conflict shall not affect other provisions of this Security Instrument or
the Note which can be given effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall
mean and include corresponding neuter words or words of the feminine gender; (b)
words in the singular shall mean and include the plural and vice versa; and (c)
the word "may" gives sole discretion without any obligation to take any action.

Borrower's Copy. Borrower shall be given one copy of the Note and of this
Security Instrument.

Transfer of the Property or a Beneficial Interest in Borrower. As used in this
Section 15, "Interest in the Property" means any legal or beneficial interest in
the Property, including, but not limited to, those beneficial interests
transferred in a bond for deed, contract for deed, installment sales contract or
escrow agreement, the intent of which is the transfer of title by Borrower at a
future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or
transferred (or if Borrower is not a natural person and a beneficial interest in
Borrower is sold or transferred) without Lender's prior written consent, Lender
may require immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if such
exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of
acceleration. The notice shall provide a period of not less than 30 days from
the date the notice is given in accordance with Section 12 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any
remedies permitted by this Security Instrument without further notice or demand
on Borrower.

Borrower's Right to Reinstate After Acceleration. If Borrower meets certain
conditions, Borrower shall have the right to have enforcement of this Security
Instrument discontinued at any time prior to the earliest of: (a) five days
before sale of the Property pursuant to any power of sale contained in this
Security Instrument; (b) such other period as Applicable Law might specify for
the termination of Borrower's right to reinstate; or (c) entry of a judgment
enforcing this Security Instrument. Those conditions are that Borrower: (a) pays
Lender all sums which then would be due under this Security Instrument and the
Note as if no acceleration had occurred; (b) cures any default of any other
covenants or agreements; (c) pays all expenses incurred in enforcing this
Security Instrument, including, but not limited to, reasonable attorneys' fees,
property inspection and valuation fees, and other fees incurred for the purpose
of protecting Lender's interest in the Property and rights under this Security
Instrument; and (d) takes such action as Lender may reasonably require to assure
that Lender's interest in the Property and rights under this Security
Instrument, and Borrower's obligation to pay the sums secured by this Security
Instrument, shall continue unchanged. Lender may require that Borrower pay such
reinstatement sums and expenses in one or more of the following forms, as
selected by Lender: (a) cash; (b) money order; (c) certified check, bank check,
treasurer's check or cashier's check, provided any such check is drawn upon an
institution whose deposits are insured by a federal agency, instrumentality or
entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this
Security Instrument and obligations secured hereby shall remain fully effective
as if no acceleration had occurred. However, this right to reinstate shall not
apply in the case of acceleration under Section 15.

Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a
partial interest in the Note (together with this Security Instrument) can be
sold one or more times without prior notice to Borrower.

Neither Borrower nor Lender may commence, join, or be joined to any judicial
action (as either an individual litigant or the member of a class) that arises
from the other party's actions pursuant to this Security Instrument or that
alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified
the other party (with such notice given in compliance with the requirements of
Section 12) of such alleged breach and afforded the other party hereto a
reasonable period after the giving of such notice to take corrective action. If
Applicable Law provides a time period which must elapse before certain action
can be taken, that time period will be deemed to be reasonable for purposes of
this paragraph. The notice of acceleration and opportunity to cure given to
Borrower pursuant to Section 25 and the notice of acceleration given to Borrower
pursuant to Section 15 shall be deemed to satisfy the notice and opportunity to
take corrective action provisions of this Section 17.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

9



--------------------------------------------------------------------------------

Hazardous Substances. As used in this Section 18: (a) "Hazardous Substances" are
those substances defined as toxic or hazardous substances, pollutants, or wastes
by Environmental Law and the following substances: gasoline, kerosene, other
flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
solvents, materials containing asbestos or formaldehyde, and radioactive
materials; (b) "Environmental Law" means federal laws and laws of the
jurisdiction where the Property is located that relate to health, safety or
environmental protection; (c) "Environmental Cleanup" includes any response
action, remedial action, or removal action, as defined in Environmental Law; and
(d) an "Environmental Condition" means a condition that can cause, contribute
to, or otherwise trigger an Environmental Cleanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or
release of any Hazardous Substances, or threaten to release any Hazardous
Substances, on or in the Property. Borrower shall not do, nor allow anyone else
to do, anything affecting the Property (a) that is in violation of any
Environmental Law, (b) which creates an Environmental Condition, or (c) which,
due to the presence, use, or release of a Hazardous Substance, creates a
condition that adversely affects the value of the Property. The preceding two
sentences shall not apply to the presence, use, or storage on the Property of
small quantities of Hazardous Substances that are generally recognized to be
appropriate to normal residential uses and to maintenance of the Property
(including, but not limited to, hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation,
claim, demand, lawsuit or other action by any governmental or regulatory agency
or private party involving the Property and any Hazardous Substance or
Environmental Law of which Borrower has actual knowledge, (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge,
release or threat of release of any Hazardous Substance, and (c) any condition
caused by the presence, use or release of a Hazardous Substance which adversely
affects the value of the Property. If Borrower learns, or is notified by any
governmental or regulatory authority, or any private party, that any removal or
other remediation of any Hazardous Substance affecting the Property is
necessary, Borrower shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on
Lender for an Environmental Cleanup. Borrower agrees to indemnify and hold
Lender free and harmless from and against all loss, costs (including attorneys'
fees and costs), damage (including consequential damages), and expenses Lender
may sustain by reason of the assertion against Lender by any third-party of any
claim in connection with Hazardous Substances on, in or affecting the Property.
Borrower further agrees that Lender shall have the right to join and participate
in, as a party if it so elects, any legal proceedings or actions initiated in
connection with any claims related to Hazardous Substances on, in or affecting
the Property, and shall pay any such attorney fees and expenses Lender incurs in
connection therewith.

Additional Property Subject To The Security Instrument. This Security Instrument
also constitutes a security agreement within the meaning of the Uniform
Commercial Code as adopted in the State of Wisconsin (the "UCC"). In addition to
the Property described in the Security Instrument, the following items now or
hereafter attached to the Property to the extent they are fixtures are added to
the Property description, and shall also constitute the Property covered by the
Security Instrument: building materials, appliances and goods of every nature
whatsoever now or hereafter located in, on, or used, or intended to be used in
connection with the Property, including, but not limited to, those for the
purposes of supplying or distributing heating. cooling, electricity, gas, water.
air and light, fire prevention and extinguishing apparatus, security and access
control apparatus, plumbing, bath tubs, water heaters, water closets, sinks,
ranges, stoves, refrigerators, dishwashers, disposals, washers, dryers, awnings,
storm windows. storm doors, screens, blinds, shades, curtains and curtain rods,
attached mirrors, cabinets, paneling, attached floor coverings, irrigation pipes
and pumps, livestock fencing and pens, windmills and related equipment and pumps
and specifically: All water and water rights now owned or hereafter acquired by
Debtor and howsoever evidenced, whether such water and water rights are
riparian, appropriative or otherwise and whether or not appurtenant to the real
estate described herein, all ditch/pond and ditch/pond rights and any shares of
stock, licenses, permits and contracts evidencing such water or ditch rights,
and all wells, reservoirs, dams, embankments or fixtures relating thereto, along
with all replacements, substitutions, accessions thereto and proceeds derived
therefrom.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

10



--------------------------------------------------------------------------------

All irrigation equipment of every kind and nature, including but not limited to
center irrigation pivots,, pumps, pvc pipe, sprinklers, motors, well equipment,
pumps and power units, now owned or hereafter acquired by Debtor and now or
hereafter located and situated on the real estate described herein, along with
all replacements, substitutions, accessions thereto and proceeds derived
therefrom.

All Seed Processing Equipment

., all of which, including replacements and additions thereto, shall be deemed
to be and remain a part of the Property covered by the Security Instrument. All
of the foregoing together with the Property described in the Security Instrument
(or the leasehold estate if the Security Instrument is on a leasehold) are
referred to in this Security Instrument as the "Property
.
"



Fixture Filing. This Security Instrument constitutes a "fixture filing" for the
purposes of the UCC against all of the Property which is or is to become
fixtures per the UCC.

Use of Property; Compliance With Law. Borrower shall not seek, agree to or make
a change in the use of the Property or its zoning classification, unless Lender
has agreed in writing to the change. Borrower shall comply with all laws,
ordinances, regulations and requirements of any governmental body applicable to
the Property.

Assignment of Leases. Upon Lender's request after default, Borrower shall assign
to Lender all leases of the Property and all security deposits made in
connection with leases of the Property. Upon the assignment, Lender shall have
the right to modify, extend or terminate the existing leases and to execute new
leases, in Lender's sole discretion. As used in this paragraph , the word
"lease" shall mean "sublease" if the Security Instrument is on a leasehold.

Assignment of Rents; Appointment of Receiver; Lender In Possession. Specifically
excepting any receipts or revenues Borrower receives from the sale of seed or
other products produced, processed or stored at Borrower facilities on the
Property, Borrower absolutely and unconditionally assigns and transfers to
Lender all the rents and revenues ("Rents") of the Property, regardless of to
whom the Rents of the Property are payable. Borrower authorizes Lender or
Lender's agents to collect the Rents, and agrees that each tenant of the
Property shall pay the Rents to Lender or Lender's agents. However, Borrower
shall receive the Rents until (i) Lender has given Borrower notice of default
pursuant to Sections 12 and 25 of the Security Instrument and (ii) Lender has
given notice to the tenant(s) that the Rents are to be paid to Lender or
Lender's agent. This assignment of Rents constitutes an absolute assignment and
not an assignment for additional security only.

If Lender gives notices of default to Borrower: (i) all Rents received by
Borrower shall be held by Borrower as trustee for the benefit of Lender only, to
be applied to the sums secured by the Security Instrument; (ii) Lender shall be
entitled to collect and receive all of the Rents of the Property; (iii) Borrower
agrees that each tenant of the Property shall pay all Rents due and unpaid to
Lender or Lender's agents upon Lender's written demand to the tenant; (iv)
unless applicable law provides otherwise, all Rents collected by Lender or
Lender's agents shall be applied first to the costs of taking control of and
managing the Property and collecting the Rents, including, but not limited to,
attorneys' fees, receiver's fees, premiums on receiver's bonds, repair and
maintenance costs, insurance premiums, taxes, assessments and other charges on
the Property, and then to the sums secured by the Security Instrument; (v)
Lender, Lender's agents or any judicially appointed receiver shalt be liable to
account for only those Rents actually received; and (vi) Lender shall be
entitled to have a receiver appointed to take possession of and manage the
Property and collect the Rents and profits derived from the Property without any
showing as to the inadequacy of the Property as security.

If the Rents of the Property are not sufficient to cover the costs of taking
control of and managing the Property and of collecting the Rents any funds
expended by Lender for such purposes shall become indebtedness of Borrower to
Lender secured by the Security Instrument pursuant to Section 7 of the Security
Instrument.

Borrower represents and warrants that Borrower has not executed any prior
assignment of the Rents and has not performed, and will not perform, any act
that would prevent Lender from exercising its rights under this paragraph.

Lender, or Lender's agents or a judicially appointed receiver, shall not be
required to enter upon, take control of or maintain the Property before or after
giving notice of default to Borrower. However, Lender, or Lender's agents or a
judicially appointed receiver, may do so at any time when a default occurs. Any
application of Rents shall not cure or waive any default or invalidate any other
right or remedy of Lender. This assignment of Rents of the Property shall
terminate when all the sums secured by the Security Instrument are paid in full.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

11



--------------------------------------------------------------------------------

Cross-Default Provision. Borrower's default or breach under any note or
agreement in which Lender has an interest shall be a breach under the Security
Instrument and Lender may invoke any of the remedies permitted by the Security
Instrument.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as
follows:

Acceleration; Remedies. Lender shall give notice to Borrower prior to
acceleration following Borrower's breach of any covenant or agreement in this
Security Instrument (but not prior to acceleration under Section 15 unless
Applicable Law provides otherwise). The notice shall specify: (a) the default;
(b) the action required to cure the default; (c) a date, not less than 30 days
from the date the notice is given to Borrower, by which the default must be
cured; and (d) that failure to cure the default on or before the date specified
in the notice may result in acceleration of the sums secured by this Security
Instrument and sale of the Property. The notice shall further inform Borrower of
the right to reinstate after acceleration and the right to bring a court action
to assert the non-existence of a default or any other defense of Borrower to
acceleration and sale. If the default is not cured on or before the date
specified in the notice, Lender at its option may require immediate payment in
full of all sums secured by this Security Instrument without further demand and
may invoke the power of sale and any other remedies permitted by Applicable Law.
Lender shall be entitled to collect all expenses incurred in pursuing the
remedies provided in this Section 25, including, but not limited to, Reasonable
Attorneys' Fees (as defined in Section 25) and costs of title evidence.

If Lender invokes the power of sale, Lender shall give notice of sale in the
manner prescribed by Applicable Law to Borrower and to the other persons
prescribed by Applicable Law. Lender shall publish the notice of sale, and the
Property shall be sold in the manner prescribed by Applicable Law. Lender or its
designee may purchase the Property at any sale. The proceeds of the sale shall
be applied in the following order: (a) to all expenses of the sale, including,
but not limited to, Reasonable Attorneys' Fees (as defined in Section 28); (b)
to all sums secured by this Security Instrument; and (c) any excess to the clerk
of the circuit court of the county in which the sale is held.

Release. Upon payment of all sums secured by this Security Instrument, Lender
shall release this Security Instrument. Borrower shall pay any recordation
costs. Lender may charge Borrower a fee for releasing this Security Instrument,
but only if the fee is paid to a third party for services rendered and the
charging of the fee is permitted under Applicable Law.

Accelerated Redemption Periods. If the Property is a one- to four-family
residence that is owner-occupied at the commencement of a foreclosure, a farm, a
church or owned by a tax exempt charitable organization, Borrower agrees to the
provisions of Section 846.101 of the Wisconsin Statutes, and as the same may be
amended or renumbered from time to time, permitting Lender, upon waiving the
right to judgment for deficiency, to hold the foreclosure sale of real estate of
20 acres or less six months after a foreclosure judgment is entered. If the
Property is other than a one- to four-family residence that is owner-occupied at
the commencement of a foreclosure, a farm, a church, or a tax-exempt charitable
organization, Borrower agrees to the provisions of Section 846.103 of the
Wisconsin Statutes, and as the same may be amended or renumbered from time to
time, permitting Lender, upon waiving the right to judgment for deficiency, to
hold the foreclosure sale of real estate three months after a foreclosure
judgment is entered.

Attorneys' Fees. If this Security Instrument is subject to Chapter 428 of the
Wisconsin Statutes, "Reasonable Attorneys' Fees" shall mean only those
attorneys' fees allowed by that Chapter.

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

12



--------------------------------------------------------------------------------

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Security Instrument and in any Rider executed by Borrower and
recorded with it.

S&W Seed Company, a Nevada corporation

________________________________
Signature
Matthew K. Szot, Chief Financial Officer             [Sign Originals. Only]



 

 

 

 

 

 

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

13



--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA COUNTY OF )
               )
COUNTY OF        San Diego

On this 30th day of   November  , 2017, before me,   Candelario Resendez  ,
personally appeared Matthew K. Szot, Executive Vice President of Finance and
Administration and CFO of S&W Seed Company, Sole Member of Seed Holding, LLC, on
behalf of said corporation, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the entities upon behalf of which the
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.



WITNESS my hand and official seal.

/s/ Candelario Resendez


Signature
(Seal)



 

 

 

 

--------------------------------------------------------------------------------

WISCONSIN - UNIFORM INSTRUMENT

Form 5000.50 4/23/07

14



--------------------------------------------------------------------------------

Exhibit A

Lot 1 Certified Survey Map No. 884 recorded in Volume 4 of Columbia County
Certified Survey Maps at Page 104 as Document No. 441386, Town of Arlington,
Columbia County, Wisconsin.

AND

Lot 1 Certified Survey Map No. 3122 recorded in Volume 20 of Columbia County
Certified Survey Maps at Page 118 as Document No. 593525, Town of Arlington,
Columbia County, Wisconsin.

APN: 11002-392.A, 11002-392.01

Property Address: W813I St Hwy 60, Arlington, WI 53911

--------------------------------------------------------------------------------

CROSS COLLATERALIZATION RIDER

Loan # R1036

THIS CROSS COLLATERALIZATION RIDER is made this November 30, 2017, and is
incorporated into and shall be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed (the "Security Instrument") of the same date, given
by the undersigned (the "Borrower") to secure Borrower's Note to Conterra
Agricultural Capital, LLC (the "Lender") of the same date and covering the
Property described in the Security Instrument and located at:

Agricultural Land and Seed Processing Facilities

Columbia County, WI

[Property Address]

In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that on the date hereof the
following other loans have been entered into:

Borrowers/Co-Signers' Names

Date

Loan Amount/Loan No.

S&W Seed Company

11/30/2017

$2,100,000.00

/R1028

 

each of which is evidenced by a separate promissory note (the "Other Notes"),
and each of which is secured by a separate Security Agreement (the "Other
Security Instruments"). It is agreed that in addition to Borrower's Note, this
Security Instrument secures the obligations, debts, and liabilities evidenced by
the Other Notes and Other Security Instruments referenced herein, plus interest
thereon, which is payable by Grantor to Lender.

 

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Cross Col lateralization Rider.

 

S&W Seed Company, a Nevada corporation

/s/ Matthew K. Szot

11/30/17
Signature Date
Matthew K. Szot, Chief Financial Officer

[Sign Originals. Only]

 

 

 

 

--------------------------------------------------------------------------------

Cross-Collaterization Rider

 

1



--------------------------------------------------------------------------------

CROSS DEFAULT RIDER

Loan # R1036

THIS CROSS DEFAULT RIDER is made this November 30, 2017, and is incorporated
into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or
Security Deed (the "Security Instrument") of the same date, given by the
undersigned (the "Borrower") to secure Borrower's Note to Conterra Agricultural
Capital, LLC (the "Lender") of the same date and covering the Property described
in the Security Instrument and located at:

Agricultural Land and Seed Processing Facilities

Columbia County, WI

[Property Address]

In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that on the date hereof the
following other loans have been entered into:

Borrowers/Co-Signers' Names

Date

Loan Amount/Loan No.

S&W Seed Company

11/30/2017

$2,100,000.00/R1028

 

each of which is evidenced by a separate promissory note (the "Other Notes"),
and each of which is secured by a separate Security Agreement (the "Other
Security Instruments"). It is agreed that any default under this Security
Instrument or this Note shall be deemed a default under the Other Notes and
Other Security Instruments; and any default under any or all of the Other Notes
or Other Security Instruments shall be deemed to be a default under this Note
and this Security Instrument.

 

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Cross Default Rider.

 

 

--------------------------------------------------------------------------------

MULTISTATE CROSS DEFAULT RIDER

 

1



--------------------------------------------------------------------------------

S&W Seed Company, a Nevada corporation

/s/ Matthew K. Szot

11/30/17
Signature Date
Matthew K. Szot, Chief Financial Officer

[Sign Originals. Only]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

MULTISTATE CROSS DEFAULT RIDER

 

2



--------------------------------------------------------------------------------

FINANCIAL INFORMATION AND COVENANTS RIDER

Loan # R1036

THIS FINANCIAL INFORMATION AND COVENANTS RIDER (this "Rider") is made this
Thirtieth day of November, 2017, and is incorporated into and shall be deemed to
amend and supplement the Mortgage, Deed of Trust, or Security Deed (the
"Security Instrument") of the same date given by the undersigned (the
"Borrower") to secure Borrower's Note to Conterra Agricultural Capital, LLC (the
"Lender") of the same date and covering the Property described in the Security
Instrument and located at:

Agricultural Land and Seed Processing Facilities
Columbia County, WI


[Property Address]



FINANCIAL COVENANTS

. In addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree that Borrower will prepare and
maintain Borrower's financial records using consistently applied generally
accepted accounting principles then in effect. Borrower will provide Lender with
financial information in a form reasonably acceptable to Lender and under the
following terms:



(If "X"ed the following terms are agreed to.)

T Frequency. Annually, Borrower will provide to Lender Borrower's financial
statements, tax returns, annual internal audit reports or those prepared by
independent accountants within 90 days after the close of each fiscal year. Any
annual financial statements that Borrower provides will be reviewed statements.

o Interim Financial Reports. Borrower will provide Lender with interim financial
reports on a basis, and within days after the close of this business period.
Interim financial statements will be statements.

o Requested Information. Borrower will provide Lender with any other information
about Borrower's operations, financial affairs and condition within 0 days after
Lender's request.

o Leverage Ratio. Borrower will maintain at all times a ratio of total
liabilities to tangible net worth, determined under consistently applied
generally accepted accounting principles, of 0.000 to 1.0 (Total Liabilities to
Tangible Net Worth Ratio) or less.

o Minimum Tangible Net Worth. Borrower will maintain at all times a total
tangible net worth, determined under consistently applied generally accepted
accounting principles, of $0.00 (Minimum Tangible Net Worth) or more. Tangible
net worth is the amount by which total assets exceed total liabilities. For
determining tangible net worth, total assets will exclude all intangible assets,
including without limitation goodwill, patents, trademarks, trade names,
copyrights, and franchises, and will also exclude any accounts receivable that
do not provide for a repayment schedule.

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

1



--------------------------------------------------------------------------------

o Minimum Current Ratio. Borrower will maintain at all times a ratio of current
assets to current liabilities, determined under consistently applied generally
accepted accounting principles, of 0 to 1.0 (Minimum Current Ratio) or more.

o Minimum Working Capital. Borrower will maintain at all times a working
capital, determined under consistently applied generally accepted accounting
principles by subtracting current liabilities from current assets, of $0.00
(Minimum Working Capital) or more. For this determination, current assets
exclude (Excluded Current Assets.). Likewise, current liabilities include (1)
all obligations payable on demand or within one year after the date on which the
determination is made, and (2) final maturities and sinking fund payments
required to be made within one year after the date on which the determination is
made, but exclude all liabilities or obligations that Borrower may renew or
extend to a date more than one year from the date of this determination.

T EBITDA. Adjusted EMMA/Total Annual Debt Payments no less than 1.30x (measured
annually on Borrower's fiscal year basis and calculated based on Borrower's
financial statements delivered 90 days after fiscal year end).

T Debt to Asset Ratio. Debt to Asset Ratio shall not be greater than 60%
(measured annually as of the end of Borrower's fiscal year and calculated based
Borrower's financial statements delivered 90 days after fiscal year end).

Capitalized terms used, but not defined, in this Rider have the respective
meanings set forth in annex A hereto. All determinations of Borrower's
compliance with the foregoing covenants will be made exclusively by reference to
Borrower's financial statements delivered pursuant hereto.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
contained in this Financial Information and Covenants Rider.

 

 

 

 

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

2



--------------------------------------------------------------------------------

S&W Seed Company, a Nevada corporation

/s/ Matthew K. Szot

11/30/17


Signature Date
Matthew K. Szot, Chief Financial Officer

[Sign Originals. Only]

 

 

 

 

 

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

3



--------------------------------------------------------------------------------

ANNEX A

As used in this Rider, the following terms have the following meanings:

"Adjusted EBITDA" means, for any fiscal year of Borrower, the result of (a)
Borrower's Consolidated Net Earnings for such fiscal year plus, without
duplication, the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-recurring separation charges, (v) non-recurring reserve for
uncollectible sublease and stand establishment receivables, (vi) non-cash
expenses incurred in connection with stock-based compensation, (vii) non-cash
expenses incurred in connection with amortization of debt discount, and (viii)
non-cash expenses incurred prior to December 31, 2017 in connection with
derivative warrant liability; minus (b) to the extent included in Consolidated
Net Earnings for such period, non-cash gains incurred prior to December 31, 2017
in connection with derivative warrant liability.

"Consolidated" means the resultant consolidation of the financial statements of
Borrower and its subsidiaries in accordance with generally accepted accounting
principles in the United States, including principles of consolidation
consistent with those applied in preparation of the financial statements
delivered by Borrower pursuant to this Rider.

"Consolidated Depreciation and Amortization Charges" means, for any fiscal year
of Borrower, the aggregate of all depreciation and amortization charges for
fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of Borrower for such period, as determined on a Consolidated
basis.

"Consolidated Income Tax Expense" means, for any fiscal year of Borrower, all
provisions for taxes based on the gross or net income of Borrower (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), as determined on a Consolidated basis.

"Consolidated Indebtedness" means, as of the end of any fiscal year of Borrower,
the total Indebtedness of Borrower as of such date, as determined on a
Consolidated basis.

"Consolidated Interest Expense" means, for any fiscal year of Borrower, the
interest expense of Borrower for such fiscal year, as determined on a
Consolidated basis.

"Consolidated Net Earnings" means, for any fiscal year of Borrower, the net
income (loss) of Borrower for such fiscal year, as determined on a Consolidate
basis,

"Consolidated Total Assets" means, as of the end of any fiscal year of Borrower,
the total assets of Borrower as of such date, as determined on a Consolidated
basis,

"Debt to Asset Ratio" means, as of the end of any fiscal year of Borrower, the
ratio of (a) Consolidated Indebtedness to (b) Consolidated Total Assets.

"Indebtedness" means, without duplication, (a) all obligations to repay borrowed
money, direct or indirect, incurred, assumed, or guaranteed, (b) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business), (c) all obligations
under conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker's acceptance, (e)
all net obligations under any currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device, ( 0 all
synthetic leases, (g) all capitalized lease obligations, (h) all obligations of
Borrower with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other person or entity in order to maintain the financial condition of
such person or entity, (j) all indebtedness of the types referred to in subparts
(a) through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Borrower is a general partner or joint venturer, unless such indebtedness is
expressly made non-recourse to Borrower, (k) any other transaction (including
forward sale or purchase agreements) having the commercial effect of a borrowing
of money entered into by Borrower to finance its operations or capital
requirements, and (I) any guaranty of any obligation described in subparts (a)
through (k) above.

"Total Annual Debt Payments" means, for any fiscal year of Borrower, the
aggregate, without duplication, of (a) Borrower's Consolidated Interest Expense
paid in cash for such fiscal year, and (b) Borrower's principal payments on
Consolidated Indebtedness paid in cash for such fiscal year, excluding, in each
case, (i) payments of principal under the Credit and Security Agreement, dated
as of September 22, 2015, between Borrower and KeyBank National Association, as
amended from time to time, or any replacement facility therefore, (ii) payments
of principal under any working capital line of credit maintained by Borrower's
Seed Genetics International Pty Ltd subsidiary and (iii) payments of principal
that certain Promissory Note dated December 31, 2014 made by Borrower in favor
and for the benefit of Pioneer Hi-Bred International, Inc., as amended from time
to time.

--------------------------------------------------------------------------------

MULTISTATE FINANCIAL INFORMATION AND COVENANTS RIDER

--
Farmer Mac UNIFORM INSTRUMENT

Form FM 5001 4/23/2007

4



--------------------------------------------------------------------------------

 